             * * * * * * * * * * * * * * * * * * * * * * * * * *




                                 CITY OF MEQUON

                                        -v-

                       JOSEPHINE SHAUT AND MADELINE RUVIN

                                RECORDED HEARING




               * * * * * * * * * * * * * * * * * * * * * * * * *



                          The above-entitled cause was transcribed

          by KAREN RENEE, Court Reporter and Notary Public in and

          for the State of Wisconsin.




Case 2:18-cv-01722-JPS Filed 07/08/19 Page 1 of 34 Document 39-1
                                                              2                                                             4
 1                   APPEARANCES                                   1                JUDGE: Generally.
                                                                   2                MR. HALBERG: There’s the search warrant
 2   Judge (name not given)
                                                                   3   and the curtilage.
 3   Brian Sadjak, Prosecutor City of Mequon.                      4                JUDGE: Yeah. All right. So, it’s a
                                                                   5   unique situation that, funny enough, this court
 4   David Halberg, Attorney for Defendants                        6   had to deal with once before. Usually, an
                                                                   7   inferior court is not in a -- it’s a strange
 5   Kristin Studinski-Toryfter, Witness
                                                                   8   situation for an inferior court, being a lower
 6                                                                 9   court, to have to decide whether a superior court,
 7                                                                10   a higher court, made an error. But that’s what we
 8                                                                11   have to do in a situation like this. So, anyway
 9
                                                                  12   --
10
11                                                                13                MR. HALBERG: I can tell the court that
12                                                                14   that is not what the judge said. She thought you
13                                                                15   were superior.
14                                                                16                JUDGE: Yeah, well, she’s -- she knows
15
                                                                  17   I’m -- all right, but anyways, good. So,
16
                                                                  18   that’s -- those are the issues at hand.
17
18                                                                19                And what are we going to do? Are you
19                                                                20   going to take -- how are we going to do this? You
20                                                                21   want to take some testimony?
21
                                                                  22                MR. HALBERG: Yeah, he can. The city
22
                                                                  23   can start.
23
24                                                                24                JUDGE: Do you have witnesses as well?
25                                                                25                MR. HALBERG: One. We each have one, I
                                                              3                                                             5
 1                TRANSCRIPT OF PROCEEDINGS                        1   think.
 2                 JUDGE: Okay. This is the City of                2                JUDGE: All right. Mr. Sadjak.
 3       Mequon versus Josephine Shaut and Madeline Ruvin.         3                MR. SADJAK: Ready to go?
 4       There are citations alleging underage alcohol             4                JUDGE: Yep.
 5       possession and consumption. Uh, as to Ms. Shaut           5                MR. SADJAK: All right, uh --
 6       is Citation 3S813XHJWN, and as to Ms. Ruvin,              6                JUDGE: Can she -- and, you know, she
 7       3S813XHJWQ.                                               7   can testify. Just so we can use the microphone
 8                 The city is appearing by its prosecutor,        8   properly, we’re going to have the witness use the
 9       Brian Sadjak.                                             9   last chair on the bench up here, okay?
10                 And Attorney David Halberg is here on          10                MS. STUDINSKI-TORYFTER: Hmm-hmm.
11       behalf of the defendants.                                11                JUDGE: It’s not our normal, but --
12                 The case we’re scheduled for trial             12                MR. SADJAK: Go up.
13       today, prior to going on the record, the parties         13                Uh, so city’s first, uh, witness will
14       indicated that we are going to effectively, um,          14   be, uh, Kristin Studinski-Toryfter, which I know I
15       deal with the case by way of the motion to dismiss       15   just said wrong, but --
16       or suppress. Um, I think it’s similar to a motion        16                JUDGE: That’s her fault for having a
17       that was filed in the Reardon case some months ago       17   name like that.
18       that we ultimately did not litigate, but -- and if       18                MR. SADJAK: Right.
19       my recollection is correct, it’s an issue.               19                UNIDENTIFIED SPEAKER: Do you swear the
20                 Are you challenging whether the circuit        20   testimony you are about to give is the truth, the
21       court properly issued the search warrant?                21   whole truth, and nothing but the truth, so help
22                 MR. HALBERG: Yes.                              22   you God?
23                 JUDGE: That’s the issue, yeah.                 23                MS. STUDINSKI-TORYFTER: Yes.
24              Case
                  MR. 2:18-cv-01722-JPS      Filed
                      HALBERG: Well, there’s -- yes, 07/08/1924 Page 2 of 34 MR.
                                                                              Document   39-1hyphen will get me
                                                                                 SADJAK: That
25       there’s two.                                             25   every time.
                                                    6                                                              8
 1              All right. Uh, if you would just, uh,               1 you have to undergo?
 2   to start, just, uh, state, uh, your name, spelling             2            MS. STUDINSKI-TORYFTER: We do have
 3   your last name for the record.                                 3 minimum requirements, 24 hours per year. We do
 4              MS. STUDINSKI-TORYFTER: Kristin                     4 what’s called in-service, which is yearly
 5   Studinski-Toryfter, S-T-U-D-I-N-S-K-I, hyphen,                 5 training.
 6   T-O-R-Y-F-T-E-R.                                               6            MR. SADJAK: Okay. And are you current
 7              MR. SADJAK: And how are you employed?               7 with that requirement?
 8              MS. STUDINSKI-TORYFTER: As a police                 8            MS. STUDINSKI-TORYFTER: Yes.
 9   officer with the City of Mequon.                               9            MR. SADJAK: Uh, now if you would just,
10              MR. SADJAK: And how long have you been 10 uh, describe for me kind of a typical day for you
11   employed in that capacity?                                    11 on the force here in Mequon.
12              MS. STUDINSKI-TORYFTER: Almost eight               12            MS. STUDINSKI-TORYFTER: Responding to
13   years.                                                        13 calls for service, self-initiated activities such
14              MR. SADJAK: And did you have any law               14 as traffic stops, field interrogation stops,
15   enforcement experience prior to joining the force             15 things like that.
16   here in Mequon?                                               16            MR. SADJAK: And it's -- part of that
17              MS. STUDINSKI-TORYFTER: No.                        17 then, the responding to calls for service, um,
18              MR. SADJAK: Uh, and do you have any                18 that would involve things like investigating
19   education that relates to your position as a                  19 complaints, violations, and that type of thing?
20   police officer?                                               20            MS. STUDINSKI-TORYFTER: Yes.
21              MS. STUDINSKI-TORYFTER: I do have my               21            MR. SADJAK: Okay. Uh, and you had to
22   master’s degree in criminal justice and completed             22 kind of just give me an estimate, on average, how
23   the police academy.                                           23 much time do you spend doing more of that
24              MR. SADJAK: And, uh, as it relates to,             24 investigative-type response versus the
25   uh, any training for the position of a police                 25 self-initiated dealings with things?
                                                          7                                                               9
 1   officer, would you describe, uh, training that you             1            MS. STUDINSKI-TORYFTER: It obviously
 2   have?                                                          2 varies per day. Some days are a lot more heavy
 3              MS. STUDINSKI-TORYFTER: The recruit                 3 for calls for service. Some days are a little bit
 4   police academy training, 520 hours when I went                 4 lighter, we have a lot more time for
 5   through it.                                                    5 self-initiated activity. It really depends on the
 6              MR. HALBERG: I can’t -- is she on the               6 day.
 7   microphone? I can’t hear very well.                            7            MR. SADJAK: Okay. Um, going to, uh,
 8              MR. SADJAK: Yeah, this -- this, uh --               8 now take you to the, uh, evening of October 31st
 9              JUDGE: Yeah, pull -- pull the                       9 of 2015 and recall if -- ask you if you recall
10   microphone up pretty close.                                   10 that day?
11              MS. STUDINSKI-TORYFTER: This one or                11            MS. STUDINSKI-TORYFTER: Yes.
12   this one?                                                     12            MR. SADJAK: And, uh, did, uh, there
13              MR. SADJAK: No, that one.                          13 come a point -- uh, actually, I should say, were
14              MS. STUDINSKI-TORYFTER: Test.                      14 you working that day?
15              JUDGE: There you go.                               15            MS. STUDINSKI-TORYFTER: Yes.
16              MR. HALBERG: Good. Thank you.                      16            MR. SADJAK: Okay. And, uh, did there,
17              MR. SADJAK: Uh, all right. So, uh,                 17 uh, come a point during your shift, uh, where you
18   upon, uh, completion of the police academy, are               18 had to, uh, respond to a request to -- for service
19   you somehow certified or licensed then to be a                19 regarding an underage drinking?
20   police officer in the State of Wisconsin?                     20            MS. STUDINSKI-TORYFTER: Yes.
21              MS. STUDINSKI-TORYFTER: Yes, I’m a                 21            MR. SADJAK: Uh, describe for me, um,
22   certified police officer.                                     22 the kind of initial, uh, contact that you had
23              MR. SADJAK: And then in order to, uh,              23 with, uh, that or basis that you had with that.
24   maintain that
                 Case certification, are there any sort
                         2:18-cv-01722-JPS              of 07/08/1924 Page 3 of MS.
                                                    Filed                         34 STUDINSKI-TORYFTER:
                                                                                       Document 39-1                 Sure. We
25   continuing education or training requirements that            25 received information from dispatch that a tip
                                                      10                                                            12
 1   4-1-1 emergency, regarding an underage drinking           1   we commonly do see for underage alcohol parties,
 2   party occurring at the Reardon residence on Gazebo        2   of multiple vehicles around, things like that.
 3   Hills.                                                    3              MR. SADJAK: Had you checked to see if
 4              MR. SADJAK: Okay. Now when you say a           4   the vehicles were listed to the address or
 5   tip 1-1 or 4-1-1, um, hint or clue or tip or              5   anything like that?
 6   whatever you want to call it, um, what -- what            6              MS. STUDINSKI-TORYFTER: We did pull up
 7   exactly is tip 4-1-1?                                     7   the registration plates and called them into
 8              MS. STUDINSKI-TORYFTER: People can             8   dispatch, yes.
 9   anonymously submit electronic tips to police.             9              MR. SADJAK: Okay. And then so they
10              MR. SADJAK: Okay. And so if I                 10   were not registered to that address?
11   understand what you’re saying then is that the           11              MS. STUDINSKI-TORYFTER: Don’t remember
12   police department had received one of these tips         12   who they all belonged to. There were various
13   that there was an underage drinking party going          13   different plates listing to various people.
14   on?                                                      14              MR. SADJAK: Um, now at that time, uh,
15              MS. STUDINSKI-TORYFTER: Correct.              15   did you do anything further, uh, with respect to
16              MR. SADJAK: Okay. Uh, and, uh, what,          16   the call?
17   if anything, did you do upon, uh, receiving that         17              MS. STUDINSKI-TORYFTER: We did. We
18   dispatch?                                                18   attempted contact at the door, rang the doorbell,
19              MS. STUDINSKI-TORYFTER: Responded to          19   can hear from outside that it was functioning.
20   the area with other officers.                            20   Knocked also. Didn’t receive a response, so I
21              MR. SADJAK: Okay. Uh, and do you              21   tried phone contact with the vehicle owner whose
22   recall, uh, how many officers had responded?             22   vehicle was parked on the street. I tried phone
23              MS. STUDINSKI-TORYFTER: It was myself,        23   contact with the residents. We weren’t able to
24   Officer Brandemuehl, Officer Rudolph, and acting         24   find a home phone number for them. I left a
25   Sergeant Shasso (phonetic).                              25   voicemail message on the homeowner’s cell phone,
                                                  11                                                                13
 1               MR. SADJAK: And --                             1 and I left a voicemail message on the juvenile’s
 2               MS. STUDINSKI-TORYFTER: At some point,         2 cell phone.
 3   we also requested Thiensville, and two of theirs           3             MR. SADJAK: All right. Um, now as all
 4   came out, but that was later on.                           4 of these phone calls and -- and attempts to make
 5               MR. SADJAK: Okay. Um, now that seems           5 contact were going on, um, what else -- was there
 6   like a lot of officers to me. Um, is that a                6 anything else going on at that same time?
 7   pretty typical response for, uh, one of these tip          7             MS. STUDINSKI-TORYFTER: I’m not sure
 8   4-1-1 calls?                                               8 what you mean.
 9               MS. STUDINSKI-TORYFTER: It’s an unknown        9             MR. SADJAK: Were you, uh, just standing
10   how many people are inside the residence, so for          10 at the front door? Were you, you know, focused on
11   our safety, yes, if we believe something may be           11 making phone calls? Were you continuing to
12   going on there, we do tend to have several                12 observe anything?
13   officers.                                                 13             MS. STUDINSKI-TORYFTER: I don’t recall
14               MR. SADJAK: Okay. Um, now did you, uh,        14 where I was because there were several phone calls
15   respond to the area of the Gazebo Hill Parkway            15 that did have to be made. I don’t remember where
16   residence?                                                16 I was when I was making them. I know when I was
17               MS. STUDINSKI-TORYFTER: Yes.                  17 at the front door waiting for a response,
18               MR. SADJAK: Okay. And, uh, what, if           18 initially prior to the phone calls, we -- there’s
19   anything, did you observe, uh, upon responding?           19 a half-moon window that’s above the door, and
20               MS. STUDINSKI-TORYFTER: We saw some           20 we -- there’s a landing up there, and we could see
21   lights on in the residence and we saw multiple            21 several young people start scattering, uh, and
22   vehicles in the driveway and one on the street.           22 running around kind of crazed. And then we
23               MR. SADJAK: Okay. And what, if                23 started hearing doors, sounded like clicking doors
24   anything, did
                 Casethat 2:18-cv-01722-JPS
                          signify for you?                         and windows
                                                 Filed 07/08/1924 Page  4 of 34 being     locked, things
                                                                                     Document      39-1 like that.
25               MS. STUDINSKI-TORYFTER: It’s something        25             MR. SADJAK: Okay. And the -- the --
                                                 14                                                          16
 1   you identified some folks as -- as young --             1   security. A lot of times at underage alcohol
 2              MS. STUDINSKI-TORYFTER: Right.               2   parties, people bolt from the house and, you know,
 3              MR. SADJAK: -- folks?                        3   run away from us and try to get away.
 4              MS. STUDINSKI-TORYFTER: People that I        4               MR. SADJAK: Okay. So, again, I don’t
 5   believe to be under the age of 21, young looking.       5   want to put words in your mouth necessarily here
 6              MR. SADJAK: Okay.                            6   but, uh, effectively, they might run out the back
 7              MS. STUDINSKI-TORYFTER: Teenagers.           7   door?
 8              MR. SADJAK: And, uh, based on -- on          8               MS. STUDINSKI-TORYFTER: Very commonly
 9   your, uh, experience and training, did the              9   in a lot of police situations people will try to
10   activities and sounds that you heard indicate          10   exit the residence in one fashion or another.
11   anything to you with respect to what may have been     11               MR. SADJAK: Okay. So, would that type
12   going on?                                              12   of response then be standard practice for the
13              MS. STUDINSKI-TORYFTER: Just other          13   department?
14   signs that there could have been an underage           14               MS. STUDINSKI-TORYFTER: Absolutely.
15   alcohol party occurring.                               15               MR. SADJAK: And that would be true
16              MR. SADJAK: Okay. Um, now upon, uh,         16   of -- of non-underage drinking cases as well?
17   making the phone calls, uh, did you receive any        17               MS. STUDINSKI-TORYFTER: Multiple --
18   response to -- to any of the phone calls?              18   yeah, multitude of calls that we go on.
19              MS. STUDINSKI-TORYFTER: I left two          19               MR. SADJAK: Um, now you indicated that
20   voicemails: one for the homeowner, one for the         20   you had determined to obtain a -- uh, a search
21   juvenile. I did speak in person to the father,         21   warrant. Um, describe that process for me that
22   who would have had the vehicle parked on the           22   you undertook that night.
23   street.                                                23               MS. STUDINSKI-TORYFTER: You need to --
24              MR. SADJAK: Okay. And, uh, were you         24   we fill out the paperwork in our squad car, but we
25   able to gain access by -- to the house by any of       25   need to make contact with the district attorney or
                                                 15                                                          17
 1   those phone calls?                                         1 on-call assistant district attorney, whoever
 2             MS. STUDINSKI-TORYFTER: Unfortunately,           2 appears to be on duty at that time for us after
 3   not. The parent was very uncooperative. And I              3 hours. We do need to generally make notification
 4   asked if he could have his son speak to us so we           4 to our captain, whatever captain is on call at the
 5   could check on the occupants of anybody inside if          5 time. We fill out paperwork and we respond in
 6   they had been drinking, and he refused to                  6 person to the judge’s house for them to review the
 7   cooperate.                                                 7 paperwork and make the decision to issue or not.
 8             MR. SADJAK: Okay. Um, so what, if                8           MR. SADJAK: Okay. And you did all of
 9   anything, did you do at that point?                        9 those things that evening?
10             MS. STUDINSKI-TORYFTER: We ended up             10           MS. STUDINSKI-TORYFTER: Yes.
11   applying for a search warrant.                            11           MR. SADJAK: And, uh, as part of that
12             MR. SADJAK: Okay. And, uh, why did you          12 paperwork, uh, that was submitted, uh, what type
13   do that?                                                  13 of information do you have to provide, uh, in that
14             MS. STUDINSKI-TORYFTER: Because we              14 in order to obtain a search warrant?
15   believed that there was alcohol consumption in the        15           MS. STUDINSKI-TORYFTER: General
16   house. And I was also advised by Officer Shasso           16 description of the property to be searched. So,
17   that he saw alcohol containers.                           17 physically what the house looks like, the address
18             MR. SADJAK: Okay. Um, and, uh, is --            18 of the house, and things that you observe that
19   uh, did he indicate to you where he observed those        19 lead you to believe that the offense is being
20   containers?                                               20 committed.
21             MS. STUDINSKI-TORYFTER: It was the rear         21           MR. SADJAK: Okay. And, uh, what
22   of the residence.                                         22 specifically did you, um, indicate, uh, in this
23             MR. SADJAK: Okay. Now, what would he            23 case as to what offense you believed to be
24   have beenCase
                 doing 2:18-cv-01722-JPS
                       at the rear of the residence?               committed
                                                 Filed 07/08/1924 Page        and Document
                                                                        5 of 34    -- and why? 39-1
25             MS. STUDINSKI-TORYFTER: Doing perimeter 25                   MS. STUDINSKI-TORYFTER: We believed
                                                     18                                                    20
 1   that there was an underage alcohol or underage          1   process?
 2   drinking going on within the residence. We              2              MS. STUDINSKI-TORYFTER: I don’t
 3   observed multiple vehicles in the area, people          3   specifically remember what windows I saw or had
 4   scattering upon sight of police, securing down of       4   access to. I mean, I don’t remember what the
 5   the house such as locking windows, doors, not           5   window coverings were or window treatments.
 6   answering, you know, phone calls or us knocking on      6              MR. SADJAK: Okay. Judge, with that,
 7   the door. Visual -- visually, we say alcohol            7   um, in -- in light of the fact that we’re talking
 8   containers.                                             8   just about the search warrant, um, I think that
 9               MR. SADJAK: Anything about the              9   that would be where we would --
10   individuals that were there?                          10               JUDGE: Sure.
11               MS. STUDINSKI-TORYFTER: That they         11               MR. SADJAK: -- conclude for now.
12   appeared to be not of legal drinking age.             12               JUDGE: Any cross-examination?
13               MR. SADJAK: And, uh, at, uh, that         13               MR. HALBERG: Yes, thank you. Just one
14   search warrant then was -- was presented to a         14    second.
15   judge of some sort?                                   15               Good afternoon again, Officer.
16               MS. STUDINSKI-TORYFTER: Correct, in       16               Um, what’s the difference between a
17   person at their residence.                            17    forfeiture and a fine?
18               MR. SADJAK: Okay. And, uh, did the        18               MS. STUDINSKI-TORYFTER: Same thing.
19   judge review that search warrant then?                19               MR. HALBERG: They’re the same thing?
20               MS. STUDINSKI-TORYFTER: Yes.              20               MS. STUDINSKI-TORYFTER: Yeah, it’s --
21               MR. SADJAK: And decided to -- to grant    21    in terms of just of like monetary penalty?
22   it or -- or not?                                      22               MR. HALBERG: No, uh, legally, what’s
23               MS. STUDINSKI-TORYFTER: It was granted.   23    the difference between a forfeiture and a fine?
24               MR. SADJAK: Okay. And upon, uh,           24               MR. SADJAK: Objection, calls for a
25   receiving that, what, uh, if anything, took place?    25    legal conclusion.
                                                     19                                                            21
 1              MS. STUDINSKI-TORYFTER: I radioed to            1           JUDGE: Right. The court is aware of
 2   officers on the scene that we had a signed search          2 it. Well, actually, it does call for a legal
 3   warrant on hand, and then they made the entry in           3 conclusion, but it may be important to know her
 4   the residence.                                             4 understanding of that as it relates to the search
 5              MR. SADJAK: Okay. Um, now as it                 5 warrant, so --
 6   relates to, um, observations that -- that you had          6           MS. STUDINSKI-TORYFTER: Sure.
 7   made, um, you indicated that there was a -- a              7           JUDGE: -- go ahead.
 8   process of -- of kind of closing down the -- the           8           MS. STUDINSKI-TORYFTER: A forfeiture is
 9   house, so to speak, locking doors, closing                 9 generally a -- a municipal terminology for a fine,
10   windows, that kind of stuff?                              10 and a fine is criminal.
11              MS. STUDINSKI-TORYFTER: Correct.               11           MR. HALBERG: And what does the --
12              MR. SADJAK: And -- and was -- was any          12 what’s the distinction between municipal and
13   of that unusual to you?                                   13 criminal?
14              MS. STUDINSKI-TORYFTER: Yes.                   14           MS. STUDINSKI-TORYFTER: Distinction as
15              MR. SADJAK: And -- and how so?                 15 far as?
16              MS. STUDINSKI-TORYFTER: Just, it’s             16           MR. HALBERG: What’s -- if you said
17   unusual to go to a house and try to make contact          17 between municipal and criminal, so does that mean,
18   and then to hear, you know, things being locked           18 in your training, that municipal is not criminal?
19   and clicked and secured, and it’s just unusual in         19           MS. STUDINSKI-TORYFTER: Crimes are
20   general. It seemed like they were trying to hide          20 considered to be felonies and misdemeanors.
21   something or conceal themselves or conceal                21           MR. HALBERG: Right. What is a
22   something. I’m not sure why they were doing that.         22 municipal ordinance violation? Is that a crime?
23              MR. SADJAK: Okay. And were you able to         23           MS. STUDINSKI-TORYFTER: It’s a separate
24   identify -- you
                 Caseknow, were there any blindsFiled
                       2:18-cv-01722-JPS          that 07/08/1924 Page
                                                                   category.
                                                                       6 of 34 Document 39-1
25   were closed or anything like that as part of that         25           MR. HALBERG: What kind of category?
                                                    22                                                    24
 1              MS. STUDINSKI-TORYFTER: Not --           1 want me to come by you?
 2              MR. HALBERG: What’s with the banging?    2            MR. SADJAK: Oh, Judge, that’s not -- I
 3              MS. STUDINSKI-TORYFTER: I’m sorry?       3 mean --
 4              MR. HALBERG: There’s banging.            4            JUDGE: Well, it’s a document that --
 5              JUDGE: That’s -- that’s you kind of      5            MR. SADJAK: I mean, they -- these --
 6   breathing on the microphone. They’re sensitive      6            JUDGE: -- one, I’m assuming you’ve
 7   so, yeah.                                           7 probably seen before.
 8              MR. HALBERG: So, um, is -- is your       8            MR. HALBERG: No, I have a heavily
 9   understanding that a municipal ordinance violation  9 redacted document, and there’s a particular entry
10   is a crime or not?                                 10 I need to ask her about.
11              MS. STUDINSKI-TORYFTER: That it is not. 11            JUDGE: Okay. So, a redacted entry or a
12              MR. HALBERG: It is not a crime?         12 non-redacted entry?
13              MS. STUDINSKI-TORYFTER: Correct.        13            MR. HALBERG: I need a non -- I need a
14              MR. HALBERG: Okay. Now, um, what did    14 paragraph non-redacted.
15   you review, uh, before you came here today?        15            JUDGE: All right. Well, and then
16              MS. STUDINSKI-TORYFTER: Review as far 16 there’s a records issue there. There’s a reason
17   as?                                                17 it was redacted, I’m assuming.
18              MR. HALBERG: To prepare for your        18            MR. HALBERG: Well --
19   testimony.                                         19            JUDGE: Uh, why was it redacted, and
20              MS. STUDINSKI-TORYFTER: I took a quick 20 does she have the ability to show him that, or do
21   read-through of the incident report, since it was  21 you have the ability to show him the unredacted
22   from 2015, to refresh my memory.                   22 version today?
23              MR. HALBERG: You're talking about the   23            MR. SADJAK: I mean, without knowing
24   police report that you wrote?                      24 which the particular paragraph --
25              MS. STUDINSKI-TORYFTER: Correct.        25            JUDGE: The license plates?
                                                    23                                                    25
 1              MR. HALBERG: Could I see it, please?     1            MR. HALBERG: And counsel’s already
 2              MS. STUDINSKI-TORYFTER: I don’t have     2 given them to me, but I don’t -- we -- I need to
 3   it.                                                 3 put it into evidence. So I need the officer to
 4              MR. HALBERG: You didn’t bring the        4 testify about what you -- I need to be able to
 5   document used to prepare?                           5 cross-examine her about what she testified about.
 6              MS. STUDINSKI-TORYFTER: No, I don’t      6            MR. SADJAK: Cross-examine her, Counsel.
 7   have a physical document. I reviewed it in my       7            MR. HALBERG: I’m -- I’m (inaudible) --
 8   squad when I was on duty last time.                 8            JUDGE: Well --
 9              MR. HALBERG: Okay. Counsel, do you       9            MR. HALBERG: I need to ask her about
10   have an unredacted copy?                           10 the plate numbers.
11              MR. SADJAK: Uh, I do not have a         11            MR. SADJAK: Right. And -- and you just
12   physical copy. I have a computerized version.      12 testified that I have previously given you or --
13              MR. HALBERG: So, I can’t -- you -- you  13            MR. HALBERG: Right.
14   used something to prepare and you didn’t bring it  14            MR. SADJAK: -- or Attorney Smith has
15   to court and you haven’t made it available to the  15 previously --
16   defense, correct?                                  16            MR. HALBERG: Right.
17              MS. STUDINSKI-TORYFTER: I have it       17            MR. SADJAK: -- given you those plate
18   electronically.                                    18 numbers.
19              MR. HALBERG: Do you -- do you have it   19            MR. HALBERG: Right.
20   here?                                              20            MR. SADJAK: You can ask her was that
21              MS. STUDINSKI-TORYFTER: It’s in -- it’s 21 the -- I mean, I don’t want to tell you how to do
22   in my e-mail. If I can access an e-mail from --    22 your job, but --
23              MR. HALBERG: That’s great. Could you    23            JUDGE: Right.
24   pull it up, please?
                 Case 2:18-cv-01722-JPS Filed 07/08/1924 Page 7 of MR.34 SADJAK:
                                                                            Document  -- you
                                                                                         39-1can ask her, was one
25              MS. STUDINSKI-TORYFTER: Sure. Do you 25 of the plates, you know, X, and then --
                                                 26                                                               28
 1              MR. HALBERG: Here’s -- no --                    1           JUDGE: Okay. And you don’t know, off
 2              JUDGE: Well, as soon as --                      2 the top of your head, what those are to ask --
 3              MR. SADJAK: -- ask your questions.              3           MR. HALBERG: No, I don’t --
 4              JUDGE: Well, that’s the issue.                  4           JUDGE: -- the question --
 5              MR. HALBERG: Well --                            5           MR. HALBERG: -- have that because I
 6              JUDGE: I mean, do you have -- if you            6 don’t --
 7   have the plate numbers, it seems to me you could           7           JUDGE: -- that should be that.
 8   ask the specific --                                        8           MR. HALBERG: -- have -- all I have is
 9              MR. HALBERG: I don’t have them right            9 word of mouth. I don’t have what --
10   now. But what I do know is that if she used her           10           JUDGE: Can’t you just show him the
11   police report to prepare, I get see it. And if            11 document on your computer if you have access to
12   she used an --                                            12 it?
13              JUDGE: Well --                                 13           MR. SADJAK: Well, the -- the particular
14              MR. HALBERG: -- unredacted copy --             14 version I have also has the plate number as
15              JUDGE: -- that’d be great if she had it        15 redacted. I don’t have the -- the original
16   here. She doesn’t have it here.                           16 version in front of me. Um, so, yes, I would be
17              MR. HALBERG: She can -- she said she           17 happy to provide the information just as either I
18   can pull it up.                                           18 or Attorney Smith previously did. We don’t intend
19              JUDGE: Okay. I -- I -- what can you            19 to hide anything.
20   pull it up on?                                            20           JUDGE: All right.
21              MS. STUDINSKI-TORYFTER: I would have 21                     MR. SADJAK: But that said, if this is
22   to -- well, I do have my squad computer outside --        22 truly as big of an issue as it is --
23              JUDGE: Oh.                                     23           JUDGE: Sure, we would have this today.
24              MS. STUDINSKI-TORYFTER: -- that I’d            24           MR. SADJAK: -- he should be prepared
25   have to log --                                            25 to, uh, you know -- you know, he would have notes
                                                     27                                                           29
 1              JUDGE: So, yeah --                              1 as to what we told him.
 2              MS. STUDINSKI-TORYFTER: -- into.                2           JUDGE: Yeah.
 3              JUDGE: We’re -- we’re not -- she’s not          3           MR. SADJAK: And he could confirm that,
 4   going out to her squad to get a computer to bring          4 um, or -- or even had -- could have advised us,
 5   back here when we have limited time, so --                 5 hey, I want this to be an issue and could you
 6              MS. STUDINSKI-TORYFTER: It’s a -- it’s          6 please bring an unredacted report.
 7   a work e-mail, so I don’t have the (inaudible) --          7           JUDGE: And I disagree that she’s
 8              JUDGE: Frankly, if there was documents          8 required to bring with her what she reviewed
 9   that -- well, so you have an unredacted version of         9 before she came here. So, she doesn’t have it,
10   the --                                                    10 she’s not going out to her squad to get it. He
11              MR. HALBERG: No, I don’t. I have a             11 doesn’t have an unredacted version. You don’t
12   redacted only.                                            12 have an unredacted version. You had the plate
13              JUDGE: Were you given -- was he given          13 numbers at some point. You don’t have them today.
14   the plate numbers?                                        14 Oh, well, we’re going on without them. So, next
15              MR. SADJAK: I -- I don’t have a                15 question.
16   specific recollection of that, but his own                16           MR. HALBERG: Right. I just -- I’ll
17   statement was that we had given it to him in the          17 follow up with that she testified further the
18   past.                                                     18 notes in her report. So, I’ll just follow up with
19              JUDGE: So, you did have the plate              19 that. Um, so --
20   numbers, they just weren’t in the report?                 20           JUDGE: If you’ve got -- got the
21              MR. HALBERG: They’re in the report, but        21 (inaudible) that’s great (inaudible) --
22   they’re redacted, so I -- again, the --                   22           MR. HALBERG: Officer, I’m going to show
23              JUDGE: But were you given the plate            23 you what’s been marked, um, as Exhibits 1 and 2.
24   numbers separate     from the report itself?Filed 07/08/1924 Page
                 Case 2:18-cv-01722-JPS                            These  are34
                                                                       8 of   not Document
                                                                                  photographs.39-1 These are just off of
25              MR. HALBERG: From counsel, yes.                25 the Internet. Do you recognize the house that you
                                                   30                                                               32
 1   were at from those pictures?                               1              MS. STUDINSKI-TORYFTER: The license
 2              MS. STUDINSKI-TORYFTER: I was there at          2   plates, right.
 3   night, so it’s hard to tell from these daytime             3              MR. HALBERG: The license plates. And
 4   photos.                                                    4   when your attorney was asking you, you indicated
 5              MR. HALBERG: Okay. Do you, um, see              5   that you, um, ran the plates to see whose cars
 6   the -- the driveway area? Do you remember where            6   they were?
 7   the cars were parked that you saw?                         7              MS. STUDINSKI-TORYFTER: Either radioed
 8              MS. STUDINSKI-TORYFTER: I don’t. There          8   them to dispatch for dispatch to run them or ran
 9   was one in the street and, I believe, four in the          9   them in squad, right.
10   driveway.                                                 10              MR. HALBERG: And why didn’t you put the
11              MR. HALBERG: All right. And so -- so           11   results of that, um, search in your police report?
12   you don’t -- that doesn’t help your recollection          12              MS. STUDINSKI-TORYFTER: Results of what
13   at all?                                                   13   search?
14              MS. STUDINSKI-TORYFTER: I don’t recall         14              MR. HALBERG: The -- the -- when you ran
15   where the vehicles were, no.                              15   the plates.
16              MR. HALBERG: Okay. And, um, you                16              MS. STUDINSKI-TORYFTER: I’m not sure
17   testified about a half moon above the door. Does          17   what you mean.
18   that refresh your recollection at all?                    18              MR. HALBERG: You -- you called in the
19              MS. STUDINSKI-TORYFTER: My recollection        19   plates or you did the search from your squad is
20   as far as the vehicles?                                   20   your testimony, correct?
21              MR. HALBERG: Um, the half -- the -- the        21              MS. STUDINSKI-TORYFTER: They were
22   front of the house or the -- the daytime just             22   somehow queried, correct.
23   makes it impossible.                                      23              MR. HALBERG: And the answers to the
24              MS. STUDINSKI-TORYFTER: I see there’s          24   query, you did not put in your report?
25   some sort of half-moon window above this door,            25              MS. STUDINSKI-TORYFTER: I’m not -- I’m
                                                   31                                                            33
 1   yes.                                                       1     not sure what you’re asking.
 2              MR. HALBERG: Oh, okay, all right. Now,             2            MR. HALBERG: You put the plates in your
 3   um, can you tell me who, um, made the 4-1-1 tip               3 report, correct?
 4   call?                                                         4            MS. STUDINSKI-TORYFTER: Correct, and
 5              MS. STUDINSKI-TORYFTER: It’s an                    5 then a copy of the return is electronically
 6   anonymous tip system.                                         6 attached to the call as well as placed in the case
 7              MR. HALBERG: You understand that’s                 7 file folder the Department of Transportation for
 8   anonymous, but in your training, you understand               8 (inaudible) of vehicle information, the
 9   when you come to court, if you’re using that tip              9 registration is current, will list two things like
10   as the probable cause, that it can’t be anonymous?           10 that.
11              MR. SADJAK: Object, argumentative.                11            MR. HALBERG: And you didn’t bring that
12              JUDGE: Well, it’s argumentative and               12 today?
13   it’s -- um, let’s just ask the first question. Do            13            MS. STUDINSKI-TORYFTER: Correct.
14   you know -- do you know who made the tip?                    14            MR. HALBERG: And you didn’t put the
15              MS. STUDINSKI-TORYFTER: No.                       15 results of the search in -- whose plates they were
16              MR. HALBERG: And so, you went to the              16 into your report?
17   house based on a tip that you don’t have any --              17            MS. STUDINSKI-TORYFTER: The plates are
18   you can’t tell the court who actually made the tip           18 in the case file folder. The returns, the
19   at this point?                                               19 results, are in the case file folder.
20              MS. STUDINSKI-TORYFTER: It was an                 20            MR. HALBERG: Why didn’t you put them in
21   anonymous tip.                                               21 your report?
22              MR. HALBERG: Okay. And so, um, when               22            MS. STUDINSKI-TORYFTER: Put them in as
23   you got to the house, you, uh, indicated that you            23 in?
24   saw four cars
                 Case in the driveway and then youFiled
                          2:18-cv-01722-JPS          got the
                                                          07/08/1924 Page 9 of MR.
                                                                                 34 HALBERG:
                                                                                      DocumentIn39-1    your police report.
25   plates, correct?                                             25            MS. STUDINSKI-TORYFTER: I’m not sure
                                                      34                                                     36
 1   what you mean "put them in." I know that they’re        1   suspicious, for example, if all the vehicles in
 2   listed in the report, and then all the printouts        2   the driveway had happened to list to the
 3   are included in the folder.                             3   homeowners, the vehicle that was on the street
 4              MR. HALBERG: But not in the report.          4   listed the homeowner, things like that, so.
 5              MS. STUDINSKI-TORYFTER: As far as?           5              MR. HALBERG: Sure. Do you know -- um,
 6              MR. HALBERG: As far as who owned the         6   do you know the homeowner?
 7   cars.                                                   7              MS. STUDINSKI-TORYFTER: I’ve met him
 8              MS. STUDINSKI-TORYFTER: I’m not sure.        8   through work.
 9   I would need to look at the report if I put that        9              MR. HALBERG: Okay. And do you know
10   in or not. I don’t recall who all the vehicles         10   what he does for a living?
11   list to.                                               11              MS. STUDINSKI-TORYFTER: No.
12              JUDGE: Pull the microphone closer.          12              MR. HALBERG: Okay. All right. So,
13              (Inaudible conversation.)                   13   then, um, you made some phone calls and then you
14              MR. SADJAK: Is that one?                    14   went to the front door?
15              MR. HALBERG: This is all you need.          15              MS. STUDINSKI-TORYFTER: I’m not sure
16              MR. SADJAK: Oh, this is for me.             16   which happened first.
17              MR. HALBERG: Yeah.                          17              MR. HALBERG: Okay. At some point you
18              MR. SADJAK: Sorry.                          18   were at the front door?
19              (Inaudible.)                                19              MS. STUDINSKI-TORYFTER: Correct.
20              MR. HALBERG: I’m going to show you          20              MR. HALBERG: Now, um, where was Officer
21   what’s been marked as Exhibit 8 for                    21   Brandemuehl while you were at the front door?
22   identification.                                        22              MS. STUDINSKI-TORYFTER: I’m not sure.
23              JUDGE: Three.                               23              MR. HALBERG: You’re not sure?
24              MR. HALBERG: I’m sorry, 3. I don’t          24              MS. STUDINSKI-TORYFTER: Not sure which,
25   know why I said that. Exhibit 3.                       25   if he was next to me or on a certain perimeter
                                                 35                                                          37
 1             And, uh, do you -- um, with the                    1 position. I know I was at the front door.
 2   redacted, can you look through that and see if you           2 Officer Shasso was at the rear of the residence.
 3   recall that as your report?                                  3            MR. HALBERG: If you, um, refer to, um,
 4             MS. STUDINSKI-TORYFTER: Yes, the                   4 page 7 again of Exhibit 3.
 5   incident report.                                             5            MS. STUDINSKI-TORYFTER: Hmm-hmm.
 6             MR. HALBERG: Okay. And so, if you look             6            MR. HALBERG: Yes? You have to say yes
 7   on page 7 of -- 7 of 10, in Exhibit 3, the second            7 or no. Yes?
 8   paragraph, uh, indicated there’s the -- that’s               8            MS. STUDINSKI-TORYFTER: I’m sorry?
 9   where the license plates are crossed out?                    9            MR. HALBERG: You said -- you, uh --
10             MS. STUDINSKI-TORYFTER: I’m not sure              10            JUDGE: Just ask the question.
11   what’s under the redaction, but that would be the           11            MS. STUDINSKI-TORYFTER: I’m on page 7.
12   general format of how they would be listed in the           12            MR. HALBERG: Okay. Um, if you look at
13   report, yes.                                                13 the, uh, third paragraph, does that refresh your
14             MR. HALBERG: It says four vehicles                14 recollection?
15   parked in the driveway, and then there’s, uh,               15            MS. STUDINSKI-TORYFTER: Yes, it says
16   four, uh, blacked out spaces after that with WI             16 Officer Brandemuehl and I attempted contact at the
17   after them.                                                 17 front door.
18             MS. STUDINSKI-TORYFTER: Correct.                  18            MR. HALBERG: All right. So at that
19             MR. HALBERG: Okay. Now, when you ran              19 time you could not see Officer Rudolph or
20   the plates, when you -- either you did them in              20 Sergeant -- acting Sergeant Shasso while you were
21   your squad, how did you use those -- that                   21 at the front door?
22   information to make a determination of what you             22            MS. STUDINSKI-TORYFTER: Correct.
23   would do further at that point?                             23            MR. HALBERG: All right. So you said
24             MS.
               Case  STUDINSKI-TORYFTER:
                        2:18-cv-01722-JPS Just   Filedseeing if
                                                        07/08/19     that,10
                                                                 24Page    um,
                                                                             of"we
                                                                                34 saw  scattering"39-1
                                                                                     Document       earlier when you
25   the license -- it obviously would have been less            25 testified. Do you remember that?
                                                   38                                                             40
 1             MS. STUDINSKI-TORYFTER: Yes.                     1              JUDGE: (Inaudible) paperclip.
 2             MR. HALBERG: All right. And when you             2              (Inaudible.)
 3   say "we," um, you -- are you, who are you talking          3              MR. HALBERG: Officer, um, do you recall
 4   about?                                                     4   taking photographs the night of October 31st or
 5             MS. STUDINSKI-TORYFTER: I saw                    5   November 1, 2015?
 6   scattering from -- from where I was standing at            6              MS. STUDINSKI-TORYFTER: I don’t recall
 7   the front porch.                                           7   who was in charge of taking the photos. I’m not
 8             MR. HALBERG: Okay. So you saw                    8   sure if (inaudible).
 9   scattering. But you don’t know what Officer                9              MR. HALBERG: Oh, so if you refer to,
10   Brandemuehl said, as we sit here today?                   10   um, uh, page 10 of Exhibit 3.
11             MS. STUDINSKI-TORYFTER: I don’t -- I’m          11              MS. STUDINSKI-TORYFTER: Okay.
12   not sure what?                                            12              MR. HALBERG: And does that -- um, it
13             MR. HALBERG: Right. You can testify             13   says photos from patrol camera. Does that refresh
14   that you saw scattering.                                  14   your recollection at all or no?
15             MS. STUDINSKI-TORYFTER: Correct.                15              MS. STUDINSKI-TORYFTER: It doesn’t.
16             MR. HALBERG: And where did you see the          16   That’s a portable camera that multiple people take
17   scattering?                                               17   on different nights.
18             MS. STUDINSKI-TORYFTER: Through that            18              MR. HALBERG: Okay.
19   half-moon window.                                         19              MS. STUDINSKI-TORYFTER: Photos were
20             MR. HALBERG: And, um, did you see               20   taken, I’m just not sure of the photographer.
21   anybody, um, drinking any -- drinking anything            21              MR. HALBERG: Okay. I’m going to show
22   that appeared to be drinking alcohol?                     22   you, um, what’s been marked for identification as
23             MS. STUDINSKI-TORYFTER: I didn’t see if         23   Defendant’s Exhibit 4.
24   they were carrying anything, they were running            24              MS. STUDINSKI-TORYFTER: Okay.
25   around so fast.                                           25              MR. HALBERG: And ask now does that, um,
                                            39                                                                      41
 1            MR. HALBERG: How many individuals did               1 photo refresh your recollection of the scene on
 2   you see?                                                     2 the night of October 31, 2015?
 3              MS. STUDINSKI-TORYFTER: I’m not sure,             3             MS. STUDINSKI-TORYFTER: Yes.
 4   several.                                                     4             MR. HALBERG: All right. So when you’re
 5              MR. HALBERG: 10, 20, 5?                           5 talking about the front door, is that what you’re
 6              MS. STUDINSKI-TORYFTER: However many 6 referring to? Oh, let’s just -- we got to get --
 7   could fit up on the landing. A couple were                   7 I can’t -- I have to have you -- I have to say
 8   running back and forth repeatedly.                           8 what you’re looking at.
 9              MR. HALBERG: And so, how far away from            9             MS. STUDINSKI-TORYFTER: Hmm-hmm.
10   those individuals were you when you were on the             10             MR. HALBERG: So, just on the
11   front porch?                                                11 Defendant’s Exhibit 4 --
12              MS. STUDINSKI-TORYFTER: It’s hard to             12             MS. STUDINSKI-TORYFTER: Okay.
13   estimate. I was looking through a window, the               13             MR. HALBERG: That refreshes your
14   landing was fairly close to the window. I’m not             14 recollection of the front door?
15   sure how many feet it would have been.                      15             MS. STUDINSKI-TORYFTER: Yes.
16              MR. HALBERG: Okay.                               16             MR. HALBERG: Okay. All right. So, now
17              JUDGE: All right. I’ll call that 4.              17 let’s -- all right. So, now I’m going to show you
18              MR. HALBERG: Why don’t we just                   18 Defendant’s Exhibit 5. And we’re -- we pushed in
19   (inaudible) --                                              19 a little closer on the door. Does that, uh, do
20              JUDGE: Yeah, she can (inaudible) --              20 you recognize Exhibit 5 as the front door?
21              MR. HALBERG: (Inaudible).                        21             MS. STUDINSKI-TORYFTER: It looks like
22              JUDGE: Um, no, no, no, no, she’s -- do           22 it.
23   them all individual.                                        23             MR. HALBERG: Okay. And the half-moon
24              UNIDENTIFIED    SPEAKER: I would
                Case 2:18-cv-01722-JPS            Fileddo them 24Page
                                                        07/08/19    there 11was
                                                                              of where   you could see
                                                                                  34 Document          people up from your
                                                                                                    39-1
25   all, okay.                                                  25 position on the front -- on the front stairs?
                                                         42                                                           44
 1              MS. STUDINSKI-TORYFTER: Wherever I was         1             MS. STUDINSKI-TORYFTER: So, no.
 2   in and around the door area when we were                  2             MR. HALBERG: Does this photo refresh
 3   attempting to make contact, yes.                          3   your recollection of what the front of the house
 4              MR. HALBERG: So, do you know whether,          4   looked like?
 5   when you were attempting to make contact, you were        5             MS. STUDINSKI-TORYFTER: No.
 6   standing on the porch when you saw the landing            6             MR. HALBERG: Okay. All right. Thank
 7   or --                                                     7   you.
 8              MS. STUDINSKI-TORYFTER: I don’t know           8             Now -- all right. Now, um, I have to
 9   where I was standing --                                   9   ask you about -- uh, so, a difference between your
10              MR. HALBERG: Okay.                            10   testimony and your report. And just to clarify,
11              MS. STUDINSKI-TORYFTER: -- specifically.      11   you indicated that Officer Shasso, when he was one
12   I saw them scatter.                                      12   of the officers -- or acting Sergeant Shasso was
13              MR. HALBERG: Now if I refer you back to       13   in the back securing the perimeter?
14   Defendant’s Exhibit 4 and then ask you -- um, at         14             MS. STUDINSKI-TORYFTER: Correct.
15   some point, uh, your counsel asked you about the         15             MR. HALBERG: And then you indicated
16   windows and blinds, uh --                                16   that he told you that he looked through the window
17              MS. STUDINSKI-TORYFTER: Hmm-hmm.              17   and saw alcohol bottles or cans?
18              MR. HALBERG: Just yes, you have to            18             MS. STUDINSKI-TORYFTER: He advised me
19   say --                                                   19   he saw alcohol containers or alcohol.
20              MS. STUDINSKI-TORYFTER: Yes.                  20             MR. HALBERG: All right. And then you
21              MR. HALBERG: So if I showed you               21   went and made the observation?
22   Defendant’s Exhibit 6, uh, can you -- does that          22             MS. STUDINSKI-TORYFTER: I also observed
23   look like the -- uh, refresh your recollection of        23   them.
24   the blinds on that particular night?                     24             MR. HALBERG: All right. So you -- um,
25              MS. STUDINSKI-TORYFTER: Which side of         25   do you recall what you observed?
                                                         43                                                           45
 1   the house was that from?                                  1             MS. STUDINSKI-TORYFTER: Vodka and a PBR
 2              MR. HALBERG: Well, if you looked at the        2   can.
 3   front picture on the left there --                        3             MR. HALBERG: Well, when you say --
 4              MS. STUDINSKI-TORYFTER: So, you’re             4             MS. STUDINSKI-TORYFTER: Sorry, Pabst
 5   saying Exhibit 4, left windows is that --                 5   Blue Ribbon.
 6              MR. HALBERG: I’m asking you.                   6             MR. HALBERG: Thank you. There may be
 7              MS. STUDINSKI-TORYFTER: -- Exhibit 6           7   somebody not from Milwaukee listening to this or
 8   blown up?                                                 8   reading this.
 9              MR. HALBERG: Right. That’s what I’m            9             Um, all right. So, uh, you saw a vodka
10   asking you. Is that -- is the windows --                 10   bottle and a -- and a can of Pabst Blue Ribbon?
11              MS. STUDINSKI-TORYFTER: Are those             11             MS. STUDINSKI-TORYFTER: Correct.
12   photos that we took that evening?                        12             MR. HALBERG: And did you see any --
13              MR. HALBERG: No, this is just -- these        13   when you looked in the window, did you see any
14   are different, these are of that. That’s what I’m        14   people at that point?
15   asking you.                                              15             MS. STUDINSKI-TORYFTER: I don’t recall.
16              MS. STUDINSKI-TORYFTER: Is that a photo       16             MR. HALBERG: All right. And where was
17   that the police department took?                         17   this window?
18              MR. HALBERG: I -- I have to ask the           18             MS. STUDINSKI-TORYFTER: At the rear of
19   questions. But I will -- let me ask you this: Do         19   the residence.
20   you -- does this refresh your recollection at all        20             MR. HALBERG: And -- and can you tell
21   of that night?                                           21   the court how you -- you -- how you were able to
22              MS. STUDINSKI-TORYFTER: I’m not sure          22   see through the window?
23   I’ve ever seen that photo.                               23             MS. STUDINSKI-TORYFTER: I’m now sure
24              Case
                MR.   2:18-cv-01722-JPS
                    HALBERG:               Filednot
                              Okay. Okay. That’s 07/08/19 24Page
                                                              what12
                                                                   youofmean.
                                                                         34 Document
                                                                              I put my face39-1
                                                                                            up to the window and
25   what I’m asking. I’m asking does --                      25   looked through it.
                                            46                                                                  48
 1           MR. HALBERG: And you looked through           1              MS. STUDINSKI-TORYFTER: -- that.
 2   what?                                                 2              MR. HALBERG: Let’s go through it.
 3             MS. STUDINSKI-TORYFTER: I’m not sure        3   The -- it came after the anonymous tip, correct?
 4   what you mean.                                        4              MS. STUDINSKI-TORYFTER: Yes.
 5             MR. HALBERG: How -- what did -- you         5              MR. HALBERG: It came after you observed
 6   said you looked through. Was the window wide          6   the vehicles in the driveway?
 7   open? Was it closed? Was it blinds?                   7              MS. STUDINSKI-TORYFTER: Yes.
 8             MS. STUDINSKI-TORYFTER: I’m not sure        8              MR. HALBERG: After you ran the plates?
 9   exactly the window treatment. However it was set      9              MS. STUDINSKI-TORYFTER: Yes.
10   up, I was able to see inside of the house clearly.   10              MR. HALBERG: After you knocked on the
11             MR. HALBERG: So, how far away were you     11   front door?
12   from the window when you were able to see inside     12              MS. STUDINSKI-TORYFTER: Yes.
13   of the house?                                        13              MR. HALBERG: After you saw individuals
14             MS. STUDINSKI-TORYFTER: I’m not sure.      14   scattering?
15             MR. HALBERG: 20 feet, 30 feet, 5           15              MS. STUDINSKI-TORYFTER: Yes.
16   inches?                                              16              MR. HALBERG: And, um, at that point,
17             MS. STUDINSKI-TORYFTER: I’m not sure       17   nobody answered the front door and you went -- um,
18   how far away I was from the window when I was        18   Officer Shasso told you he saw alcohol bottles.
19   looking inside.                                      19   He went around to the back?
20             MR. HALBERG: How did you -- how were       20              MS. STUDINSKI-TORYFTER: I made several
21   you able to -- what did you -- okay. Let me ask      21   phone calls at some point, too. I’m not sure
22   you again. So, um, based on your observation,        22   where those fit in.
23   you -- of you seeing the alcohol, you -- you         23              MR. HALBERG: I understand. We don’t --
24   decided to apply for a search warrant?               24   I -- I’m not challenging on that, but then after
25             MS. STUDINSKI-TORYFTER: Not solely on      25   you saw the alcohol bottles, in terms of all the
                                               47                                                           49
 1   that.                                                1 factors you testified, is there anything you can
 2               MR. HALBERG: I understand, but that      2 think of after that point, after you saw the
 3   was -- was there anything after that?                3 alcohol in the context of everything else you
 4               MS. STUDINSKI-TORYFTER: I’m not sure     4 just -- we went through?
 5   what you mean.                                       5            MS. STUDINSKI-TORYFTER: I’m not sure if
 6               MR. HALBERG: Was there any factors that  6 there was anything after that.
 7   occurred after you saw the alcohol bottles that      7            MR. HALBERG: Okay.
 8   led you to -- additional factors in terms of         8            MS. STUDINSKI-TORYFTER: I don’t
 9   getting the search warrant?                          9 remember (inaudible) --
10               MS. STUDINSKI-TORYFTER: I’m not --      10            MR. HALBERG: All right. So at that
11               MR. HALBERG: Or was that --             11 point, you talked to the district attorney? You
12               MS. STUDINSKI-TORYFTER: I’m not sure    12 called the district attorney, Adam Gerol?
13   where in terms of all the individual circumstances  13            MS. STUDINSKI-TORYFTER: I did call Adam
14   that led me to believe that. I’m not sure where     14 Gerol.
15   that fell in terms of everything. It was just       15            MR. HALBERG: And -- and so he -- um,
16   based on the totality of the circumstances on the   16 you -- you described the circumstances to him?
17   scene. I’m not sure --                              17            MS. STUDINSKI-TORYFTER: Correct.
18               MR. HALBERG: I understand.              18            MR. HALBERG: All right. And, um, I’m
19               MS. STUDINSKI-TORYFTER: -- if I saw     19 not going to ask you what he told you to do, but
20   things --                                           20 based on that, you, uh, started -- at some point,
21               MR. HALBERG: Okay. Well let’s go        21 you -- did you go by yourself to the judge’s house
22   through --                                          22 or with a partner?
23               MS. STUDINSKI-TORYFTER: -- before or    23            MS. STUDINSKI-TORYFTER: By myself. We
24   after -- Case 2:18-cv-01722-JPS Filed 07/08/19 24Page  ride 13
                                                                 solo.
                                                                     of 34 Document 39-1
25               MR. HALBERG: -- it.                     25            MR. HALBERG: All right. So you drove
                                                50                                                         52
 1   solo to Judge Sandy Williams’ house?                        1 Is this a copy of your affidavit?
 2              MS. STUDINSKI-TORYFTER: Correct.                 2             MS. STUDINSKI-TORYFTER: Yes, this is a
 3              MR. HALBERG: And that seemed to be               3 copy of all the search warrant paperwork.
 4   about one o’clock in the morning?                           4             MR. HALBERG: And how do you know that?
 5              MS. STUDINSKI-TORYFTER: Don’t recall             5             MS. STUDINSKI-TORYFTER: There’s my
 6   what time it was.                                           6 writing, my signature.
 7              MR. HALBERG: All right. If you, uh,              7             MR. HALBERG: All right. And, um, on --
 8   look at, uh, page 9 of your report. At the top,             8 so on the third page of Exhibit 18 is your
 9   somewhere in the first -- under the first                   9 signature?
10   paragraph, it talks about officers administering           10             MS. STUDINSKI-TORYFTER: Two, three --
11   preliminary breath tests -- breath tests about             11 yes, third page.
12   1:50 a.m.                                                  12             MR. HALBERG: And, um, as, um, I’m sure
13              MS. STUDINSKI-TORYFTER: Okay.                   13 you’re familiar with affidavits, you need to swear
14              MR. HALBERG: So, it went -- a long time         14 that it’s true to a -- in front of a notary?
15   passed between when you first drove to the house           15             MS. STUDINSKI-TORYFTER: What’s the
16   and when you got to the judge’s house?                     16 question?
17              MS. STUDINSKI-TORYFTER: It is,                  17             MR. HALBERG: The -- when you fill out
18   unfortunately, a long process, yes.                        18 an affidavit, it -- you -- you can’t sign it in
19              MR. HALBERG: All right. So now, um,             19 your car, you have to sign it in front of a
20   you -- um, you recall preparing an affidavit, you          20 notary, correct?
21   said, in your car?                                         21             MS. STUDINSKI-TORYFTER: I don’t recall
22              MS. STUDINSKI-TORYFTER: Yes.                    22 when specifically this was signed. Generally, we
23              MR. HALBERG: And you presented that to          23 don’t sign any paperwork before we’re in front of
24   the judge?                                                 24 the judge.
25              MS. STUDINSKI-TORYFTER: Correct.                25             MR. HALBERG: Okay. That’s what I’m
                                                     51                                                            53
 1              MR. HALBERG: And then she signed the             1 asking, so --
 2   warrant?                                                    2             MS. STUDINSKI-TORYFTER: Correct.
 3              MS. STUDINSKI-TORYFTER: Correct.                 3             MR. HALBERG: -- on -- on this one,
 4              MR. HALBERG: Did she ask you --                  4 there’s -- um, below your signature is the name of
 5   interview you about your affidavit?                         5 Sandy Williams.
 6              MS. STUDINSKI-TORYFTER: I don’t recall           6             MS. STUDINSKI-TORYFTER: Correct, which
 7   specifically what our conversation was.                     7 she would have signed.
 8              MR. HALBERG: I’m going to show you               8             MR. HALBERG: So, right -- and right
 9   what’s been marked for identification as                    9 above her name, it says, "Subscribed and sworn to
10   Defendant’s Exhibit 18. Do you recognize that              10 me." So you -- you’re essentially swearing that
11   document?                                                  11 everything in the affidavit is true?
12              MS. STUDINSKI-TORYFTER: Yes.                    12             MS. STUDINSKI-TORYFTER: Correct.
13              MR. HALBERG: And what is that? Can you 13                      MR. HALBERG: All right.
14   tell the court, please?                                    14             MS. STUDINSKI-TORYFTER: The affidavit
15              MS. STUDINSKI-TORYFTER: This is the             15 that I completed.
16   appropriate search warrant --                              16             MR. HALBERG: Okay. So let’s go back to
17              MR. HALBERG: This is what?                      17 the first page of Exhibit 18. And, uh, in there,
18              MS. STUDINSKI-TORYFTER: -- paperwork. 18 in the warrant, you don’t put anything in about
19   The appropriate search warrant paperwork that I            19 the anonymous tip, correct?
20   would have filled out that night.                          20             MS. STUDINSKI-TORYFTER: Let me take a
21              MR. HALBERG: You would have or you did? 21 look here.
22              MS. STUDINSKI-TORYFTER: And that’s              22             MR. HALBERG: On the second page --
23   included in the case file.                                 23             MS. STUDINSKI-TORYFTER: It states we
24              MR.
                CaseHALBERG:     I’m asking youFiled
                        2:18-cv-01722-JPS        -- not07/08/19
                                                        --          were14
                                                                24Page    alerted
                                                                             of 34to Document
                                                                                      a party.      39-1
25   you said you would have, did you fill this out?            25             MR. HALBERG: Right. So you did not
                                              54                                                       56
 1   tell the judge that it was an anonymous tip,          1   bottle?
 2   correct?                                              2              MS. STUDINSKI-TORYFTER: I don’t recall.
 3              MS. STUDINSKI-TORYFTER: I don’t recall     3              MR. HALBERG: All right. And was there
 4   at what point or if we would have had that            4   beer in the can? I realize you can’t answer that,
 5   conversation.                                         5   correct?
 6              MR. HALBERG: But the affidavit does not    6              MS. STUDINSKI-TORYFTER: I couldn’t see
 7   provide -- the affidavit under oath -- the            7   inside it --
 8   affidavit is correct, right? "We were alerted,"       8              MR. HALBERG: Right.
 9   but it doesn’t tell the whole story, correct?         9              MS. STUDINSKI-TORYFTER: -- from where I
10              MS. STUDINSKI-TORYFTER: I don’t see the   10   was.
11   word "tip 4-1-1" on that page --                     11              MR. HALBERG: So, in your -- under your
12              MR. HALBERG: Okay.                        12   oath, you said "alcohol beverages," but you really
13              MS. STUDINSKI-TORYFTER: -- correct.       13   just saw alcohol beverage containers, correct?
14              MR. HALBERG: All right. So now we talk    14              MS. STUDINSKI-TORYFTER: I did see
15   about the place to be searched, and you have the     15   containers that --
16   address of the house and a description of the        16              MR. HALBERG: Right, but not alcohol.
17   house. Then you have there are now located and       17              MS. STUDINSKI-TORYFTER: -- are meant to
18   concealed items to be searched for to wit.           18   contain alcohol.
19              Now, let’s, um, clear something up.       19              MR. HALBERG: Right. And it -- and then
20   On -- with regard to Exhibit 18, this is not a       20   it says, "Persons under 21 -- under the age of
21   document you drafted in your squad, this is a        21   21." And in that circumstance, you -- and you
22   document -- this is a form that you pulled up and    22   indicated that you -- um, uh, uh, the only
23   filled out, correct?                                 23   information you have is your testimony that you
24              MS. STUDINSKI-TORYFTER: Correct, these    24   saw people while you were somewhere in the front
25   are forms that we have electronically available in   25   of the house on the landing. There’s nothing more
                                              55                                                       57
 1   the car so --                                       1 than that, correct?
 2              MR. HALBERG: So, you print out the       2           MS. STUDINSKI-TORYFTER: What’s the
 3   form --                                             3 question?
 4              MS. STUDINSKI-TORYFTER: -- allow --      4           MR. HALBERG: You didn’t -- you didn’t
 5              MR. HALBERG: -- you print out the form   5 see -- there’s no other instance of your -- in
 6   and -- and the first section, alcohol beverages     6 terms of your affidavit seeing persons under 21,
 7   and persons under 21 -- under the age of 21 are     7 you’re basing that only on your observation while
 8   checked?                                            8 you were at the front of the house looking at the
 9              MS. STUDINSKI-TORYFTER: Correct.         9 landing?
10              MR. HALBERG: Now, um, I didn’t hear --  10           MS. STUDINSKI-TORYFTER: Of the young
11   I heard you say that you saw a -- a beer can and a 11 people we saw, correct.
12   vodka bottle. I didn’t hear you say that you saw   12           MR. HALBERG: Right. All right. So,
13   alcohol. You can’t testify whether those bottles   13 now the next section is, "Which are evidence of
14   had alcohol in them today, can you?                14 the crime of --" and you have, um, "underage
15              MS. STUDINSKI-TORYFTER: Beer cans       15 alcohol possession and furnishing alcoholic
16   contain alcohol and vodka bottles contain alcohol. 16 beverages to underage persons." So, let’s take
17              MR. HALBERG: I -- I understand when     17 and -- and those checkmarks are checkmarks you
18   they were new. But I’m asking you, in your         18 applied, correct?
19   affidavit where you say "alcoholic beverages," at  19           MS. STUDINSKI-TORYFTER: Correct.
20   that point, you didn’t see anybody walking around  20           MR. HALBERG: All right. Can you tell
21   drinking in red solo cups or getting beer out of a 21 the court what information you had that allowed
22   keg; you saw a vodka bottle, correct?              22 you to swear that a crime was -- uh, was being
23              MS. STUDINSKI-TORYFTER: Alcohol         23 committed regarding alcohol beverages being
24   containers,  correct.
                Case                                       supplied
                      2:18-cv-01722-JPS Filed 07/08/19 24Page  15 of--34
                                                                       uh, someone’s
                                                                            Documentfurnishing
                                                                                        39-1 alcoholic
25              MR. HALBERG: Was there vodka in the     25 beverages to underage persons?
                                                   58                                                       60
 1              MS. STUDINSKI-TORYFTER: This is just a      1             MR. SADJAK: Object. Asked and
 2   cookie-cutter form.                                    2   answered. She answered the question.
 3              MR. HALBERG: I’m -- well --                 3             MR. HALBERG: She did not.
 4              MS. STUDINSKI-TORYFTER: I didn’t put        4             JUDGE: Well --
 5   the word "crime" in there.                             5             MR. SADJAK: You may not like the
 6              MR. HALBERG: What -- you didn’t see the     6   answer, but she answered the question.
 7   word crime?                                            7             MR. HALBERG: Well --
 8              MS. STUDINSKI-TORYFTER: I’m sorry?          8             JUDGE: Yeah, I think she has answered
 9              MR. HALBERG: You said -- what about --      9   the question. She -- uh, well, can you clarify
10   what did you just say? I didn’t hear you.             10   your answer?
11              MS. STUDINSKI-TORYFTER: That this is       11             MR. HALBERG: She just said "we weren’t
12   just a -- a cookie-cutter form that we’re             12   sure."
13   provided. We don’t put in --                          13             MS. STUDINSKI-TORYFTER: Somehow
14              MR. HALBERG: When you say we --            14   underage persons had alcohol available to them, so
15              MS. STUDINSKI-TORYFTER: -- the headings    15   they must have gotten it somehow.
16   and things like that.                                 16             MR. HALBERG: Okay. I still -- you --
17              MR. HALBERG: When you say --               17   you’re just speculating now, correct?
18              MS. STUDINSKI-TORYFTER: We just check      18             MS. STUDINSKI-TORYFTER: There was
19   the box.                                              19   alcohol and there were underage persons, so I
20              MR. HALBERG: I want to just -- I’m         20   checked the box underage persons had been
21   sorry.                                                21   furnished alcohol.
22              MS. STUDINSKI-TORYFTER: (Inaudible).       22             MR. HALBERG: Okay. And again, you’re
23              MR. HALBERG: I don’t want to be the --     23   talking about alcohol containers, correct?
24   I wanted you to say what you did, not we. So,         24             MS. STUDINSKI-TORYFTER: Alcohol in
25   you’re saying that the boxes were already checked     25   general.
                                                      59                                                          61
 1   when you printed it out or you checked the boxes?          1            MR. HALBERG: Yeah, but you didn’t see
 2              MS. STUDINSKI-TORYFTER: No, that the            2 any alcohol?
 3   form, the headings, the verbiage, things like              3            MS. STUDINSKI-TORYFTER: We saw alcohol
 4   that, of these generic sections are as is. We              4 containers, correct.
 5   don’t alter those. We just check the boxes off of          5            MR. HALBERG: Right. But you saw --
 6   things that we observe.                                    6            MS. STUDINSKI-TORYFTER: Alcohol --
 7              MR. HALBERG: Okay. And now what I want          7            MR. HALBERG: -- alcohol containers --
 8   you to testify about is what have you testified            8            MS. STUDINSKI-TORYFTER: -- containers
 9   about here today that you checked the box about --         9 contain alcohol.
10   about someone an -- an -- person over 21                  10            MR. HALBERG: -- and you are assuming
11   furnishing to somebody under 21?                          11 that a person, uh, of age provided those?
12              MS. STUDINSKI-TORYFTER: What’s the             12            MS. STUDINSKI-TORYFTER: I’m not sure
13   question?                                                 13 how they obtained them.
14              MR. HALBERG: What -- what factual basis        14            MR. HALBERG: You’re not sure. And --
15   do you have for checking the second box,                  15 and you weren’t sure that night either, were you?
16   furnishing alcohol, that a person of age, over 21,        16            MS. STUDINSKI-TORYFTER: I just know
17   furnished to somebody under 21?                           17 that I checked the box because underage persons --
18              MS. STUDINSKI-TORYFTER: We weren’t sure 18                   MR. HALBERG: Well --
19   who was providing the alcohol.                            19            MS. STUDINSKI-TORYFTER: -- believed to
20              MR. HALBERG: I’m not asking you what           20 be in possession of alcohol, so I checked that
21   you were sure about. I’m asking, you swore under          21 alcoholic beverages were furnished to underage
22   oath that this was true. I’m asking you under             22 persons.
23   this circumstance, what facts can you tell the            23            MR. HALBERG: Right. What we’re -- but
24   judge thatCase
                 -- that 2:18-cv-01722-JPS
                         caused you to check thisFiled
                                                  box 07/08/19 24Page
                                                                   you 16
                                                                       don’t
                                                                           ofknow
                                                                              34 the   underage39-1
                                                                                   Document     persons -- I could
25   under oath?                                               25 speculate they went to the store and weren’t
                                               62                                                         64
 1   carded, correct?                                          1 portion of Chapter 125?
 2             MS. STUDINSKI-TORYFTER: I’m not sure            2            MR. HALBERG: 127.07 (inaudible) --
 3   how they got them.                                        3            JUDGE: So, let’s just -- let’s
 4             MR. HALBERG: Right. So you don’t --             4 short-circuit this a little bit.
 5   you -- that’s -- okay.                                    5            MR. HALBERG: Okay.
 6             So, we’re building toward you presented         6            JUDGE: I mean, the court can take
 7   a judge with an affidavit under oath, and right           7 judicial notice of what the statutes say or what
 8   now you can’t -- you’re not sure that there is any        8 they said on that particular day. You certainly
 9   facts about someone providing the alcohol?                9 can argue that -- I suspect you’ll make the point
10             MR. SADJAK: Objection.                         10 that there are no criminal furnishing underage
11             MS. STUDINSKI-TORYFTER: What’s the             11 offenses within 125?
12   question?                                                12            MR. HALBERG: No, I wouldn’t -- no,
13             MR. SADJAK: That’s characterizing the          13 there actually are.
14   testimony.                                               14            JUDGE: Um --
15             JUDGE: Right.                                  15            MR. HALBERG: 125, um, 125.07 --
16             MR. SADJAK: And he’s expecting her to          16            JUDGE: -- but she doesn’t need to weigh
17   answer.                                                  17 in on what the statute says or not, because he’s
18             JUDGE: All right.                              18 going to object and say it’s calling for a legal
19             MR. HALBERG: Okay.                             19 conclusion. You can make your argument and I’ll
20             JUDGE: That’s not a question that she          20 determine what the statute says or doesn’t say.
21   needs to answer. The court’s not going to                21            MR. HALBERG: That’s not what I’m -- I’m
22   consider.                                                22 not asking her for a legal conclusion.
23             MR. HALBERG: Okay. I’m sorry, I didn’t         23            JUDGE: All right.
24   hear the -- what did you say? I didn’t hear the          24            MR. HALBERG: I just want to ask her
25   court.                                                   25 about what she -- why she checked that box.
                                                    63                                                            65
 1             JUDGE: She’s not going to answer it,            1            All right. So, uh, we’re going to take
 2   and I’m not going to consider your question.              2 judicial notice of the statute, if you would look
 3             MR. HALBERG: What? You mean the -- but          3 at this, please.
 4   you’ll consider the previous testimony?                   4            MS. STUDINSKI-TORYFTER: Hmm-hmm.
 5             JUDGE: Of course.                               5            MR. HALBERG: Um, Defendant’s Exhibit
 6             MR. HALBERG: Okay. Thank you.                   6 12, Chapter 125.07 underage intoxicated persons
 7             JUDGE: Next question.                           7 present on a licensed premises -- premises,
 8             MR. HALBERG: Okay. Um, can you tell             8 possession penalties. And so, there is a -- a
 9   the court under what circumstances furnishing             9 phrase here that no one may procure, sell, or give
10   alcohol to a minor or a person under 21 is a             10 away alcohol to an underage person. That’s what
11   crime?                                                   11 you’re referring to when you checked the box,
12             MS. STUDINSKI-TORYFTER: I’m not sure           12 correct?
13   what you mean.                                           13            MS. STUDINSKI-TORYFTER: This only says
14             MR. HALBERG: It -- the heading says the        14 Chapter 125 Statute.
15   evidence of the crime of furnishing alcoholic            15            MR. HALBERG: Right.
16   beverages to underage persons, under -- and I’m          16            MS. STUDINSKI-TORYFTER: So, it would
17   asking you, under what circumstances is it a -- is       17 constitute all of 125. I’m not -- it doesn’t --
18   that action a crime?                                     18            MR. HALBERG: Okay.
19             MS. STUDINSKI-TORYFTER: It just says           19            MS. STUDINSKI-TORYFTER: -- list a
20   Chapter 125 Statutes in violation of.                    20 specific subheading --
21             MR. HALBERG: All right.                        21            MR. HALBERG: All right.
22             MR. SADJAK: I can see what it is. You          22            MS. STUDINSKI-TORYFTER: -- of 07.
23   can --                                                   23            MR. HALBERG: So, what I want you to
24             MR.
               CaseHALBERG:      Yeah -- no, (inaudible)
                       2:18-cv-01722-JPS                 --
                                               Filed 07/08/19     look17
                                                              24Page   at now
                                                                          of 34is, um,  this, uh, 39-1
                                                                                   Document       125.07 4A and B.
25             JUDGE: I mean, I can see -- is it a            25 And if you could read those two sentences.
                                                          66                                                            68
 1              MS. STUDINSKI-TORYFTER: (Inaudible) 4B          1   providing, you -- you don’t know -- you certainly
 2   to A, B?                                                   2   don’t know they had a previous violation for
 3              MR. HALBERG: The bottom two sentences,          3   providing to underage?
 4   if you could read those, please. I mean, read              4               MS. STUDINSKI-TORYFTER: We didn’t know
 5   them to the court.                                         5   where the alcohol came from.
 6              MS. STUDINSKI-TORYFTER: A says,                 6               MR. HALBERG: Right. So, the -- when
 7   "Required to forfeit not more than $500 if the             7   you checked the box for a crime, you did not have
 8   person has not committed a previous violation              8   any evidence of a crime, correct?
 9   within 30 months of the violation."                        9               MS. STUDINSKI-TORYFTER: We had evidence
10              MR. HALBERG: Okay.                             10   that underage persons had alcohol.
11              MS. STUDINSKI-TORYFTER: "Fined not more        11               MR. HALBERG: I’m talking about the
12   than $500 or imprisoned for not more than 30 days         12   second box, "Furnishing."
13   or both if the person has committed a previous            13               MS. STUDINSKI-TORYFTER: Hmm-hmm.
14   violation within 30 months of the violation."             14               MR. HALBERG: Yes?
15              MR. HALBERG: Okay. So remember back at         15               MS. STUDINSKI-TORYFTER: What’s the
16   the beginning I asked you the difference between a        16   question?
17   fine and a forfeiture?                                    17               MR. HALBERG: The question is: For
18              MS. STUDINSKI-TORYFTER: Correct.               18   this -- for you to check the box, um, whether you
19              MR. HALBERG: And you see the first             19   had evidence of somebody over 21 providing and
20   paragraph, the first sentence you read is a               20   that that person had been previously convicted in
21   forfeiture?                                               21   the last 12 months?
22              MS. STUDINSKI-TORYFTER: Correct.               22               MS. STUDINSKI-TORYFTER: Again, we
23              MR. HALBERG: And the second sentence is        23   didn’t know who. I guess I’m not understanding
24   a fine?                                                   24   the question because we didn’t know who provided
25              MS. STUDINSKI-TORYFTER: Correct.               25   the alcohol. We just knew that underage persons
                                                          67                                                            69
 1              MR. HALBERG: And you know that --               1   appeared to be in possession of alcohol. So, they
 2              MS. STUDINSKI-TORYFTER: Yeah.                   2   obtained it somehow.
 3              MR. HALBERG: -- a fine is a criminal            3               MR. HALBERG: Right. But we have to get
 4   term, you testified, correct?                              4   to -- I need you to answer my question, which is,
 5              MS. STUDINSKI-TORYFTER: Correct,                5   if you look at the last line -- um, it’s actually
 6   because there’s imprisonment attached.                     6   30 months. So if you go back to the Sub 2, the
 7              MR. HALBERG: So, the last thing I want          7   first paragraph is a forfeiture, correct?
 8   to ask you about checking the furnishing alcohol           8               MS. STUDINSKI-TORYFTER: Are you talking
 9   box is that you said, "Well, they must have got it         9   about under 125.07?
10   somewhere." Did -- do you have any evidence that          10               MR. HALBERG: Yes, at the bottom of
11   they got it from somebody who had already been            11   the -- the exhibit. You read it’s a forfeiture,
12   convicted previously in the last 12 months of --          12   right?
13   of providing alcohol to an underage person?               13               MS. STUDINSKI-TORYFTER: Correct.
14              MS. STUDINSKI-TORYFTER: We don’t know          14               MR. HALBERG: And that’s -- and we know
15   where they got the alcohol from.                          15   now that’s not a crime.
16              MR. HALBERG: On the -- no, you                 16               MS. STUDINSKI-TORYFTER: Under 2A,
17   assumed -- you testified that you assumed that            17   correct.
18   they got it from a -- a person that was of age,           18               MR. HALBERG: Right. So when you
19   correct?                                                  19   checked the box "Evidence of a crime," you
20              MS. STUDINSKI-TORYFTER: I’m not sure           20   couldn’t have been referring to 2A?
21   how they got the alcohol.                                 21               MR. SADJAK: Judge, she’s answered the
22              MR. HALBERG: Right. But you also don’t         22   question. We’re through this, I think, probably
23   know that if they were provided from somebody,            23   the fourth time now --
24              Case had
     that that person 2:18-cv-01722-JPS        Filed 07/08/19 24Page
                         a previous conviction making                   18 ofMR.
                                                                              34 HALBERG:
                                                                                  Document  39-1
                                                                                          She hasn’t --
25   this a criminal act. Whoever you suspect of               25               MR. SADJAK: -- by my count.
                                                       70                                                            72
 1              MR. HALBERG: She has not answered.              1              MR. HALBERG: Oh, (inaudible) let me ask
 2              MR. SADJAK: I -- I understand she               2   her this question.
 3   doesn't -- he doesn’t like the answer, but it’s --         3              JUDGE: Sure.
 4   it’s the answer. He can make his argument from             4              MR. HALBERG: All right. I’m going to
 5   there.                                                     5   show you now Defendant’s Exhibit 11, which is the,
 6              MR. HALBERG: She did not. She has not           6   uh, Mequon Ordinance 46.156. And that is the --
 7   answered the question about whether the person             7   um, all right. Do you see that? Are you familiar
 8   she -- when -- when she checked the box under              8   with that ordinance?
 9   oath, she did not -- she has not answered the              9              MS. STUDINSKI-TORYFTER: This is our
10   question about Sub 2B, which is, did she have any         10   underage alcohol ordinance.
11   evidence that a person previously convicted had           11              MR. HALBERG: Yes. And you -- that’s
12   provided the alcohol. That’s all I’m asking.              12   the ordinance you cited in the citations for the
13              JUDGE: She -- her answer --                    13   two defendants here today?
14              MR. SADJAK: She did answer it.                 14              MS. STUDINSKI-TORYFTER: I would need to
15              JUDGE: -- was twice --                         15   look at the citations. Generally, underage
16              MR. SADJAK: Her answer is --                   16   alcohol citations are 46-156, some variation of
17              JUDGE: Her answer was twice that she           17   that.
18   doesn’t know who gave the alcohol.                        18              MR. HALBERG: All right. Could you
19              MR. HALBERG: All right. Thank you.             19   quickly review 40-156, 4B, uh, I guess, a small C
20   All right. Let’s go to --                                 20   --
21              JUDGE: Mr. Halberg, how much -- how            21              JUDGE: Does the city --
22   much do you think you have for this officer? How          22              MR. HALBERG: What?
23   much more time do you think?                              23              JUDGE: Does the city want to stipulate
24              MR. HALBERG: I’m going as quick as I           24   that there are no criminal offenses in those
25   can.                                                      25   municipal codes?
                                                   71                                                            73
 1            JUDGE: What’s that?                               1          MR. SADJAK: Happily, your Honor.
 2            MR. HALBERG: I’m going as quick as I             2           MR. HALBERG: Okay.
 3   can.                                                      3           JUDGE: City is stipulating there is no
 4             JUDGE: No, no, no, I understand. But            4 criminal offenses in the code.
 5   we have time constraints, and this -- this was            5           MR. HALBERG: All right.
 6   scheduled as an underage drinking trial, not a            6           JUDGE: And the court can take judicial
 7   lengthy motion hearing. So, um, we’re not going           7 notice of that.
 8   to get done because I’ve got a commitment that I          8           MR. HALBERG: All right. So, um, you
 9   should have left a while ago for. So, we                  9 understand we’re now asking you the question about
10   scheduled an hour for this.                              10 your checkbox of the underage alcohol, the crime
11             MR. HALBERG: I don’t -- I don’t --             11 of underage alcohol possession? You can just set
12   nobody asked me about an hour.                           12 that up.
13             JUDGE: No, that’s what we would                13           MS. STUDINSKI-TORYFTER: What’s the
14   schedule an underage drinking (inaudible)                14 question?
15   citation.                                                15           MR. HALBERG: You’re -- you understand
16             MR. HALBERG: Well, I’ll go as fast as I        16 what the court and the two lawyers just agreed to?
17   can.                                                     17           MS. STUDINSKI-TORYFTER: That the
18             JUDGE: No, I just want to -- I mean, do        18 statute, municipal statute, doesn’t contain
19   you think you have a half hour left?                     19 criminal language of crimes?
20             MR. HALBERG: I don’t know.                     20           MR. HALBERG: The municipal ordinance,
21             JUDGE: 20 minutes?                             21 right. So, when you checked underage alcohol
22             MR. HALBERG: I would say not more than         22 possession crime, you’re not aware of any crime in
23   that.                                                    23 that instance?
24             JUDGE:   Well, because we don’t
               Case 2:18-cv-01722-JPS            have07/08/19
                                                Filed a       24Page 19 ofMS.34 STUDINSKI-TORYFTER:
                                                                                 Document 39-1              I didn’t check
25   half hour.                                               25 crime. That’s just the pre-printed verbiage on
                                                 74                                                            76
 1   the form. I checked the furnishing alcoholic             1   8, um, search warrants and entry.
 2   beverages box.                                           2              MS. STUDINSKI-TORYFTER: Page 8 of the
 3             MR. HALBERG: Well, do you know whether         3   incident report, do you mean?
 4   you can get a -- a search warrant for an ordinance       4              MR. HALBERG: Yes, 8 of 10, of Exhibit
 5   violation?                                               5   3.
 6             MS. STUDINSKI-TORYFTER: That has been          6              And it says, "The officer --" uh, you
 7   our practice, yes.                                       7   radioed, and that you had the warrant and they
 8             MR. HALBERG: Which ordinance                   8   entered through an unlocked rear door. Do you
 9   violations?                                              9   remember that?
10             MS. STUDINSKI-TORYFTER: What do you           10              MS. STUDINSKI-TORYFTER: I wouldn’t have
11   mean?                                                   11   been on the scene when they made an entry.
12             MR. HALBERG: What -- what -- when you         12              MR. HALBERG: How did you know the door
13   say it’s been your practice to get search warrants      13   was unlocked?
14   and you’ve done that for ordinance violations?          14              MS. STUDINSKI-TORYFTER: That’s what the
15             MS. STUDINSKI-TORYFTER: For underage          15   officers advised me.
16   alcohol, yes.                                           16              MR. HALBERG: And who -- none of those
17             MR. HALBERG: Okay. All right. So,             17   people -- you don’t know who it was that said
18   now, uh, let’s go to the second page quickly.           18   that?
19   And, uh, again, you checked the -- uh, at the           19              MS. STUDINSKI-TORYFTER: Correct. We
20   bottom of the page, you checked, "Observed              20   also had third shift now, since we had come past
21   numerous vehicles," and you’re talking in that          21   our shift and we had the next shift assisting us
22   instance about four vehicles you saw in the             22   as well, so they were out there. We had a couple
23   driveway, correct?                                      23   other officers.
24             MS. STUDINSKI-TORYFTER: Five total            24              MR. HALBERG: And when you, uh,
25   vehicles in the vicinity.                               25   indicated that, um, uh, the -- the door was
                                                 75                                                            77
 1              MR. HALBERG: Pardon?                               1 unlocked, that kind of -- earlier you testified
 2              MS. STUDINSKI-TORYFTER: Five total                 2 that you heard doors being locked. Why would they
 3   vehicles in the vicinity. Yes, that’s what I was              3 not lock a door?
 4   referring to.                                                 4           MS. STUDINSKI-TORYFTER: Maybe they
 5              MR. HALBERG: But in the vicinity?                  5 forgot?
 6              MS. STUDINSKI-TORYFTER: Meaning                    6           MR. HALBERG: Okay. And then the next
 7   driveway and on the street directly in front of               7 paragraph, it says, "I took photographs with
 8   the house, yes.                                               8 Patrol Camera 1." Does that refresh your
 9              MR. HALBERG: All right. When you say,              9 recollection?
10   "Observed intoxicants within the premises and                10           MS. STUDINSKI-TORYFTER: I took
11   observed people underage and observed people                 11 photographs with Patrol Camera 1.
12   scattering and hiding," that’s all -- that’s                 12           MR. HALBERG: You see that?
13   nothing new from what you testified about,                   13           MS. STUDINSKI-TORYFTER: I do.
14   correct? Those are just -- those are the same                14           MR. HALBERG: Right. And so that means
15   instances you testified about?                               15 you, correct?
16              MS. STUDINSKI-TORYFTER: Correct.                  16           MS. STUDINSKI-TORYFTER: Yes, I -- in
17              MR. HALBERG: All right. So now, you               17 2015, I did take those photos, yes.
18   then, uh, called back -- you got the search                  18           MR. HALBERG: So, um, do you remember
19   warrant and you called ahead to your colleagues              19 taking pictures of the room that you could see
20   and told them you had the warrant?                           20 through the window?
21              MS. STUDINSKI-TORYFTER: Radioed.                  21           MS. STUDINSKI-TORYFTER: Yes.
22              MR. HALBERG: Radioed, sorry.                      22           (Inaudible).
23              MS. STUDINSKI-TORYFTER: Yes.                      23           MR. HALBERG: I’m going to show you
24              MR.
                CaseHALBERG:      Yes. And, umFiled
                      2:18-cv-01722-JPS           -- oh, 07/08/19
                                                         I’m          what’s
                                                                  24Page 20 been
                                                                             of 34marked    as Defendant’s
                                                                                     Document       39-1 Exhibit 7,
25   sorry, if we go back to -- so we’re on, uh, page             25 Defendant’s Exhibit 8, Defendant’s Exhibit 9, and
                                                    78                                                         80
 1   Defendant’s Exhibit 10. Now, does that refresh           1 know --
 2   your recollection about the room on that night           2            JUDGE: How much?
 3   of -- the night that you got the search warrant?         3            MR. SADJAK: -- how long it would --
 4              MS. STUDINSKI-TORYFTER: This reflects         4            JUDGE: I mean, like 10 minutes worth
 5   what the room looked like as we were standing            5 or -- yeah?
 6   inside of it.                                            6            MR. SADJAK: Probably less than that.
 7              MR. HALBERG: So, you -- and you took          7            JUDGE: So --
 8   those photos and, um, that’s the room that you saw       8            MR. HALBERG: I -- I believe my witness
 9   when you looked through the window?                      9 would be -- would not be very long.
10              MS. STUDINSKI-TORYFTER: It is the room 10                  JUDGE: Yeah, I know, I -- I should have
11   but there -- some of the alcohol containers that I      11 left 10 minutes ago. I’ve -- it’s going to cause
12   saw were missing. They were later located in            12 issues for other people. So, I mean, when -- I’ve
13   garbage cans in the kitchen.                            13 never had an underage drinking trial go longer
14              MR. HALBERG: Okay. So you -- um,             14 than an hour. That’s why we slotted this for an
15   you -- but this is the room that you saw into?          15 hour. I didn’t know we were going to be doing
16              MS. STUDINSKI-TORYFTER: Yes.                 16 this motion hearing today.
17              MR. HALBERG: Can you tell the court now 17                 MR. HALBERG: Well, that would have just
18   how you saw into it?                                    18 added all to the --
19              MS. STUDINSKI-TORYFTER: It would have 19                   JUDGE: Yeah, I know, it’s -- I know,
20   been through this several-inch opening in this          20 and that’s fine. I’m just telling you why we only
21   side window.                                            21 slotted it for an hour. I’m not trying to make
22              MR. HALBERG: Um, and so you’re -- and        22 this the world’s longest underage drinking saga
23   can you describe, I think you used the word window      23 that’s lasted two years, but that’s the way it
24   treatments, um, what -- what they are, uh, for the      24 goes.
25   record, so we have what they are?                       25            So, um, we’re looking at June 7th here,
                                                    79                                                         81
 1              MS. STUDINSKI-TORYFTER: Some type of 1 um, probably --
 2   wood-finish blinds.                                      2            MS. STUDINSKI-TORYFTER: I’ll be out of
 3              MR. HALBERG: And all the windows, the         3 town on vacation.
 4   blinds are closed except for one small cracked           4            JUDGE: Yeah.
 5   area of a couple inches?                                 5            MR. SADJAK: I’m here.
 6              MS. STUDINSKI-TORYFTER: All of them           6            JUDGE: You’re going to have her back --
 7   seem to be open a little bit on the bottom.              7 uh, if she finishes her testimony today, will you
 8              MR. HALBERG: And so, does that refresh        8 need her on this -- on that date?
 9   your recollection about how close you got to the         9            MR. SADJAK: Not knowing what the
10   window?                                                 10 defense’s testimony plans to be, I don’t know. I
11              MS. STUDINSKI-TORYFTER: I’m not sure if 11 mean, there may be --
12   they were closed by the people scattering inside.       12            JUDGE: Yeah.
13   I’m not sure if they closed them at some point          13            MR. SADJAK: -- some rebuttal issues
14   after I looked in. I’m not sure exactly. This is        14 that --
15   exactly a picture of how it looked as I was             15            JUDGE: Right. Yeah.
16   standing inside. I don’t know how it was when I         16            MR. SADJAK: -- might need to be
17   was standing outside.                                   17 addressed.
18              MR. HALBERG: All right. Um, so now,          18            JUDGE: What’s the July date?
19   um, uh, let’s -- okay. Um, okay, nothing further.       19            UNIDENTIFIED SPEAKER: July 5th.
20              JUDGE: All right. Do you have any, uh,       20            JUDGE: Yeah, July 5th.
21   redirect? We’re not going to finish today. It’s         21            MS. STUDINSKI-TORYFTER: I also will be
22   just, so --                                             22 away.
23              MR. SADJAK: No, I understand, um --          23            JUDGE: Great. So what about, do we
24              JUDGE:    Do you have any redirect?
                Case 2:18-cv-01722-JPS                           have21any
                                              Filed 07/08/19 24Page      of alternate days? 39-1
                                                                            34 Document
25              MR. SADJAK: I may have some. I don’t         25            UNIDENTIFIED SPEAKER: (Inaudible).
                                                     82                                                          84
 1               JUDGE: Yeah, we’re going to have to            1 free --
 2   find a different day, because I don’t -- I want to         2            JUDGE: -- (inaudible) a good time to
 3   get this done, like, yesterday. Um, so the person          3 stop.
 4   who does the scheduling is not Janice here, um, so         4            MR. HALBERG: -- have a free shot, and
 5   she’s going to have to look at it. And my thought          5 we’ve really tried to deal above board on these
 6   is that we would try to do a Friday afternoon -- a         6 things, but I do need to -- um, uh, I would like
 7   Friday afternoon that I have open noon to five, if         7 to get this done.
 8   necessary, a time slot like that where we can get          8            JUDGE: Yeah --
 9   all of this done and get a decision the same day.          9            MR. HALBERG: And I don’t want to feel
10               MR. SADJAK: Certainly, your Honor, as         10 rushed. I -- I -- the court may understand that
11   we have always offered, if we prefer to use -- we         11 this transcript will have a life long beyond --
12   can do it in Germantown and use a Germantown trial 12                   JUDGE: Yeah, sure.
13   day as well.                                              13            MR. HALBERG: -- this room.
14               JUDGE: Yeah.                                  14            JUDGE: Sure.
15               MR. SADJAK: We’re obviously open to           15            MR. HALBERG: Um, presuming that we’re
16   that since --                                             16 able to continue proving, um, what we’re trying to
17               JUDGE: So --                                  17 prove here.
18               MR. SADJAK: -- we’re the same guy.            18            JUDGE: Sure. So, and again, my -- this
19               UNIDENTIFIED SPEAKER: (Inaudible)             19 thing has been hanging out there forever. I don’t
20   Germantown morning.                                       20 like old cases, and this is an old case. So, um,
21               JUDGE: Mr. Halberg, you may not know          21 my hope is we can do it within the next 30 days.
22   this, but this court does 16 different                    22 So, uh, yeah.
23   communities, so I spend days in 16 communities            23            MR. HALBERG: I mean, do we -- can we
24   throughout the month, so --                               24 get the two witnesses and find out if in the next
25               MR. HALBERG: Then you should be the -- 25 30 days they’re --
                                                     83                                                          85
 1   called the circuit, like the municipal circuit.            1            JUDGE: Yeah, but I don’t know what the
 2               JUDGE: Well, we are. I -- the old              2 day is going to be.
 3   school circuit judge, yeah. But so, Mr. Sadjak is          3            MR. HALBERG: No, I know, just say if
 4   the prosecutor for Germantown, so he’s suggesting          4 they have vacation or out of town during those
 5   we can do it in Germantown as an -- I don’t know           5 days.
 6   if it’s an inconvenience for witnesses and the             6            JUDGE: Well, that’s what -- our
 7   like, it’s not too far down the road, but --               7 scheduler will sort all that out.
 8               MR. HALBERG: How quick could we get            8            MR. HALBERG: Okay. So she’ll --
 9   back?                                                      9            JUDGE: She’ll have -- she’ll contact
10               JUDGE: Well, that’s the thing, if we          10 the police department and find out if they’re --
11   might have like a morning on our Germantown day           11 if they’re available.
12   that’s open. I just know that here in Mequon,             12            MR. HALBERG: Okay.
13   we’ve got a lot of stuff stacked up. So, that’s           13            JUDGE: She’ll contact you to make sure
14   why I’m thinking about picking a different day.           14 that your witnesses are available. But I
15   So, we’re going to have to sort that out. And             15 understand this is a vacation -- the next three
16   Linda does the scheduling, and she will be in             16 months, a lot of vacations and the like, so. Uh,
17   touch with everybody to make sure that everyone           17 I would -- I have actually two other commitments
18   can be here, so --                                        18 tonight, so I’m sorry that I have to cut it short;
19               MR. HALBERG: Well, when I was in Mr.          19 otherwise, I’d keep going. But, um, so, uh, we’ll
20   Sadjak’s chair, I was always concerned about              20 stop at this point.
21   stopping after my case got in and then --                 21            Um, Mr. Halberg, do you want to retain
22               JUDGE: Yeah, I know.                          22 your photo, uh, board?
23               MR. HALBERG: (Inaudible).                     23            MR. HALBERG: Yes, as long as I haven’t
24               JUDGE:    I know, there’s (inaudible)
                 Case 2:18-cv-01722-JPS                --
                                                Filed 07/08/19     moved
                                                               24Page      them
                                                                       22 of  34 yet, yeah, that’s
                                                                                   Document         fine.
                                                                                                 39-1
25               MR. HALBERG: -- the defendant have a          25            JUDGE: Yeah, why don’t you retain
                                                  86                                                         88
 1   those. The other documents the court can hold on      1   STATE OF WISCONSIN )
                                                                        ) SS:
 2   to. That’s just large, so you’re better off
                                                           2   COUNTY OF WALWORTH )
 3   keeping that than us. And, uh --
 4             MR. HALBERG: So, the court will             3
 5   maintain Exhibit 1.                                   4
 6             JUDGE: I think it’s 1 through 3.            5              I, KAREN RENEE, Court Reporter and
                                                           6   Notary Public in and for the State of Wisconsin, do
 7             MR. HALBERG: 1, 2, 3, and 18.
                                                           7   hereby certify that the above recording was transcribed
 8             JUDGE: 1, 2, 3, and 18. The court will      8   by me and reduced to writing under my personal
 9   hold the files, and -- good.                          9   direction.
10             MR. SADJAK: Are we -- are we dealing       10              I further certify that I am not a
11   with actual admission at this point of any of        11   relative or employee or attorney or counsel of any of
                                                          12   the parties, or a relative or employee of such attorney
12   those or --
                                                          13   or counsel, or financially interested directly or
13             JUDGE: No.                                 14   indirectly in this action.
14             MR. SADJAK: -- how --                      15              In witness whereof I have hereunder set
15             JUDGE: He hasn’t moved any of them yet,    16   my hand and affixed my seal of office at Burlington,
16   so.                                                  17   Wisconsin, July 3, 2019.
                                                          18
17             MR. SADJAK: Okay.
                                                          19                ___________________________
18             JUDGE: Okay.                               20                     Karen Renee
19             MR. HALBERG: No, but then I would -- I                       Court Reporter and Notary Public
20   mean, the difficulty is that -- you know, and this   21                In and for the State of Wisconsin
21   is what we talked about before, and I’ve been
                                                          22
22   trying to move along, so (inaudible) the
23   testimony, so we’ll -- we’ll have to see what, you
                                                          23   My Commission Expires: March 06, 2020.
24   know, we have coming back, whether she testifies     24
25   but, obviously, you know, some of the things I       25
                                                   87
 1   could check on in the interim and we can --
 2   counsel and I can try to agree on those things.
 3             JUDGE: Sure, yeah. To the extent you
 4   can stipulate to any of those, you know, simple
 5   things, that's great; otherwise, we can try to
 6   hammer that out when we’re here as well.
 7             So, sorry everybody, that we can’t get
 8   it done tonight, but that’s just the way it goes.
 9   All right. Have a good night.
10             (End of recording.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24        Case 2:18-cv-01722-JPS Filed 07/08/19 Page 23 of 34 Document 39-1
25
                                                                                                                                            89


                            88:17                        able [9] - 12:23,              55 :16 , 56 :12 , 56:13,      argumentative [2] -
           $
                             30 [7] - 46:15, 66:9,      14 :25, 19 :23 , 25 :4,         56 :16 , 56 :18 , 57:15,     31 :11 , 31:12
                            66:12, 66 :14, 69 :6,       45 :21, 46 :10 , 46 :12 ,       57 :23 , 59 :16 , 59:19,      assistant [1] - 17:1
 $500 [2] - 66:7, 66 :12    84:21, 84 :25               46 :21, 84 :16                  60 :14 , 60 :19 , 60:21,      assisting [1] - 76 :21
                             31 [1] - 41:2               above -entitled [1] -          60 :23 , 61 :2, 61:3,         assumed [2] - 67:17
              0              31st [2] - 9:8, 40 :4      1:13                            61 :6, 61:7, 61 :9,           assuming [3] - 24 :6,
                             3S813 XHJWN [1] -           Absolutely [1] -               61 :20 , 62 :9, 63:10,       24 :17 , 61:10
                            3:6                         16 :14                          65 :10 , 67 :8, 67:13,        attached [2] - 33:6,
 06 [1] - 88:23
                             3S813 XHJWQ [1] -           academy [3] - 6:23,            67 :15 , 67 :21 , 68:5,      67 :6
 07 [1] - 65:22
                            3:7                         7:4, 7:18                       68 :10 , 68 :25 , 69:1,       attempted [2] -
                                                         access [4] - 14:25,            70 :12 , 70 :18 , 72:10,     12 :18 , 37:16
              1                                                                         72 :16 , 73 :10 , 73:11,
                                        4               20 :4, 23:22 , 28:11                                          attempting [2] -
                                                         act [1] - 67 :25               73 :21 , 74 :16 , 78:11      42 :3, 42:5
 1 [8] - 29:23, 40:5,                                    acting [3] - 10:24,              Alcohol [2] - 55 :23 ,      attempts [1] - 13 :4
                            4 [5] - 39:17, 40 :23,                                      60 :24
77:8, 77 :11 , 86 :5,                                   37 :20, 44 :12                                                attorney [7] - 16:25 ,
                           41:11, 42 :14, 43 :5                                           alcoholic [6] - 55 :19,
86:6, 86 :7, 86:8                                        action [2] - 63:18,                                         17 :1, 32:4, 49 :11 ,
                            4-1-1 [6] - 10:1, 10 :5,                                    57 :15 , 57 :24 , 61:21,
 1-1 [1] - 10:5                                         88 :14                                                       49 :12 , 88:11, 88:12
                           10:7, 11 :8, 31:3,                                           63 :15 , 74 :1
 10 [7] - 35:7, 39:5,                                    activities [2] - 8:13,                                       Attorney [4] - 2:4,
                           54:11                                                          alerted [2] - 53 :24,
40:10, 76:4, 78 :1,                                     14 :10                                                       3:10, 25:14, 28 :18
                            40-156 [1] - 72 :19                                         54 :8
80:4, 80 :11                                             activity [1] - 9:5                                           available [5] - 23 :15,
                            46-156 [1] - 72 :16                                           alleging [1] - 3:4
 11 [1] - 72:5                                           actual [1] - 86:11                                          54 :25 , 60:14, 85:11,
                            46.156 [1] - 72 :6                                            allow [1] - 55 :4
 12 [3] - 65:6, 67:12,                                   Adam [2] - 49:12,                                           85 :14
                            4A [1] - 65:24                                                allowed [1] - 57:21
68:21                                                   49 :13                                                        average [1] - 8:22
                            4B [2] - 66 :1, 72:19                                         Almost [1] - 6:12
 125 [6] - 63 :20 , 64 :1,                               added [1] - 80:18                                            aware [2] - 21 :1,
64:11, 64:15, 65 :14,                                    additional [1] - 47 :8           alter [1] - 59:5           73 :22
65:17                                   5                address [4] - 12:4,              alternate [1] - 81 :24
 125 .07 [4] - 64 :15,                                  12 :10, 17 :17 , 54 :16           AND [1] - 1:6                         B
65:6, 65 :24 , 69 :9                                     addressed [1] -                  anonymous [7] -
                            5 [4] - 39:5, 41:18 ,
 127 .07 [1] - 64 :2                                    81 :17                          31 :6, 31:8, 31 :10 ,
                           41:20, 46 :15
                                                                                        31 :21 , 48 :3, 53:19,        banging [2] - 22 :2,
 16 [2] - 82:22 , 82:23     520 [1] - 7:4                administering [1] -
                                                                                        54 :1                        22 :4
 18 [6] - 51:10 , 52:8,     5th [2] - 81:19, 81 :20     50 :10
                                                                                          anonymously [1] -           based [5] - 14 :8,
53:17, 54:20, 86 :7,                                     admission [1] -
                                                                                        10 :9                        31 :17 , 46:22, 47:16,
86:8                                                    86 :11
                                        6                                                 answer [13] - 56:4,        49 :20
 1:50 [1] - 50 :12                                       advised [4] - 15:16,
                                                                                        60 :6, 60:10, 62:17,          basing [1] - 57:7
                                                        29 :4, 44:18 , 76:15
                            6 [2] - 42:22, 43 :7                                        62 :21 , 63 :1, 69:4,         basis [2] - 9:23 ,
              2                                          affidavit [12] - 50 :20 ,
                                                                                                                     59 :14
                                                        51 :5, 52:1, 52:18,             70 :3, 70:4, 70 :13 ,
                                                                                        70 :14 , 70 :16 , 70:17       beer [3] - 55:11,
                                        7               53 :11, 53 :14 , 54 :6,
 2 [4] - 29:23, 69:6,                                                                     answered [9] -             55 :21 , 56:4
                                                        54 :7, 54:8, 55:19,
86:7, 86 :8                                             57 :6, 62:7                     48 :17 , 60 :2, 60:6,         Beer [1] - 55:15
 20 [3] - 39:5, 46:15,      7 [5] - 35:7, 37:4,                                         60 :8, 69:21, 70:1,           beginning [1] - 66:16
                                                         affidavits [1] - 52 :13
71:21                      37:11, 77 :24                                                70 :7, 70:9                   behalf [1] - 3:11
                                                         affixed [1] - 88 :16
 2015 [5] - 9:9, 22:22,     7th [1] - 80:25                                               answering [1] - 18:6        belonged [1] - 12 :12
                                                         afternoon [3] -
40:5, 41 :2, 77:17                                      20 :15, 82 :6, 82:7               answers [1] - 32:23         below [1] - 53:4
 2019 [1] - 88:17                       8                age [7] - 14:5, 18:12,           anyway [1] - 4:11           bench [1] - 5:9
 2020 [1] - 88:23                                       55 :7, 56:20 , 59:16,             anyways [1] - 4:17          better [1] - 86 :2
 21 [12] - 14 :5, 55:7,                                 61 :11, 67 :18                    appeared [3] - 18:12 ,      between [7] - 20:16,
                            8 [5] - 34:21, 76 :1,
56:20, 56:21, 57 :6,                                     ago [3] - 3:17, 71:9,          38 :22 , 69 :1               20 :23 , 21:12, 21:17,
                           76:2, 76 :4, 77:25
59:10, 59:11, 59 :16,                                   80 :11                            appearing [1] - 3:8        44 :9, 50:15, 66 :16
59:17, 63:10, 68 :19                                     agree [1] - 87 :2                applied [1] - 57:18         beverage [1] - 56:13
 24 [1] - 8:3                           9                                                                             beverages [9] - 55 :6,
                                                         agreed [1] - 73:16               apply [1] - 46:24
 2A [2] - 69:16, 69:20                                   ahead [2] - 21:7,                applying [1] - 15 :11      55 :19 , 56:12, 57:16,
 2B [1] - 70 :10            9 [2] - 50:8, 77:25         75 :19                            appropriate [2] -          57 :23 , 57:25, 61:21,
                                                         alcohol [60] - 3:4,            51 :16 , 51 :19              63 :16 , 74:2
              3                         A               12 :1, 14:15 , 15:15,             area [6] - 10:20,           beyond [1] - 84:11
                                                        15 :17, 16 :1, 18:1,            11 :15 , 18 :3, 30:6,         big [1] - 28:22
                                                        18 :7, 38:22 , 44:17,           42 :2, 79:5                   bit [3] - 9:3, 64:4,
 3 [10] - 34 :24 , 34:25 ,  a.m [1] - 50 :12
                                                        44 :19, 46 :23 , 47 :7,           argue [1] - 64 :9          79 :7
35:7, 37 :4, 40:10,         ability [2] - 24:20,
                                                        48 :18, 48 :25 , 49 :3,           argument [2] -              blacked [1] - 35 :16
76:5, 86 :6, 86:7, 86 :8,  24:21
           Case 2:18-cv-01722-JPS                 Filed 55
                                                        07/08/19          Page
                                                           :6, 55:13 , 55:14,        24 64of:1934
                                                                                                , 70 :4Document     39-1
                                                                                                                      blinds [6] - 19:24 ,
                                                                                                                                              90


42:16, 42:24, 46 :7,        51:23, 83 :21, 84 :20          clear [1] - 54 :19           12 :18 , 12 :21 , 12:23,         count [1] - 69:25
79:2, 79 :4                  cases [2] - 16:16,            clearly [1] - 46:10          13 :5, 16:25, 19:17,             COUNTY [1] - 88 :2
 blown [1] - 43 :8          84:20                          clicked [1] - 19:19          37 :16 , 42 :3, 42:5,            couple [3] - 39:7,
 Blue [2] - 45 :5, 45:10     category [2] - 21:24 ,        clicking [1] - 13 :23        85 :9, 85:13                   76 :22 , 79:5
 board [2] - 84:5,          21:25                          close [3] - 7:10,             contain [5] - 55:16,            course [1] - 63 :5
85:22                        caused [1] - 59:24           39 :14, 79 :9                 56 :18 , 61 :9, 73:18            Court [3] - 1:14,
 bolt [1] - 16 :2            cell [2] - 12:25, 13:2        closed [5] - 19 :25 ,         containers [12] -             88 :5, 88:20
 bottle [4] - 45 :10,        certain [1] - 36:25          46 :7, 79:4, 79:12,           15 :17 , 15 :20 , 18:8,          court [27] - 3:21, 4:5,
55:12, 55:22, 56 :1          certainly [2] - 64:8,        79 :13                        44 :19 , 55 :24 , 56:13,       4:7, 4:8, 4:9, 4:10,
 bottles [6] - 44:17,       68:1                           closer [2] - 34:12,          56 :15 , 60 :23 , 61:4,        4:13, 21:1, 23 :15 ,
47:7, 48 :18 , 48 :25 ,      Certainly [1] - 82 :10       41 :19                        61 :7, 61:8, 78 :11            31 :9, 31:18, 45 :21,
55:13, 55:16                 certification [1] -           closing [2] - 19:8,           context [1] - 49:3            51 :14 , 57:21, 62:25,
 bottom [4] - 66:3,         7:24                          19 :9                          continue [1] - 84:16          63 :9, 64:6, 66 :5, 73:6,
69:10, 74:20, 79 :7          certified [2] - 7:19,         clue [1] - 10:5               continuing [2] -              73 :16 , 78:17, 82:22,
 box [15] - 58:19,          7:22                           code [1] - 73 :4             7:25 , 13:11                   84 :10 , 86:1, 86 :4,
59:9, 59 :15 , 59 :24 ,      certify [2] - 88 :7,          codes [1] - 72:25             conversation [3] -            86 :8
60:20, 61:17, 64 :25,       88:10                          colleagues [1] -             34 :13 , 51 :7, 54:5             court ’s [1] - 62 :21
65:11, 67:9, 68 :7,          chair [2] - 5:9, 83:20       75 :19                         convicted [3] -                 coverings [1] - 20:5
68:12, 68:18, 69 :19,        challenging [2] -             coming [1] - 86:24           67 :12 , 68 :20 , 70:11          cracked [1] - 79:4
70:8, 74 :2                 3:20 , 48 :24                  Commission [1] -              conviction [1] -                crazed [1] - 13:22
 boxes [3] - 58:25,          Chapter [4] - 63:20,         88 :23                        67 :24                           crime [18] - 21 :22,
59:1, 59 :5                 64:1, 65 :6, 65:14             commitment [1] -              cookie [2] - 58:2,            22 :10 , 22:12, 57:14,
 Brandemuehl [4] -           characterizing [1] -         71 :8                         58 :12                         57 :22 , 58:5, 58 :7,
10:24, 36:21, 37 :16,       62:13                          commitments [1] -             cookie -cutter [2] -          63 :11 , 63:15, 63:18,
38:10                        charge [1] - 40:7            85 :17                        58 :2, 58:12                   68 :7, 68:8, 69 :15 ,
 breath [2] - 50 :11         check [7] - 15:5,             committed [5] -               cooperate [1] - 15:7          69 :19 , 73:10, 73:22,
 breathing [1] - 22:6       58:18, 59 :5, 59:24 ,         17 :20, 17 :24 , 57 :23 ,      copy [6] - 23 :10,            73 :25
 Brian [2] - 2:3, 3:9       68:18, 73 :24, 87 :1          66 :8, 66:13                  23 :12 , 26 :14 , 33:5,          crimes [1] - 73 :19
 bring [6] - 23:4,           checkbox [1] - 73:10          commonly [2] - 12:1,         52 :1, 52:3                      Crimes [1] - 21:19
23:14, 27:4, 29 :6,          checked [17] - 12:3,         16 :8                          Correct [30] - 10:15,           criminal [11] - 6:22,
29:8, 33 :11                55:8, 58 :25 , 59:1,           communities [2] -            18 :16 , 19 :11 , 22:13,       21 :10 , 21:13, 21:17,
 building [1] - 62:6        59:9, 60 :20 , 61:17 ,        82 :23                        22 :25 , 33 :4, 33:13,         21 :18 , 64:10, 67:3,
 Burlington [1] -           61:20, 64 :25, 65 :11 ,        complaints [1] - 8:19        35 :18 , 36 :19 , 37:22,       67 :25 , 72:24, 73:4,
88:16                       68:7, 69 :19 , 70:8,           completed [2] - 6:22 ,       38 :15 , 44 :14 , 45:11,       73 :19
                            73:21, 74 :1, 74:19 ,         53 :15                        49 :17 , 50 :2, 50:25,           cross [3] - 20:12,
             C              74:20                          completion [1] - 7:18        51 :3, 53:2, 53 :6,            25 :5, 25:6
                             checking [2] - 59:15,         computer [3] -               53 :12 , 54 :24 , 55:9,          cross -examination
                            67:8                          26 :22, 27 :4, 28:11          57 :19 , 66 :18 , 66:22,       [1] - 20:12
 camera [2] - 40:13,                                                                    66 :25 , 67 :5, 69:13,           cross -examine [2] -
                             checkmarks [2] -              computerized [1] -
40:16                                                                                   75 :16 , 76 :19                25 :5, 25:6
                            57:17                         23 :12
 Camera [2] - 77:8,                                                                      correct [34] - 3:19 ,           crossed [1] - 35:9
                             circuit [5] - 3:20,           conceal [2] - 19 :21
77:11                                                                                   23 :16 , 31 :25 , 32:20,
                            64:4, 83 :1, 83:3              concealed [1] -                                               cups [1] - 55:21
 cans [3] - 44:17,                                                                      32 :22 , 33 :3, 48:3,
                             circumstance [2] -           54 :18                                                         current [2] - 8:6,
55:15, 78:13                                                                            52 :20 , 53 :19 , 54:2,
                            56:21, 59 :23                  concerned [1] -                                             33 :9
 can ’t [11] - 7:6, 7:7,                                                                54 :8, 54:9, 54 :13 ,
                             circumstances [5] -          83 :20                                                         curtilage [1] - 4:3
23:13, 31:10, 31 :18,                                                                   54 :23 , 55 :22 , 55:24,
                            47:13, 47 :16, 49 :16 ,        conclude [1] - 20:11                                          cut [1] - 85 :18
41:7, 52 :18 , 55 :13 ,                                                                 56 :5, 56:13, 57:1,
                            63:9, 63 :17                   conclusion [4] -                                              cutter [2] - 58 :2,
56:4, 62 :8, 87:7                                                                       57 :11, 57 :18 , 60:17,
                             Citation [1] - 3:6           20 :25, 21 :3, 64:19,                                        58 :12
 Can ’t [1] - 28:10                                                                     60 :23 , 61 :4, 62:1,
                             citation [1] - 71:15         64 :22
 capacity [1] - 6:11                                                                    65 :12 , 67 :4, 67:19,
 captain [2] - 17 :4
                             citations [4] - 3:4,          confirm [1] - 29 :3                                                     D
                            72:12, 72 :15, 72 :16                                       68 :8, 69:7, 69 :17 ,
                                                           consider [3] - 62 :22,
 car [4] - 16:24 ,                                                                      74 :23 , 75 :14 , 77:15
                             cited [1] - 72 :12           63 :2, 63:4
50:21, 52:19, 55 :1                                                                      couldn ’t [2] - 56 :6,         date [2] - 81 :8, 81:18
                             CITY [1] - 1:4                considered [1] -
 carded [1] - 62:1                                                                      69 :20                          David [2] - 2:4, 3:10
                             City [4] - 2:3, 3:2,         21 :20
 carrying [1] - 38:24                                                                    Counsel [2] - 23:9,            days [8] - 9:2, 9:3,
                            6:9, 73:3                      constitute [1] - 65:17
 cars [4] - 30 :7,                                                                      25 :6                          66 :12 , 81:24, 82:23,
                             city [4] - 3:8, 4:22,         constraints [1] -
31:24, 32:5, 34 :7                                                                       counsel [5] - 27 :25 ,        84 :21 , 84:25, 85:5
                            72:21, 72 :23                 71 :5
 case [10] - 3:12,                                                                      42 :15 , 87 :2, 88:11,          daytime [2] - 30:3,
                             city ’s [1] - 5:13            consumption [2] -
3:15, 3:17 , 17:23,                                                                     88 :13                         30 :22
                             clarify [2] - 44 :10 ,       3:5, 15:15
          Case
33:6, 33 :18         2:18-cv-01722-JPS
              , 33 :19 ,
                            60:9                    Filed 07/08/19          Page
                                                           contact [12] - 9:22 ,
                                                                                      25 of  34 ’sDocument
                                                                                         counsel        [1] - 25 :1   39-1
                                                                                                                        deal [3] - 3:15, 4:6,
                                                                                                                                                91


84:5                        21:12                      16 :16, 18 :2, 18:12,                examine [2] - 25:5,          20 :23 , 21:9, 21 :10,
 dealing [1] - 86:10         Distinction [1] -         38 :21, 38 :22 , 55 :21 ,           25 :6                         66 :17 , 66:24, 67:3,
 dealings [1] - 8:25        21:14                      71 :6, 71:14 , 80:13,                example [1] - 36:1           80 :20 , 85:24
 decide [1] - 4:9            district  [4]   - 16:25,  80 :22                               except [1] - 79 :4            Fined [1] - 66:11
 decided [2] - 18:21,       17:1, 49 :11   ,  49:12     driveway [9] - 11 :22 ,             exhibit [1] - 69:11           finish [2] - 79:2,
46:24                        document [8] - 23:5,      30 :6, 30:10 , 31:24,                Exhibit [25 ] - 34:21,       79 :21
 decision [2] - 17 :7,      23:7, 24 :4, 24:9,         35 :15, 36 :2, 48:6,                34 :25 , 35 :7, 37:4,          finishes [1] - 81 :7
82:9                        28:11, 51 :11, 54 :21 ,    74 :23, 75 :7                       40 :10 , 40 :23 , 41:11,       first [11] - 5:13 ,
 defendant [1] - 83:25      54:22                       drove [2] - 49 :25,                41 :18 , 41 :20 , 42:14,      31 :13 , 36:16, 50:9,
 Defendants [1] - 2:4        documents [2] -           50 :15                              42 :22 , 43 :5, 43:7,         50 :15 , 53:17, 55:6,
 defendants [2] -           27:8, 86 :1                 during [2] - 9:17,                 51 :10 , 52 :8, 53:17,        66 :19 , 66:20, 69:7
3:11, 72 :13                 doesn ’t [12] - 26:16,    85 :4                               54 :20 , 65 :5, 72:5,          fit [2] - 39:7, 48 :22
 Defendant ’s [12 ] -       29:9, 29 :11 , 30:12 ,      duty [2] - 17:2, 23:8              76 :4, 77:24, 77:25,           Five [2] - 74 :24, 75 :2
40:23, 41:11, 41 :18,       40:15, 54 :9, 64:16 ,                                          78 :1, 86:5                    five [1] - 82:7
42:14, 42:22, 51 :10,       64:20, 65 :17, 70 :3,                    E                      Exhibits [1] - 29 :23         focused [1] - 13 :10
65:5, 72 :5, 77:24,         70:18, 73 :18                                                   exit [1] - 16:10              folder [4] - 33:7,
77:25, 78:1                  done [6] - 71 :8,                                              expecting [1] - 62 :16       33 :18 , 33:19, 34:3
                                                        e-mail [3] - 23:22,
 defense [1] - 23:16        74:14, 82 :3, 82:9,                                             experience [2] -              folks [2] - 14:1, 14 :3
                                                       27 :7
 defense ’s [1] - 81:10     84:7, 87 :8                                                    6:15 , 14:9                    follow [2] - 29:17,
                                                        education [2] - 6:19 ,
 degree [1] - 6:22           don ’t [65] - 13:13,                                           Expires [1] - 88 :23         29 :18
                                                       7:25
 Department [1] -           13:15, 16 :4, 20:2,                                             extent [1] - 87:3             force [2] - 6:15 , 8:11
                            20:4, 23 :2, 23:6, 25 :2,   effectively [2] - 3:14,
33:7                                                                                                                      forever [1] - 84:19
                            25:21, 26 :9, 27:7,        16 :6
 department [4] -
                                                        eight  [1] - 6:12
                                                                                                      F                   forfeit [1] - 66 :7
10:12, 16:13, 43 :17,       27:11, 27 :15, 28 :1,                                                                         forfeiture [7] - 20:17,
                                                        Either   [1] - 32 :7
85:10                       28:3, 28 :6, 28:9,                                                                           20 :23 , 21:8, 66 :17,
                            28:15, 28 :18, 29 :11 ,     either  [3]  - 28 :17 ,            face [1] - 45:24
 describe [5] - 7:1,                                                                                                     66 :21 , 69:7, 69 :11
                            29:13, 30 :8, 30:12 ,      35 :20, 61  :15                     fact [1] - 20:7
8:10, 9:21 , 16:21,                                                                                                       forgot [1] - 77 :5
                            30:14, 31 :17, 34 :10 ,     electronic [1] - 10:9              factors [3] - 47:6,
78:23                                                                                                                     form [7] - 54:22,
                            34:24, 38 :9, 38:11 ,       electronically [3] -              47 :8, 49:1
 described [1] - 49:16                                                                                                   55 :3, 55:5, 58 :2,
                            39:18, 40 :6, 42:8,        23 :18, 33 :5, 54:25                facts [2] - 59 :23 ,
 description [2] -                                                                                                       58 :12 , 59:3, 74 :1
                            45:15, 48 :23, 49 :8,       emergency         [1] - 10 :1     62 :9
17:16, 54:16                                                                                                              format [1] - 35:12
                            51:6, 52 :21   ,  52:23 ,   employed [2] - 6:7,                factual [1] - 59 :14
 determination [1] -                                                                                                      forms [1] - 54 :25
                            53:18, 54 :3, 54:10 ,      6:11                                fairly [1] - 39:14
35:22                                                                                                                     forth [1] - 39:8
                            56:2, 58 :13   ,  58:23 ,   employee [2] -                     familiar [2] - 52:13,
 determine [1] - 64 :20                                                                                                   four [5] - 30 :9, 31:24,
                            59:5, 61 :24 , 62:4,       88 :11, 88 :12                     72 :7
 determined [1] -                                                                                                        35 :14 , 35:16, 74:22
                            67:14, 67 :22, 68 :1,       End [1] - 87 :10                   far [9] - 21:15, 22:16,
16:20                                                                                                                     fourth [1] - 69 :23
                            68:2, 71 :11 , 71:20 ,      ended [1] - 15:10                 30 :20 , 34 :5, 34:6,
 didn ’t [23 ] - 23:4,                                                                                                    Frankly [1] - 27:8
                            71:24, 76 :17, 79 :16 ,     enforcement [1] -                 39 :9, 46:11, 46:18,
23:14, 32:10, 33 :11,                                                                                                     free [2] - 84:1, 84:4
                            79:25, 81 :10, 82 :2,      6:15                               83 :7
33:14, 33:20, 38 :23,                                                                                                     Friday [2] - 82:6,
                            83:5, 84 :9, 84:19,         entered [1] - 76 :8                fashion [1] - 16:10
55:10, 55:12, 55 :20,                                                                                                    82 :7
                            85:1, 85 :25                entitled [1] - 1:13                fast [2] - 38:25 ,
57:4, 58 :4, 58:6,                                                                                                        front [27] - 13 :10 ,
                             Don ’t [2] - 12:11,        entry [6] - 19:3, 24:9,           71 :16
58:10, 61:1, 62 :23 ,                                                                                                    13 :17 , 28:16, 30:22,
                            50:5                       24 :11, 24 :12 , 76 :1,             father [1] - 14 :21
62:24, 68:4, 68 :23 ,                                                                                                    36 :14 , 36:18, 36:21,
                             door [25] - 12:18,        76 :11                              fault [1] - 5:16
68:24, 73:24, 80 :15                                                                                                     37 :1, 37:17, 37 :21,
                            13:10, 13 :17, 13 :19 ,     error  [1] - 4:10                  feet [3] - 39:15 ,
 Didn ’t [1] - 12:20                                                                                                     38 :7, 39:11, 41 :5,
                            16:7, 18 :7, 30:17,         essentially      [1] -            46 :15
 difference [4] -                                                                                                        41 :14 , 41:20, 41:25,
                            30:25, 36 :14, 36 :18 ,    53 :10                              fell [1] - 47:15
20:16, 20:23, 44 :9,                                                                                                     43 :3, 44:3, 48 :11 ,
                            36:21, 37 :1, 37:17 ,       estimate [2] - 8:22 ,              felonies [1] - 21 :20
66:16                                                                                                                    48 :17 , 52:14, 52:19,
                            37:21, 41 :5, 41:14 ,      39 :13                              field [1] - 8:14
 different [6] - 12 :13,                                                                                                 52 :23 , 56:24, 57:8,
                            41:19, 41 :20, 42 :2,       evening     [3] - 9:8,             file [4] - 33:7, 33:18,
40:17, 43:14, 82 :2,                                                                                                     75 :7
                            48:11, 48 :17, 76 :8,      17 :9, 43:12                       33 :19 , 51 :23
82:22, 83:14                                                                                                              functioning [1] -
                            76:12, 76 :25, 77 :3        Evidence [1] - 69 :19              filed [1] - 3:17
 difficulty [1] - 86:20                                                                                                  12 :19
                             doorbell [1] - 12:18       evidence [8] - 25:3,               files [1] - 86 :9
 direction [1] - 88:9                                                                                                     funny [1] - 4:5
                             doors [5] - 13 :23,       57 :13, 63 :15 , 67 :10 ,           fill [4] - 16 :24 , 17 :5,
 directly [2] - 75:7,                                                                                                     furnished [3] -
                            18:5, 19 :9, 77:2          68 :8, 68:9, 68:19,                51 :25 , 52 :17
88:13                                                                                                                    59 :17 , 60:21, 61:21
                             down [3] - 18:4,          70 :11                              filled [2] - 51:20,
 disagree [1] - 29:7                                                                                                      Furnishing [1] -
                            19:8, 83 :7                 exactly [4] - 10 :7,              54 :23
 dismiss [1] - 3:15                                                                                                      68 :12
                             drafted [1] - 54:21       46 :9, 79:14 , 79:15                financially [1] -
 dispatch [5] - 9:25 ,                                                                                                    furnishing [9] -
                             drinking [15] - 9:19 ,     examination [1] -                 88 :13
10:18, 12:8, 32 :8                                                                                                       57 :15 , 57:24, 59:11,
          Case
 distinction [1] -   2:18-cv-01722-JPS
                            10:1, 10 :13 , 15:6, Filed 20
                                                       07/08/19
                                                          :12               Page        26 of
                                                                                           fine34       Document
                                                                                                  [9] - 20:17,          39-1
                                                                                                                         59 :16 , 63:9, 63 :15,
                                                                                                                                          92


64:10, 67:8, 74 :1         34:4, 34 :6, 34:15,          69 :10, 69 :14 , 69 :18 ,       hereunder [1] -             imprisoned [1] -
                           34:17, 34 :20, 34 :24 ,      69 :24, 70 :1, 70:6,           88 :15                      66 :12
            G              35:6, 35 :14 , 35:19 ,       70 :19, 70 :24 , 71 :2,         Here ’s [1] - 26:1          imprisonment [1] -
                           36:5, 36 :9, 36:12,          71 :11, 71 :16 , 71 :20 ,       he ’s [3] - 62 :16,        67 :6
                           36:17, 36 :20, 36 :23 ,      71 :22, 72 :1, 72:4,           64 :17 , 83 :4               in-service [1] - 8:4
 gain [1] - 14:25          37:3, 37 :6, 37:9,           72 :11, 72 :18 , 72 :22 ,       hide [2] - 19 :20,          inaudible [18] - 25:7,
 garbage [1] - 78 :13      37:12, 37 :18, 37 :23 ,      73 :2, 73:5, 73:8,             28 :19                      27 :7, 29:21, 33 :8,
 Gazebo [2] - 10 :2,       38:2, 38 :8, 38:13,          73 :15, 73 :20 , 74 :3,         hiding [1] - 75 :12        39 :19 , 39:20, 40:1,
11:15                      38:16, 38 :20, 39 :1,        74 :8, 74:12 , 74:17,           higher [1] - 4:10          49 :9, 63:24, 64 :2,
 General [1] - 17:15       39:5, 39 :9, 39:16,          75 :1, 75:5, 75:9,                                         66 :1, 71:14, 72 :1,
                                                                                        Hill [1] - 11 :15
 general [3] - 19 :20,     39:18, 39 :21, 40 :3,        75 :17, 75 :22 , 75 :24 ,                                  82 :19 , 83:24, 84:2,
                                                                                        Hills [1] - 10 :3
35:12, 60:25               40:9, 40 :12 , 40:18 ,       76 :4, 76:12 , 76:16,                                      86 :22
                                                                                        hint [1] - 10:5
 Generally [3] - 4:1,      40:21, 40 :25, 41 :4,        76 :24, 77 :6, 77:12,                                       Inaudible [3] - 34 :13 ,
                                                                                        Hmm [6] - 5:10 , 37 :5,
52:22, 72:15               41:10, 41 :13, 41 :16 ,      77 :14, 77 :18 , 77 :23 ,                                  34 :19 , 40:2
                                                                                       41 :9, 42:17, 65:4,
 generally [2] - 17:3,     41:23, 42 :4, 42:10 ,        78 :7, 78:14 , 78:17,                                       inaudible ) [6] -
                                                                                       68 :13
21:9                       42:13, 42 :18, 42 :21 ,      78 :22, 79 :3, 79:8,                                       39 :21 , 40:8, 58 :22,
                                                                                        hmm [6] - 5:10 , 37:5,
 generic [1] - 59 :4       43:2, 43 :6, 43:9,           79 :18, 80 :8, 80:17,                                      77 :22 , 81:25, 83:23
                                                                                       41 :9, 42:17, 65:4,
 Germantown [6] -          43:13, 43 :18, 43 :24 ,      82 :25, 83 :8, 83:19,                                       inch [1] - 78 :20
                                                                                       68 :13
82:12, 82:20, 83 :4,       44:2, 44 :6, 44:15,          83 :23, 83 :25 , 84 :4,                                     inches [2] - 46:16,
                                                                                        Hmm -hmm [6] -
83:5, 83 :11               44:20, 44 :24, 45 :3,        84 :9, 84:13 , 84:15,                                      79 :5
                                                                                       5:10 , 37:5, 41 :9,
 Gerol [2] - 49 :12 ,      45:6, 45 :12 , 45:16 ,       84 :23, 85 :3, 85:8,                                        incident [3] - 22 :21 ,
                                                                                       42 :17 , 65 :4, 68:13
49:14                      45:20, 46 :1, 46:5,          85 :12, 85 :23 , 86 :4,                                    35 :5, 76:3
                                                                                        hold [2] - 86 :1, 86:9
 given [8] - 2:2, 25:2,    46:11, 46 :15, 46 :20 ,      86 :7, 86:19                                                included [2] - 34:3,
                                                                                        home [1] - 12:24
25:12, 25:17, 27 :13,      47:2, 47 :6, 47:11,           Halberg [5] - 2:4,                                        51 :23
                                                                                        homeowner [3] -
27:17, 27:23               47:18, 47 :21, 47 :25 ,      3:10 , 70:21 , 82:21,                                       inconvenience [1] -
                                                                                       14 :20 , 36 :4, 36:6
 God [1] - 5:22            48:2, 48 :5, 48:8,           85 :21                                                     83 :6
                                                                                        homeowners [1] -
 grant [1] - 18:21         48:10, 48 :13, 48 :16 ,       half [8] - 13:19 ,                                         indicate [3] - 14 :10 ,
                                                                                       36 :3
 granted [1] - 18:23       48:23, 49 :7, 49:10 ,        30 :17, 30 :21 , 30 :25 ,                                  15 :19 , 17:22
                                                                                        homeowner ’s [1] -
 great [4] - 23:23 ,       49:15, 49 :18, 49 :25 ,      38 :19, 41 :23 , 71 :19 ,
                                                                                       12 :25                       indicated [10] - 3:14,
26:15, 29:21, 87 :5        50:3, 50 :7, 50:14,          71 :25
                                                                                        Honor [2] - 73 :1,         16 :19 , 19:7, 31 :23,
 Great [1] - 81 :23        50:19, 50 :23, 51 :1,         half -moon [4] -
                                                                                       82 :10                      32 :4, 35:8, 44 :11 ,
 guess [2] - 68:23,        51:4, 51 :8, 51:13,          13 :19, 30 :25 , 38 :19 ,
                                                                                        hope [1] - 84 :21          44 :15 , 56:22, 76:25
72:19                      51:17, 51 :21, 51 :24 ,      41 :23
                                                                                        hour [7] - 71:10,           indirectly [1] - 88:14
 guy [1] - 82:18           52:4, 52 :7, 52:12,           hammer [1] - 87:6
                                                                                       71 :12 , 71 :19 , 71:25,     individual [2] -
                           52:17, 52 :25, 53 :3,         hand [3] - 4:18 , 19:3,
                                                                                       80 :14 , 80 :15 , 80:21     39 :23 , 47:13
                           53:8, 53 :13 , 53:16 ,       88 :16
            H                                                                           hours [3] - 7:4, 8:3,       individuals [4] -
                           53:22, 53 :25, 54 :6,         hanging [1] - 84 :19
                                                                                       17 :3                       18 :10 , 39:1, 39 :10,
                           54:12, 54 :14, 55 :2,         Happily [1] - 73 :1
                                                                                        house [26] - 14:25,        48 :13
 HALBERG [319 ] -          55:5, 55 :10 , 55:17 ,        happy [1] - 28:17                                          inferior [2] - 4:7, 4:8
3:22, 3:24 , 4:2, 4:13,                                                                15 :16 , 16 :2, 17:6,
                           55:25, 56 :3, 56:8,           hard [2] - 30:3, 39 :12
                                                                                       17 :17 , 17 :18 , 18:5,      information [7] -
4:22, 4:25 , 7:6, 7:16,    56:11, 56 :16, 56 :19 ,       hasn ’t [2] - 69:24,                                      9:25, 17:13, 28 :17,
20:13, 20:19, 20 :22,                                                                  19 :9, 19:17, 29:25,
                           57:4, 57 :12 , 57:20 ,       86 :15                         30 :22 , 31 :17 , 31:23,    33 :8, 35:22, 56 :23,
21:11, 21:16, 21 :21,      58:3, 58 :6, 58:9,            haven ’t [2] - 23:15 ,        43 :1, 44:3, 46 :10 ,       57 :21
21:25, 22:2, 22 :4,        58:14, 58 :17, 58 :20 ,      85 :23                         46 :13 , 49 :21 , 50:1,      initial [1] - 9:22
22:8, 22 :12 , 22 :14 ,    58:23, 59 :7, 59:14 ,         head [1] - 28 :2              50 :15 , 50 :16 , 54:16,     initiated [3] - 8:13,
22:18, 22:23, 23 :1,       59:20, 60 :3, 60:7,
                                                         heading [1] - 63 :14          54 :17 , 56 :25 , 57:8,     8:25, 9:5
23:4, 23 :9, 23:13,        60:11, 60 :16, 60 :22 ,
                                                         headings [2] - 58:15,         75 :8                        inside [9] - 11:10 ,
23:19, 23:23, 24 :8,       61:1, 61 :5, 61:7,
                                                        59 :3                           hyphen [2] - 5:24,         15 :5, 46:10, 46 :12,
24:13, 24:18, 25 :1,       61:10, 61 :14, 61 :18 ,
                                                         hear [8] - 7:7, 12 :19 ,      6:5                         46 :19 , 56:7, 78 :6,
25:7, 25 :9, 25:13,        61:23, 62 :4, 62:19 ,
                                                        19 :18, 55 :10 , 55 :12 ,                                  79 :12 , 79:16
25:16, 25:19, 26 :1,       62:23, 63 :3, 63:6,
                                                        58 :10, 62 :24                                              instance [3] - 57:5,
26:5, 26 :9, 26:14,        63:8, 63 :14 , 63:21 ,                                                  I
                                                         heard [3] - 14 :10 ,                                      73 :23 , 74:22
26:17, 27:11, 27 :21,      63:24, 64 :2, 64:5,
                                                        55 :11, 77 :2                                               instances [1] - 75 :15
27:25, 28:3, 28 :5,        64:12, 64 :15, 64 :21 ,
                                                         HEARING [1] - 1:7               identification [3] -       intend [1] - 28 :18
28:8, 29 :16 , 29 :22 ,    64:24, 65 :5, 65:15 ,
                                                         hearing [3] - 13 :23 ,        34 :22 , 40 :22 , 51:9
30:5, 30 :11 , 30 :16 ,    65:18, 65 :21, 65 :23 ,                                                                  interested [1] - 88:13
                                                        71 :7, 80:16                     identified [1] - 14:1
30:21, 31:2, 31 :7,        66:3, 66 :10 , 66:15 ,                                                                   interim [1] - 87 :1
                                                         heavily [1] - 24 :8             identify [1] - 19:24
31:16, 31:22, 32 :3,       66:19, 66 :23, 67 :1,                                                                    Internet [1] - 29:25
                                                         heavy [1] - 9:2                 important [1] - 21 :3
32:10, 32:14, 32 :18,      67:3, 67 :7, 67:16,                                                                      interrogation [1] -
                                                         help [2] - 5:21 , 30:12         impossible [1] -          8:14
32:23, 33:2, 33 :11 ,      67:22, 68 :6, 68:11 ,
          Case      2:18-cv-01722-JPS
33:14, 33:20, 33 :24,      68:14, 68 :17, 69 :3,
                                                  Filed 07/08/19
                                                         hereby [1] - 88:7Page      27 30of:2334 Document         39-1
                                                                                                                    interview [1] - 51:5
                                                                                                                                                   93


  intoxicants [1] -           79:11, 79 :13, 79 :14 ,    87 :3                                Let ’s [1] - 48 :2            march [1] - 88:23
75:10                         80:20, 80 :21, 81 :5,       judge ’s [3] - 17:6,                let ’s [12] - 31:13,          marked [5] - 29:23 ,
  intoxicated [1] - 65 :6     83:14, 85 :18              49 :21, 50 :16                      41 :6, 41:17, 47:21,          34 :21 , 40:22, 51:9,
  investigating [1] -          I’ve [6] - 36 :7, 43:23,   judicial [3] - 64:7,               53 :16 , 54 :19 , 57:16,      77 :24
8:18                          71:8,  80 :11 , 80:12 ,    65 :2, 73:6                         64 :3, 70:20, 74:18,           master ’s [1] - 6:22
  investigative [1] -         86:21                       July [4] - 81:18,                  79 :19                         mean [26] - 13 :8,
8:24                                                     81 :19, 81 :20 , 88 :17              license [5] - 24:25,         20 :4, 21:17, 24 :3,
  investigative -type                      J              June [1] - 80 :25                  32 :1, 32:3, 35 :9,           24 :5, 24:23, 25 :21,
[1] - 8:24                                                justice [1] - 6:22                 35 :25                        26 :6, 32:17, 34 :1,
  involve [1] - 8:18                                      juvenile [1] - 14:21                licensed [2] - 7:19,         45 :24 , 46:4, 47 :5,
                               Janice [1] - 82 :4
  issue [7] - 3:19, 3:23,                                 juvenile ’s [1] - 13 :1            65 :7                         63 :3, 63:13, 63 :25,
                               job [1] - 25:22
17:7, 24 :16 , 26 :4,                                                                         life [1] - 84:11             64 :6, 66:4, 71 :18 ,
                               joining [1] - 6:15                                                                          74 :11 , 76:3, 80 :4,
28:22, 29:5                                                              K                    light [1] - 20 :7
                               JOSEPHINE [1] - 1:6                                                                         80 :12 , 81:11, 84:23,
  issued [1] - 3:21                                                                           lighter [1] - 9:4
                               Josephine [1] - 3:3                                                                         86 :20
  issues [3] - 4:18 ,                                                                         lights [1] - 11:21
                               judge [9] - 4:14,          KAREN [2] - 1:14 ,                                                Meaning [1] - 75:6
80:12, 81:13                                                                                  limited [1] - 27:5
                              18:15, 18 :19, 50 :24 ,    88 :5                                                              means [1] - 77:14
  items [1] - 54 :18                                                                          Linda [1] - 83:16
                              52:24, 54 :1, 59:24 ,       Karen [1] - 88:20                                                 meant [1] - 56 :17
  itself [1] - 27:24                                                                          line [1] - 69:5
                              62:7, 83 :3                 keep [1] - 85 :19
  it’s [25] - 3:16, 3:19 ,                                                                    list [4] - 33:9, 34:11,       memory [1] - 22:22
                               Judge [5] - 2:2, 20:6,     keeping [1] - 86 :3
4:4, 4:7, 19 :16 , 19:19 ,                                                                   36 :2, 65:19                   MEQUON [1] - 1:4
                              24:2, 50 :1, 69:21          keg [1] - 55:22
20:20, 23:21, 24 :4,                                                                          listed [4] - 12:4,            Mequon [7] - 2:3,
                               JUDGE [123 ] - 3:2,        kind [9] - 8:10 , 8:22,
27:6, 30 :3, 31:12,                                                                          34 :2, 35:12, 36:4            3:3, 6:9, 6:16 , 8:11,
                              3:23 , 4:1, 4:4, 4:16 ,    9:22  , 13:22 , 19:8,
31:13, 52:14, 64 :18,                                                                         listening [1] - 45:7         72 :6, 83:12
                              4:24 , 5:2, 5:4, 5:6,      19 :10,   21 :25 , 22 :5,
69:5, 69 :11 , 70 :3,                                                                         listing [1] - 12 :13          message [2] - 12:25,
                              5:11 , 5:16, 7:9, 7:15,    77 :1
70:4, 74 :13 , 80 :11 ,                                                                       litigate [1] - 3:18          13 :1
                              20:10, 20 :12, 21 :1,       kitchen [1] - 78:13
80:19, 83:6, 83 :7,                                                                           living [1] - 36:10            met [1] - 36:7
                              21:7, 22 :5, 24:4, 24 :6,   knocked [1] - 48 :10
86:6                                                                                          located [2] - 54:17,          microphone [5] -
                              24:11, 24 :15, 24 :19 ,     Knocked [1] - 12:20
  It’s [9] - 5:11 , 11 :9,                                                                   78 :12                        5:7, 7:7, 7:10 , 22 :6,
                              24:25, 25 :8, 25:23 ,       knocking [1] - 18:6
11:25, 21:23, 23 :21,                                                                         lock [1] - 77 :3             34 :12
                              26:2, 26 :4, 26:6,          knowing [2] - 24:23,
27:6, 31 :5, 39:12,                                                                           locked [3] - 13:24 ,          might [3] - 16:6,
                              26:13, 26 :15, 26 :19 ,    81 :9
79:21                                                                                        19 :18 , 77 :2                81 :16 , 83:11
                              26:23, 27 :1, 27:3,         knows [1] - 4:16
  I’d [2] - 26:24, 85:19                                                                      locking [2] - 18:5,           Milwaukee [1] - 45:7
                              27:8, 27 :13 , 27:19 ,      Kristin [3] - 2:5,
  I’ll [6] - 29:16, 29 :18,                                                                  19 :9                          minimum [1] - 8:3
                              27:23, 28 :1, 28:4,        5:14  , 6:4
39:17, 64:19, 71 :16,                                                                         log [1] - 26:25               minor [1] - 63:10
                              28:7, 28 :10 , 28:20 ,
81:2                                                                                          longest [1] - 80:22           minutes [3] - 71 :21 ,
                              28:23, 29 :2, 29:7,
  I’m [86] - 4:17, 7:21 ,
                              29:20, 31 :12, 34 :12 ,
                                                                          L                   look [12] - 34:9, 35 :2,     80 :4, 80:11
13:7, 19 :22 , 22 :3,                                                                        35 :6, 37:12, 42:23,           misdemeanors [1] -
                              34:23, 37 :10, 39 :17 ,
24:6, 24 :17 , 25 :7,                                                                        50 :8, 53:21, 65:2,           21 :20
                              39:20, 39 :22, 40 :1,       landing [6] - 13:20,
29:22, 32:16, 32 :25,                                                                        65 :24 , 69 :5, 72:15,         missing [1] - 78 :12
                              60:4, 60 :8, 62:15,        39 :7, 39:14 , 42:6,
33:25, 34:8, 34 :20 ,                                                                        82 :5                          monetary [1] - 20 :21
                              62:18, 62 :20, 63 :1,      56 :25, 57 :9
34:24, 35:10, 36 :15,                                                                         looked [11] - 43 :2,          month [1] - 82 :24
                              63:5, 63 :7, 63:25,         language [1] - 73:19
36:22, 37:8, 37 :11 ,                                                                        44 :4, 44:16, 45:13,           months [7] - 3:17,
                              64:3, 64 :6, 64:14,         large [1] - 86 :2
38:11, 39:3, 39 :14 ,                                                                        45 :25 , 46 :1, 46:6,         66 :9, 66:14, 67 :12,
                              64:16, 64 :23, 70 :13 ,     last [7] - 5:9, 6:3,
40:7, 40 :20 , 40 :21 ,                                                                      78 :5, 78:9, 79 :14 ,         68 :21 , 69:6, 85 :16
                              70:15, 70 :17, 70 :21 ,    23 :8, 67:7, 67:12,
41:17, 43:6, 43 :9,                                                                          79 :15                         moon [5] - 13:19,
                              71:1, 71 :4, 71:13,        68 :21, 69 :5
43:14, 43:22, 43 :25,                                                                         looking [6] - 14:5,          30 :17 , 30:25, 38:19,
                              71:18, 71 :21, 71 :24 ,     lasted [1] - 80:23
45:23, 46:3, 46 :8,                                                                          39 :13 , 41 :8, 46:19,        41 :23
                              72:3, 72 :21 , 72:23 ,      law [1] - 6:14
46:14, 46:17, 47 :4,                                                                         57 :8, 80:25                   morning [3] - 50:4,
                              73:3, 73 :6, 79:20,         lawyers [1] - 73:16
47:10, 47:12, 47 :14,                                                                         looks [2] - 17:17,           82 :20 , 83:11
                              79:24, 80 :2, 80:4,         lead [1] - 17:19
47:17, 48:21, 48 :24,                                                                        41 :21                         motion [4] - 3:15,
                              80:7, 80 :10 , 80:19 ,      led [2] - 47 :8, 47:14
49:5, 49 :18 , 51 :8,                                                                         lower [1] - 4:8              3:16, 71:7, 80 :16
                              81:4, 81 :6, 81:12,         left [8] - 12 :24, 13 :1,
51:24, 52:12, 52 :25,                                                                                                       mouth [2] - 16 :5,
                              81:15, 81 :18, 81 :20 ,    14 :19, 43 :3, 43:5,
55:18, 58:3, 58 :8,
58:20, 59:20, 59 :21,
                              81:23, 82 :1, 82:14 ,      71 :9, 71:19 , 80:11                           M                  28 :9
                              82:17, 82 :21, 83 :2,                                                                         move [1] - 86:22
59:22, 61:12, 62 :2,                                      legal [5] - 18:12 ,
                              83:10, 83 :22, 83 :24 ,                                                                       moved [2] - 85 :24 ,
62:23, 63:2, 63 :12 ,                                    20 :25, 21 :2, 64:18,                 MADELINE [1] - 1:6
                              84:2, 84 :8, 84:12,                                                                          86 :15
63:16, 64:21, 65 :17,                                    64 :22                                Madeline [1] - 3:3
                              84:14, 84 :18, 85 :1,                                                                         MR [430 ] - 3:22 , 3:24,
67:20, 68:11, 68 :23,                                     legally     [1] - 20 :22
                                                                                               mail [3] - 23 :22, 27 :7    4:2, 4:13 , 4:22, 4:25 ,
                              85:6, 85 :9, 85:13,         lengthy       [1] - 71 :7
70:12, 70:24, 71 :2,                                                                           maintain [2] - 7:24,
                              85:25, 86 :6, 86:8,                                                                          5:3, 5:5, 5:12 , 5:18,
             Case      2:18-cv-01722-JPS                  less        -  35:25,   80 :6
                              86:13, 86 :15, 86 :18Filed 07/08/19              Page       28 86of:534 Document            39-1
72:4, 75 :24    , 77 :23 ,                                        [2]
                                                      ,                                                                    5:24, 6:7, 6:10, 6:14 ,
                                                                                                                                            94


6:18, 6:24 , 7:6, 7:8,    43:2, 43 :6, 43:9,           76 :24, 77 :6, 77:12,          42 :8, 42:11, 42:17,         72 :25 , 73:18, 73:20,
7:13, 7:16 , 7:17, 7:23 , 43:13, 43 :18, 43 :24 ,      77 :14, 77 :18 , 77 :23 ,      42 :20 , 42 :25 , 43:4,      83 :1
8:6, 8:9, 8:16, 8:21,     44:2, 44 :6, 44:15,          78 :7, 78:14 , 78:17,          43 :7, 43:11, 43:16,          must [2] - 60 :15 ,
9:7, 9:12, 9:16 , 9:21,   44:20, 44 :24, 45 :3,        78 :22, 79 :3, 79:8,           43 :22 , 44 :1, 44:5,        67 :9
10:4, 10 :10 , 10 :16 ,   45:6, 45 :12 , 45:16 ,       79 :18, 79 :23 , 79 :25 ,      44 :14 , 44 :18 , 44:22,
10:21, 11:1, 11 :5,       45:20, 46 :1, 46:5,          80 :3, 80:6, 80:8,             45 :1, 45:4, 45 :11 ,                   N
11:14, 11:18, 11 :23,     46:11, 46 :15, 46 :20 ,      80 :17, 81 :5, 81:9,           45 :15 , 45 :18 , 45:23,
12:3, 12 :9, 12:14,       47:2, 47 :6, 47:11,          81 :13, 81 :16 , 82 :10 ,      46 :3, 46:8, 46 :14 ,
13:3, 13 :9, 13:25,       47:18, 47 :21, 47 :25 ,      82 :15, 82 :18 , 82 :25 ,      46 :17 , 46 :25 , 47:4,       name [6] - 2:2, 5:17,
14:3, 14 :6, 14:8,        48:2, 48 :5, 48:8,           83 :8, 83:19 , 83:23,          47 :10 , 47 :12 , 47:19,     6:2, 6:3, 53:4, 53 :9
14:16, 14:24, 15 :8,      48:10, 48 :13, 48 :16 ,      83 :25, 84 :4, 84:9,           47 :23 , 48 :1, 48:4,         necessarily [1] -
15:12, 15:18, 15 :23,     48:23, 49 :7, 49:10 ,        84 :13, 84 :15 , 84 :23 ,      48 :7, 48:9, 48 :12 ,        16 :5
16:4, 16 :11 , 16 :15 ,   49:15, 49 :18, 49 :25 ,      85 :3, 85:8, 85:12,            48 :15 , 48 :20 , 49:5,       necessary [1] - 82 :8
16:19, 17:8, 17 :11 ,     50:3, 50 :7, 50:14,          85 :23, 86 :4, 86:7,           49 :8, 49:13, 49:17,          need [19] - 16 :23,
17:21, 18:9, 18 :13 ,     50:19, 50 :23, 51 :1,        86 :10, 86 :14 , 86 :17 ,      49 :23 , 50 :2, 50:5,        16 :25 , 17:3, 24 :10,
18:18, 18:21, 18 :24,     51:4, 51 :8, 51:13,          86 :19                         50 :13 , 50 :17 , 50:22,     24 :13 , 25:2, 25 :3,
19:5, 19 :12 , 19 :15 ,   51:17, 51 :21, 51 :24 ,       MS [299 ] - 5:10 , 5:23,      50 :25 , 51 :3, 51:6,        25 :4, 25:9, 34 :9,
19:23, 20:6, 20 :11 ,     52:4, 52 :7, 52:12,          6:4, 6:8, 6:12, 6:17 ,         51 :12 , 51 :15 , 51:18,     34 :15 , 52:13, 64:16,
20:13, 20:19, 20 :22,     52:17, 52 :25, 53 :3,        6:21 , 7:3, 7:11, 7:14,        51 :22 , 52 :2, 52:5,        69 :4, 72:14, 81 :8,
20:24, 21:11, 21 :16,     53:8, 53 :13 , 53:16 ,       7:21 , 8:2, 8:8, 8:12 ,        52 :10 , 52 :15 , 52:21,     81 :16 , 84:6
21:21, 21:25, 22 :2,      53:22, 53 :25, 54 :6,        8:20 , 9:1, 9:11, 9:15,        53 :2, 53:6, 53 :12 ,         needs [1] - 62 :21
22:4, 22 :8, 22:12,       54:12, 54 :14, 55 :2,        9:20 , 9:24, 10:8,             53 :14 , 53 :20 , 53:23,      never [1] - 80 :13
22:14, 22:18, 22 :23,     55:5, 55 :10 , 55:17 ,       10 :15, 10 :19 , 10 :23 ,      54 :3, 54:10, 54:13,          new [2] - 55:18,
23:1, 23 :4, 23:9,        55:25, 56 :3, 56:8,          11 :2, 11:9, 11:17,            54 :24 , 55 :4, 55:9,        75 :13
23:11, 23:13, 23 :19,     56:11, 56 :16, 56 :19 ,      11 :20, 11 :25 , 12 :6,        55 :15 , 55 :23 , 56:2,       Next [1] - 63:7
23:23, 24:2, 24 :5,       57:4, 57 :12 , 57:20 ,       12 :11, 12 :17 , 13 :7,        56 :6, 56:9, 56 :14 ,         next [8] - 29 :14,
24:8, 24 :13 , 24 :18 ,   58:3, 58 :6, 58:9,           13 :13, 14 :2, 14:4,           56 :17 , 57 :2, 57:10,       36 :25 , 57:13, 76:21,
24:23, 25:1, 25 :6,       58:14, 58 :17, 58 :20 ,      14 :7, 14:13 , 14:19,          57 :19 , 58 :1, 58:4,        77 :6, 84:21, 84 :24,
25:7, 25 :9, 25:11,       58:23, 59 :7, 59:14 ,        15 :2, 15:10 , 15:14,          58 :8, 58:11, 58:15,         85 :15
25:13, 25:14, 25 :16,     59:20, 60 :1, 60:3,          15 :21, 15 :25 , 16 :8,        58 :18 , 58 :22 , 59:2,       night [11] - 16 :22,
25:17, 25:19, 25 :20,     60:5, 60 :7, 60:11,          16 :14, 16 :17 , 16 :23 ,      59 :12 , 59 :18 , 60:13,     30 :3, 40:4, 41 :2,
25:24, 26:1, 26 :3,       60:16, 60 :22, 61 :1,        17 :10, 17 :15 , 17 :25 ,      60 :18 , 60 :24 , 61:3,      42 :24 , 43:21, 51:20,
26:5, 26 :9, 26:14,       61:5, 61 :7, 61:10,          18 :11, 18 :16 , 18 :20 ,      61 :6, 61:8, 61 :12 ,        61 :15 , 78:2, 78 :3,
26:17, 27:11, 27 :15,     61:14, 61 :18, 61 :23 ,      18 :23, 19 :1, 19:11,          61 :16 , 61 :19 , 62:2,      87 :9
27:21, 27:25, 28 :3,      62:4, 62 :10 , 62:13 ,       19 :14, 19 :16 , 20 :2,        62 :11 , 63 :12 , 63:19,      nights [1] - 40 :17
28:5, 28 :8, 28:13,       62:16, 62 :19, 62 :23 ,      20 :18, 20 :20 , 21 :6,        65 :4, 65:13, 65:16,          nobody [2] - 48:17,
28:21, 28:24, 29 :3,      63:3, 63 :6, 63:8,           21 :8, 21:14 , 21:19,          65 :19 , 65 :22 , 66:1,      71 :12
29:16, 29:22, 30 :5,      63:14, 63 :21, 63 :22 ,      21 :23, 22 :1, 22:3,           66 :6, 66:11, 66:18,          non [4] - 16:16,
30:11, 30:16, 30 :21,     63:24, 64 :2, 64:5,          22 :11, 22 :13 , 22 :16 ,      66 :22 , 66 :25 , 67:2,      24 :12 , 24:13, 24:14
31:2, 31 :7, 31:11,       64:12, 64 :15, 64 :21 ,      22 :20, 22 :25 , 23 :2,        67 :5, 67:14, 67:20,          non -redacted [2] -
31:16, 31:22, 32 :3,      64:24, 65 :5, 65:15 ,        23 :6, 23:17 , 23:21,          68 :4, 68:9, 68 :13 ,        24 :12 , 24:14
32:10, 32:14, 32 :18,     65:18, 65 :21, 65 :23 ,      23 :25, 26 :21 , 26 :24 ,      68 :15 , 68 :22 , 69:8,       non -underage [1] -
32:23, 33:2, 33 :11 ,     66:3, 66 :10 , 66:15 ,       27 :2, 27:6, 30:2, 30:8,       69 :13 , 69 :16 , 72:9,      16 :16
33:14, 33:20, 33 :24,     66:19, 66 :23, 67 :1,        30 :14, 30 :19 , 30 :24 ,      72 :14 , 73 :13 , 73:17,      none [1] - 76:16
34:4, 34 :6, 34:14,       67:3, 67 :7, 67:16,          31 :5, 31:15 , 31:20,          73 :24 , 74 :6, 74:10,        noon [1] - 82:7
34:15, 34:16, 34 :17,     67:22, 68 :6, 68:11 ,        32 :1, 32:7, 32:12,            74 :15 , 74 :24 , 75:2,       normal [1] - 5:11
34:18, 34:20, 34 :24,     68:14, 68 :17, 69 :3,        32 :16, 32 :21 , 32 :25 ,      75 :6, 75:16, 75:21,          notary [2] - 52:14 ,
35:6, 35 :14 , 35 :19 ,   69:10, 69 :14, 69 :18 ,      33 :4, 33:13 , 33:17,          75 :23 , 76 :2, 76:10,       52 :20
36:5, 36 :9, 36:12,       69:21, 69 :24, 69 :25 ,      33 :22, 33 :25 , 34 :5,        76 :14 , 76 :19 , 77:4,       Notary [3] - 1:14 ,
36:17, 36:20, 36 :23,     70:1, 70 :2, 70:6,           34 :8, 35:4, 35:10,            77 :10 , 77 :13 , 77:16,     88 :6, 88:20
37:3, 37 :6, 37:9,        70:14, 70 :16, 70 :19 ,      35 :18, 35 :24 , 36 :7,        77 :21 , 78 :4, 78:10,        notes [2] - 28:25,
37:12, 37:18, 37 :23,     70:24, 71 :2, 71:11 ,        36 :11, 36 :15 , 36 :19 ,      78 :16 , 78 :19 , 79:1,      29 :18
38:2, 38 :8, 38:13,       71:16, 71 :20, 71 :22 ,      36 :22, 36 :24 , 37 :5,        79 :6, 79:11, 81:2,           nothing [4] - 5:21 ,
38:16, 38:20, 39 :1,      72:1, 72 :4, 72:11,          37 :8, 37:11 , 37:15,          81 :21                       56 :25 , 75:13, 79:19
39:5, 39 :9, 39:16,       72:18, 72 :22, 73 :1,        37 :22, 38 :1, 38:5,             Multiple [1] - 16 :17       notice [3] - 64 :7,
39:18, 39:21, 40 :3,      73:2, 73 :5, 73:8,           38 :11, 38 :15 , 38 :18 ,        multiple [4] - 11 :21 ,    65 :2, 73:7
40:9, 40 :12 , 40 :18 ,   73:15, 73 :20, 74 :3,        38 :23, 39 :3, 39:6,           12 :2, 18:3, 40 :16           notification [1] -
40:21, 40:25, 41 :4,      74:8, 74 :12 , 74:17 ,       39 :12, 40 :6, 40:11,            multitude [1] - 16:18      17 :3
41:10, 41:13, 41 :16,     75:1, 75 :5, 75:9,           40 :15, 40 :19 , 40 :24 ,        municipal [10] -            November [1] - 40 :5
41:23, 42:4, 42 :10 ,     75:17, 75 :22, 75 :24 ,      41 :3, 41:9, 41:12,            21 :9, 21:12, 21:17,
          Case 2:18-cv-01722-JPS
42:13, 42:18, 42 :21,     76:4, 76 :12 , 76:16 ,
                                                 Filed 41
                                                       07/08/19          Page
                                                          :15, 41 :21 , 42 :1,
                                                                                   29 21of:1834     Document
                                                                                              , 21 :22 , 22:9,
                                                                                                                  39-1
                                                                                                                    number [2] - 12:24 ,
                                                                                                                                           95


28:14                       76:15, 76 :23               24 :24, 28 :13 , 42 :24 ,     77 :17 , 78 :8                 preparing [1] - 50:20
 numbers [7] - 25:10,        old [3] - 83 :2, 84:20     64 :8                          phrase [1] - 65 :9            present [1] - 65:7
25:18, 26:7, 27 :14 ,        on -call [1] - 17 :1        parties [4] - 3:13 ,          physical [2] - 23 :7,         presented [3] -
27:20, 27:24, 29 :13         once [1] - 4:6             12 :1, 16:2, 88:12            23 :12                        18 :14 , 50:23, 62:6
 numerous [1] -              One [1] - 4:25              partner [1] - 49:22           physically [1] - 17 :17       presuming [1] -
74:21                        one [20 ] - 4:25 , 7:11,    party [4] - 10:2,             picking [1] - 83:14          84 :15
                            7:12 , 7:13, 10:12,         10 :13, 14 :15 , 53 :24        picture [2] - 43 :3,          pretty [2] - 7:10 , 11:7
            O               11:7, 11 :22 , 14:20 ,       passed [1] - 50:15           79 :15                         previous [5] - 63 :4,
                            16:10, 20 :13, 24 :6,        past [2] - 27:18,             pictures [2] - 30:1,         66 :8, 66:13, 67 :24,
                            25:24, 30 :9, 34:14 ,       76 :20                        77 :19                        68 :2
 oath [6] - 54:7,
                            44:11, 50 :4, 53:3,          patrol [1] - 40 :13           place [2] - 18:25,            previously [6] -
56:12, 59:22, 59 :25,
                            65:9, 79 :4                  Patrol [2] - 77 :8,          54 :15                        25 :12 , 25:15, 28:18,
62:7, 70 :9
                             open [5] - 46 :7, 79:7,    77 :11                         placed [1] - 33:6            67 :12 , 68:20, 70:11
 object [1] - 64 :18
                            82:7, 82 :15 , 83:12         PBR [1] - 45:1                plans [1] - 81:10             print [2] - 55:2, 55 :5
 Object [2] - 31 :11,
                             opening [1] - 78:20         penalties [1] - 65:8          plate [8] - 25 :10 ,          printed [2] - 59 :1,
60:1
                             order [2] - 7:23,           penalty [1] - 20 :21         25 :17 , 26 :7, 27:14,        73 :25
 Objection [2] -
                            17:14                        People [2] - 10 :8,          27 :19 , 27 :23 , 28:14,       printouts [1] - 34 :2
20:24, 62:10
                             ordinance [9] -            14 :4                         29 :12                         probable [1] - 31:10
 observation [3] -
                            21:22, 22 :9, 72:8,          people [16] - 11:10,          plates [16] - 12:7,           PROCEEDINGS [1] -
44:21, 46:22, 57 :7
                            72:10, 72 :12, 73 :20 ,     12 :13, 13 :21 , 16 :2,       12 :13 , 24 :25 , 25:25,      3:1
 observations [1] -
                            74:4, 74 :8, 74:14          16 :9, 18:3, 40:16,           31 :25 , 32 :2, 32:3,          process [4] - 16:21,
19:6
                             Ordinance [1] - 72 :6      41 :24, 45 :14 , 56 :24 ,     32 :5, 32:15, 32:19,          19 :8, 20:1, 50 :18
 observe [4] - 11 :19,
                             original [1] - 28:15       57 :11, 75 :11 , 76 :17 ,     33 :2, 33:15, 33:17,           procure [1] - 65 :9
13:12, 17:18, 59 :6
                             otherwise [2] -            79 :12, 80 :12                35 :9, 35:20, 48:8             properly [2] - 3:21,
 observed [7] - 15:19,
                            85:19, 87 :5                 per [2] - 8:3, 9:2            point [21] - 9:13 ,          5:8
18:3, 44 :22 , 44 :25 ,
                             outside [3] - 12:19 ,       perimeter [3] -              9:17 , 11:2, 15 :9,            property [1] - 17 :16
48:5, 75 :11
                            26:22, 79 :17               15 :25, 36 :25 , 44 :13       29 :13 , 31 :19 , 35:23,       Prosecutor [1] - 2:3
 Observed [2] -
                             own [1] - 27 :16            person [17] - 14:21 ,        36 :17 , 42 :15 , 45:14,       prosecutor [2] - 3:8,
74:20, 75:10
                             owned [1] - 34:6           17 :6, 18:17 , 59:10,         48 :16 , 48 :21 , 49:2,       83 :4
 obtain [2] - 16:20,                                                                  49 :11 , 49 :20 , 54:4,
                             owner [1] - 12:21          59 :16, 61 :11 , 63 :10 ,                                    prove [1] - 84 :17
17:14                                                                                 55 :20 , 64 :9, 79:13,
                             o’clock [1] - 50:4         65 :10, 66 :8, 66:13,                                        provide [3] - 17:13 ,
 obtained [2] - 61:13,                                                                85 :20 , 86 :11
                                                        67 :13, 67 :18 , 67 :24 ,                                   28 :17 , 54:7
69:2                                                                                   police [18] - 6:8,
                                        P               68 :20, 70 :7, 70:11,                                        provided [5] - 58 :13 ,
 obviously [4] - 9:1,                                                                 6:20 , 6:23, 6:25 , 7:4,
                                                        82 :3                                                       61 :11 , 67:23, 68:24,
35:25, 82:15, 86 :25                                                                  7:18 , 7:20, 7:22 , 10:9,
                                                         personal [1] - 88 :8                                       70 :12
 occupants [1] - 15:5       Pabst [2] - 45 :4,                                        10 :12 , 16 :9, 18:4,
                                                         persons [14] - 55 :7,                                       providing [6] -
 occurred [1] - 47 :7      45:10                                                      22 :24 , 26 :11 , 32:11,
                                                        57 :6, 57:16 , 57:25,                                       59 :19 , 62:9, 67 :13,
 occurring [2] - 10:2,      page [13] - 35:7,           60 :14, 60 :19 , 60 :20 ,     33 :24 , 43 :17 , 85:10       68 :1, 68:3, 68 :19
14:15                      37:4, 37 :11 , 40:10 ,       61 :17, 61 :22 , 61 :24 ,      porch [3] - 38 :7,            proving [1] - 84:16
 October [3] - 9:8,        50:8, 52 :8, 52:11,          63 :16, 65 :6, 68:10,         39 :11 , 42 :6                 Public [3] - 1:14 ,
40:4, 41 :2                53:17, 53 :22, 54 :11 ,      68 :25                         portable [1] - 40:16         88 :6, 88:20
 OF [4] - 1:4, 3:1,        74:18, 74 :20, 75 :25         Persons [1] - 56:20           portion [1] - 64 :1           pull [6] - 7:9, 12:6,
88:1, 88 :2                 Page [1] - 76:2              phone [15] - 12:21 ,          position [4] - 6:19 ,        23 :24 , 26:18, 26:20
 offense [2] - 17 :19,      paperclip [1] - 40 :1       12 :22, 12 :24 , 12 :25 ,     6:25 , 37:1, 41 :25            Pull [1] - 34:12
17:23                       paperwork [8] -             13 :2, 13:4, 13:11,            possession [7] - 3:5,         pulled [1] - 54:22
 offenses [3] - 64:11,     16:24, 17 :5, 17:7,          13 :14, 13 :18 , 14 :17 ,     57 :15 , 61 :20 , 65:8,        pushed [1] - 41:18
72:24, 73:4                17:12, 51 :18, 51 :19 ,      14 :18, 15 :1, 18:6,          69 :1, 73:11, 73:22            put [13] - 16:5, 25 :3,
 offered [1] - 82 :11      52:3, 52 :23                 36 :13, 48 :21                 practice [3] - 16:12,        32 :10 , 32:24, 33:2,
 office [1] - 88 :16        paragraph [8] -              phonetic ) [1] - 10:25       74 :7, 74:13                  33 :14 , 33:20, 34:1,
 officer [8] - 6:9, 6:20 , 24:14, 24 :24, 35 :8,         photo [5] - 41:1,             pre [1] - 73 :25             34 :9, 45:24, 53 :18,
7:1, 7:20, 7:22 , 25:3,    37:13, 50 :10, 66 :20 ,      43 :16, 43 :23 , 44 :2,        pre -printed [1] -           58 :4, 58:13
70:22, 76:6                69:7, 77 :7                  85 :22                        73 :25                         Put [1] - 33 :22
 Officer [13] - 10 :24 ,    Pardon [1] - 75:1            photographer [1] -            prefer [1] - 82:11
15:16, 20:15, 29 :22,       parent [1] - 15 :3          40 :20                         preliminary [1] -
36:20, 37:2, 37 :16 ,       parked [4] - 12:22,                                                                                 Q
                                                         photographs [4] -            50 :11
37:19, 38:9, 40 :3,        14:22, 30 :7, 35:15          29 :24, 40 :4, 77:7,           premises [3] - 65:7,
44:11, 48:18                Parkway [1] - 11:15         77 :11                        75 :10                         queried [1] - 32:22
 officers [9] - 10:20,      part [3] - 8:16 , 17 :11 ,   Photos [1] - 40:19            prepare [4] - 22 :18 ,        query [1] - 32 :24
10:22, 11:6, 11 :13 ,      19:25                         photos [6] - 30 :4,          23 :5, 23:14, 26:11            questions [2] - 26 :3,
          Case
19:2, 44 :12        2:18-cv-01722-JPS
             , 50 :10 ,     particular [5] - 24:9,Filed 40
                                                        07/08/19          Page
                                                           :7, 40:13 , 43:12,       30 of  34 Document
                                                                                       prepared      [1] - 28:24   39-1
                                                                                                                    43 :19
                                                                                                                                            96


 quick [4] - 22 :20 ,       79:24                        11 :15, 17 :5                17 :11 , 17 :21 , 18:9,      33 :15 , 46:24, 47:9,
70:24, 71:2, 83 :8           reduced [1] - 88:8           Responded [1] -             18 :13 , 18 :18 , 18:21,     51 :16 , 51:19, 52:3,
 quickly [2] - 72 :19 ,      refer [3] - 37:3, 40:9,     10 :19                       18 :24 , 19 :5, 19:12,       74 :4, 74:13, 75 :18,
74:18                       42:13                         responded [1] -             19 :15 , 19 :23 , 20:6,      76 :1, 78:3
                             referring [4] - 41:6,       10 :22                       20 :11 , 20 :24 , 23:11,      searched [3] - 17:16,
             R              65:11, 69 :20, 75 :4          Responding [1] -            24 :2, 24:5, 24 :23 ,        54 :15 , 54:18
                             reflects [1] - 78 :4        8:12                         25 :6, 25:11, 25:14,          second [7] - 20:14,
                             refresh [11] - 22:22,        responding [2] -            25 :17 , 25 :20 , 25:24,     35 :7, 53:22, 59 :15,
 radioed [3] - 19 :1,                                                                 26 :3, 27:15, 28:13,         66 :23 , 68:12, 74:18
                            30:18, 37 :13, 40 :13 ,      8:17 , 11:19
32:7, 76 :7                                                                           28 :21 , 28 :24 , 29:3,       section [2] - 55:6,
                            41:1, 42 :23 , 43:20 ,        response [6] - 8:24,
 Radioed [2] - 75 :21 ,                                                               31 :11 , 34 :14 , 34:16,     57 :13
                            44:2, 77 :8, 78:1, 79 :8     11 :7, 12:20 , 13:17,
75:22                                                                                 34 :18 , 60 :1, 60:5,         sections [1] - 59:4
                             refreshes [1] - 41:13       14 :18, 16 :12
 ran [5] - 32:5, 32:8,                                                                62 :10 , 62 :13 , 62:16,      secured [1] - 19:19
                             refused [1] - 15 :6          results [3] - 32:11,
32:14, 35:19, 48 :8                                                                   63 :22 , 69 :21 , 69:25,
                             regard [1] - 54 :20         33 :15, 33 :19                                             securing [2] - 18:4,
 rang [1] - 12 :18                                                                    70 :2, 70:14, 70:16,         44 :13
                             regarding [3] - 9:19 ,       Results [1] - 32 :12
 read [6] - 22 :21 ,                                                                  73 :1, 79:23, 79:25,          security [1] - 16:1
                            10:1, 57 :23                  retain [2] - 85 :21 ,
65:25, 66:4, 66 :20 ,                                                                 80 :3, 80:6, 81 :5, 81:9,
                             registered [1] -            85 :25                                                     see [34] - 12 :1, 12:3,
69:11                                                                                 81 :13 , 81 :16 , 82:10,
                            12:10                         return [1] - 33:5                                        13 :20 , 23:1, 26 :11,
 read -through [1] -                                                                  82 :15 , 82 :18 , 86:10,     30 :5, 30:24, 32 :5,
                             registration [2] -           returns [1] - 33:18
22:21                                                                                 86 :14 , 86 :17              35 :2, 37:19, 38 :16,
                            12:7, 33 :9                   review [4] - 17 :6,
 reading [1] - 45 :8                                                                    Sadjak [4] - 2:3, 3:9,     38 :20 , 38:23, 39:2,
                             relates [4] - 6:19,         18 :19, 22 :15 , 72 :19
 Ready [1] - 5:3                                                                      5:2, 83:3                    41 :24 , 45:12, 45:13,
                            6:24 , 19 :6, 21:4            Review [1] - 22:16
 realize [1] - 56 :4                                                                    Sadjak ’s [1] - 83 :20     45 :22 , 46:10, 46:12,
                             relative [2] - 88 :11,       reviewed [2] - 23:7,
 really [3] - 9:5,                                                                      safety [1] - 11:11         54 :10 , 55:20, 56:6,
                            88:12                        29 :8
56:12, 84:5                                                                             saga [1] - 80 :22          56 :14 , 57:5, 58 :6,
                             remember [10] -              Ribbon [2] - 45 :5,
 rear [5] - 15:21,                                                                      Sandy [2] - 50:1,          61 :1, 63:22, 63 :25,
                            12:11, 13 :15, 20 :3,        45 :10
15:24, 37:2, 45 :18 ,                                                                 53 :5                        66 :19 , 72:7, 77 :12,
                            20:4, 30 :6, 37:25,           ride [1] - 49 :24
76:8                                                                                    saw [34] - 11:20,          77 :19 , 86:23
                            49:9, 66 :15 , 76:9,          road [1] - 83:7
 Reardon [2] - 3:17 ,       77:18                                                     11 :21 , 15 :17 , 20:3,       seeing [3] - 35:24,
                                                          room [7] - 77:19,
10:2                                                                                  30 :7, 31:24, 37:24,         46 :23 , 57:6
                             Renee [1] - 88:20           78 :2, 78:5, 78:8,
 reason [1] - 24:16                                                                   38 :5, 38:8, 38 :14 ,         seem [1] - 79:7
                             RENEE [2] - 1:14,           78 :10, 78 :15 , 84 :13
 rebuttal [1] - 81:13       88:5                                                      42 :6, 42:12, 44:17,          self [3] - 8:13, 8:25,
                                                          Rudolph [2] - 10:24,
 receive [2] - 12:20,        repeatedly [1] - 39:8                                    44 :19 , 45 :9, 47:7,        9:5
                                                         37 :19
14:17                                                                                 47 :19 , 48 :13 , 48:18,      self -initiated [3] -
                             report [23] - 22 :21 ,       run [3] - 16:3, 16 :6,
 received [2] - 9:25,       22:24, 26 :11, 27 :20 ,                                   48 :25 , 49 :2, 55:11,       8:13, 8:25 , 9:5
                                                         32 :8
10:12                       27:21, 27 :24, 29 :6,                                     55 :12 , 55 :22 , 56:13,      sell [1] - 65 :9
                                                          running [3] - 13 :22 ,
 receiving [2] - 10 :17,    29:18, 32 :11, 32 :24 ,                                   56 :24 , 57 :11 , 61:3,       sensitive [1] - 22:6
                                                         38 :24, 39 :8
18:25                       33:3, 33 :16 , 33:21 ,                                    61 :5, 74:22, 78:8,           sentence [2] - 66:20,
                                                          rushed [1] - 84:10
 recognize [3] -            33:24, 34 :2, 34:4,                                       78 :12 , 78 :15 , 78:18      66 :23
                                                          RUVIN [1] - 1:6
29:25, 41:20, 51 :10        34:9, 35 :3, 35:5,                                          scatter [1] - 42:12         sentences [2] -
                                                          Ruvin [2] - 3:3, 3:6
 recollection [15] -        35:13, 44 :10, 50 :8,                                       scattering [10] -          65 :25 , 66:3
3:19, 27 :16 , 30 :12 ,     76:3                                                      13 :21 , 18 :4, 37:24,        separate [2] - 21 :23 ,
30:18, 30:19, 37 :14,
                                                                      S               38 :6, 38:9, 38 :14 ,
                             Reporter [3] - 1:14,                                                                  27 :24
40:14, 41:1, 41 :14 ,       88:5, 88 :20                                              38 :17 , 48 :14 , 75:12,      Sergeant [4] - 10 :25,
42:23, 43:20, 44 :3,         request [1] - 9:18           SADJAK [111 ] - 5:3,        79 :12                       37 :20 , 44:12
77:9, 78 :2, 79:9            requested [1] - 11:3        5:5, 5:12, 5:18, 5:24,         scene [4] - 19 :2,          service [5] - 8:4,
 record [3] - 3:13 , 6:3,                                6:7, 6:10, 6:14, 6:18,       41 :1, 47:17, 76:11          8:13, 8:17 , 9:3, 9:18
                             Required [1] - 66:7
78:25                                                    6:24 , 7:8, 7:13, 7:17,        schedule [1] - 71:14        set [3] - 46 :9, 73:11,
                             required [1] - 29 :8
 RECORDED [1] - 1:7                                      7:23 , 8:6, 8:9, 8:16 ,        scheduled [3] - 3:12,      88 :15
                             requirement [1] - 8:7
 recording [2] -                                         8:21 , 9:7, 9:12, 9:16,      71 :6, 71:10                  several [6] - 11:12,
                             requirements [2] -
87:10, 88:7                                              9:21 , 10:4, 10:10,            scheduler [1] - 85:7       13 :14 , 13:21, 39:4,
                            7:25 , 8:3
 records [1] - 24:16                                     10 :16, 10 :21 , 11 :1,        scheduling [2] -           48 :20 , 78:20
                             residence [12] - 10 :2,
 recruit [1] - 7:3                                       11 :5, 11:14 , 11:18,        82 :4, 83:16                  several -inch [1] -
                            11:10, 11 :16, 11 :21 ,
 red [1] - 55:21                                         11 :23, 12 :3, 12:9,           school [1] - 83:3          78 :20
                            15:22, 15 :24, 16 :10 ,
 redacted [10] - 24 :9,                                  12 :14, 13 :3, 13:9,           seal [1] - 88 :16           Shasso [7] - 10:25,
                            18:2, 18 :17 , 19:4,
24:11, 24:12, 24 :14,                                    13 :25, 14 :3, 14:6,           search [24] - 3:21,        15 :16 , 37:2, 37 :20,
                            37:2, 45 :19
24:17, 24:19, 27 :12,                                    14 :8, 14:16 , 14:24,        4:2, 15:11, 16 :20 ,         44 :11 , 44:12, 48:18
                             residents [1] - 12 :23
27:22, 28:15, 35 :2                                      15 :8, 15:12 , 15:18,        17 :14 , 18 :14 , 18:19,      SHAUT [1] - 1:6
                             respect [2] - 12 :15,
 redaction [1] - 35 :11                                  15 :23, 16 :4, 16:11,        19 :2, 20:8, 21 :4,
                            14:11                                                                                   Shaut [2] - 3:3, 3:5
 redirectCase        2:18-cv-01722-JPS
            [2] - 79:21,                           Filed 16 :15, 16 :19 , 17
                                                         07/08/19            :8,
                                                                           Page    31 32of:1134     Document
                                                                                              , 32 :13 , 32:19,   39-1
                             respond [3] - 9:18,                                                                    she ’ll [2] - 85 :8, 85:9
                                                                                                                                           97


 She ’ll [2] - 85 :9,      30:25, 83 :15, 85 :7         7:3, 7:11, 7:14, 7:21,         51 :22 , 52 :2, 52:5,        22 :3, 22:11, 22 :13,
85:13                       sounded [1] - 13 :23        8:2, 8:8, 8:12, 8:20 ,         52 :10 , 52 :15 , 52:21,     22 :16 , 22:20, 22:25,
 she ’s [7] - 4:16, 27:3,   sounds [1] - 14:10          9:1, 9:11, 9:15, 9:20,         53 :2, 53:6, 53 :12 ,        23 :2, 23:6, 23 :17 ,
29:7, 29 :10 , 39 :22 ,     spaces [1] - 35:16          9:24 , 10:8, 10:15,            53 :14 , 53 :20 , 53:23,     23 :21 , 23:25, 26:21,
69:21, 82:5                 SPEAKER [5] - 5:19 ,        10 :19, 10 :23 , 11 :2,        54 :3, 54:10, 54:13,         26 :24 , 27:2, 27 :6,
 She ’s [1] - 63 :1        39:24, 81 :19, 81 :25 ,      11 :9, 11:17 , 11:20,          54 :24 , 55 :4, 55:9,        30 :2, 30:8, 30 :14 ,
 shift [4] - 9:17,         82:19                        11 :25, 12 :6, 12:11,          55 :15 , 55 :23 , 56:2,      30 :19 , 30:24, 31:5,
76:20, 76:21                specific [3] - 26:8,        12 :17, 13 :7, 13:13,          56 :6, 56:9, 56 :14 ,        31 :15 , 31:20, 32:1,
 short [2] - 64:4,         27:16, 65 :20                14 :2, 14:4, 14:7,             56 :17 , 57 :2, 57:10,       32 :7, 32:12, 32 :16,
85:18                       specifically [5] -          14 :13, 14 :19 , 15 :2,        57 :19 , 58 :1, 58:4,        32 :21 , 32:25, 33:4,
 short -circuit [1] -      17:22, 20 :3, 42:11 ,        15 :10, 15 :14 , 15 :21 ,      58 :8, 58:11, 58:15,         33 :13 , 33:17, 33:22,
64:4                       51:7, 52 :22                 15 :25, 16 :8, 16:14,          58 :18 , 58 :22 , 59:2,      33 :25 , 34:5, 34 :8,
 shot [1] - 84:4            speculate [1] - 61:25       16 :17, 16 :23 , 17 :10 ,      59 :12 , 59 :18 , 60:13,     35 :4, 35:10, 35 :18,
 show [10] - 24 :20 ,       speculating [1] -           17 :15, 17 :25 , 18 :11 ,      60 :18 , 60 :24 , 61:3,      35 :24 , 36:7, 36 :11,
24:21, 28:10, 29 :22,      60:17                        18 :16, 18 :20 , 18 :23 ,      61 :6, 61:8, 61 :12 ,        36 :15 , 36:19, 36:22,
34:20, 40:21, 41 :17,       spelling [1] - 6:2          19 :1, 19:11 , 19:14,          61 :16 , 61 :19 , 62:2,      36 :24 , 37:5, 37 :8,
51:8, 72 :5, 77:23          spend [2] - 8:23,           19 :16, 20 :2, 20:18,          62 :11 , 63 :12 , 63:19,     37 :11 , 37:15, 37:22,
 showed [1] - 42 :21       82:23                        20 :20, 21 :6, 21:8,           65 :4, 65:13, 65:16,         38 :1, 38:5, 38 :11 ,
 side [2] - 42:25,          squad [9] - 16:24,          21 :14, 21 :19 , 21 :23 ,      65 :19 , 65 :22 , 66:1,      38 :15 , 38:18, 38:23,
78:21                      23:8, 26 :22 , 27:4,         22 :1, 22:3, 22:11,            66 :6, 66:11, 66:18,         39 :3, 39:6, 39 :12 ,
 sight [1] - 18:4          29:10, 32 :9, 32:19 ,        22 :13, 22 :16 , 22 :20 ,      66 :22 , 66 :25 , 67:2,      40 :6, 40:11, 40 :15,
 sign [3] - 52:18,         35:21, 54 :21                22 :25, 23 :2, 23:6,           67 :5, 67:14, 67:20,         40 :19 , 40:24, 41:3,
52:19, 52:23                sS [1] - 88:1               23 :17, 23 :21 , 23 :25 ,      68 :4, 68:9, 68 :13 ,        41 :9, 41:12, 41 :15,
                                                        26 :21, 26 :24 , 27 :2,        68 :15 , 68 :22 , 69:8,      41 :21 , 42:1, 42 :8,
 signature [3] - 52 :6,     stacked [1] - 83:13
                                                        27 :6, 30:2, 30:8,             69 :13 , 69 :16 , 72:9,      42 :11 , 42:17, 42:20,
52:9, 53 :4                 stairs [1] - 41 :25
                                                        30 :14, 30 :19 , 30 :24 ,      72 :14 , 73 :13 , 73:17,     42 :25 , 43:4, 43 :7,
 signed [4] - 19 :2,        standard [1] - 16:12
                                                        31 :5, 31:15 , 31:20,          73 :24 , 74 :6, 74:10,       43 :11 , 43:16, 43:22,
51:1, 52 :22 , 53 :7        standing [7] - 13 :9,
                                                        32 :1, 32:7, 32:12,            74 :15 , 74 :24 , 75:2,      44 :1, 44:5, 44 :14 ,
 signify [1] - 11:24       38:6, 42 :6, 42:9, 78 :5,
                                                        32 :16, 32 :21 , 32 :25 ,      75 :6, 75:16, 75:21,         44 :18 , 44:22, 45:1,
 signs [1] - 14 :14        79:16, 79 :17
                                                        33 :4, 33:13 , 33:17,          75 :23 , 76 :2, 76:10,       45 :4, 45:11, 45 :15,
 similar [1] - 3:16         start [3] - 4:23 , 6:2,
                                                        33 :22, 33 :25 , 34 :5,        76 :14 , 76 :19 , 77:4,      45 :18 , 45:23, 46:3,
 simple [1] - 87 :4        13:21
                                                        34 :8, 35:4, 35:10,            77 :10 , 77 :13 , 77:16,     46 :8, 46:14, 46 :17,
 sit [1] - 38:10            started [2] - 13:23,
                                                        35 :18, 35 :24 , 36 :7,        77 :21 , 78 :4, 78:10,       46 :25 , 47:4, 47 :10,
 situation [3] - 4:5,      49:20
                                                        36 :11, 36 :15 , 36 :19 ,      78 :16 , 78 :19 , 79:1,      47 :12 , 47:19, 47:23,
4:8, 4:11                   STATE [1] - 88:1
                                                        36 :22, 36 :24 , 37 :5,        79 :6, 79:11, 81:2,          48 :1, 48:4, 48 :7, 48:9,
 situations [1] - 16:9      State [4] - 1:15, 7:20 ,
                                                        37 :8, 37:11 , 37:15,          81 :21                       48 :12 , 48:15, 48:20,
 slot [1] - 82 :8          88:6, 88 :21
                                                        37 :22, 38 :1, 38:5,             Studinski [3] - 2:5,       49 :5, 49:8, 49 :13 ,
 slotted [2] - 80:14,       state [1] - 6:2
                                                        38 :11, 38 :15 , 38 :18 ,      5:14 , 6:5                   49 :17 , 49:23, 50:2,
80:21                       statement [1] - 27:17
                                                        38 :23, 39 :3, 39:6,             STUDINSKI -                50 :5, 50:13, 50 :17,
 small [2] - 72 :19 ,       states [1] - 53:23
                                                        39 :12, 40 :6, 40:11,          TORYFTER [299 ] -            50 :22 , 50:25, 51:3,
79:4                        statute [5] - 64:17,        40 :15, 40 :19 , 40 :24 ,                                   51 :6, 51:12, 51 :15,
                                                                                       5:10 , 5:23, 6:4, 6:8,
 Smith [2] - 25:14,        64:20, 65 :2, 73:18          41 :3, 41:9, 41:12,                                         51 :18 , 51:22, 52:2,
                                                                                       6:12 , 6:17, 6:21 , 7:3,
28:18                       Statute [1] - 65:14         41 :15, 41 :21 , 42 :1,                                     52 :5, 52:10, 52 :15,
                                                                                       7:11 , 7:14, 7:21 , 8:2,
 solely [1] - 46:25         Statutes [1] - 63 :20       42 :8, 42:11 , 42:17,                                       52 :21 , 53:2, 53 :6,
                                                                                       8:8, 8:12 , 8:20, 9:1,
 solo [3] - 49:24,          statutes [1] - 64:7         42 :20, 42 :25 , 43 :4,        9:11 , 9:15, 9:20 , 9:24,    53 :12 , 53:14, 53:20,
50:1, 55 :21                still [1] - 60:16           43 :7, 43:11 , 43:16,          10 :8, 10:15, 10:19,         53 :23 , 54:3, 54 :10,
 someone [2] - 59 :10 ,     stipulate [2] - 72 :23,     43 :22, 44 :1, 44:5,           10 :23 , 11 :2, 11:9,        54 :13 , 54:24, 55:4,
62:9                       87:4                         44 :14, 44 :18 , 44 :22 ,      11 :17 , 11 :20 , 11:25,     55 :9, 55:15, 55 :23,
 someone ’s [1] -           stipulating [1] - 73 :3     45 :1, 45:4, 45:11,            12 :6, 12:11, 12:17,         56 :2, 56:6, 56 :9,
57:24                       stop [2] - 84:3, 85 :20     45 :15, 45 :18 , 45 :23 ,      13 :7, 13:13, 14:2,          56 :14 , 56:17, 57:2,
 somewhere [3] -            stopping [1] - 83 :21       46 :3, 46:8, 46:14,            14 :4, 14:7, 14 :13 ,        57 :10 , 57:19, 58:1,
50:9, 56 :24 , 67 :10       stops [2] - 8:14            46 :17, 46 :25 , 47 :4,        14 :19 , 15 :2, 15:10,       58 :4, 58:8, 58 :11 ,
 son [1] - 15 :4            store [1] - 61:25           47 :10, 47 :12 , 47 :19 ,      15 :14 , 15 :21 , 15:25,     58 :15 , 58:18, 58:22,
 soon [1] - 26:2            story [1] - 54 :9           47 :23, 48 :1, 48:4,           16 :8, 16:14, 16:17,         59 :2, 59:12, 59 :18,
 sorry [11] - 22:3,         strange [1] - 4:7           48 :7, 48:9, 48:12,            16 :23 , 17 :10 , 17:15,     60 :13 , 60:18, 60:24,
34:18, 34:24, 37 :8,        street [6] - 11:22,         48 :15, 48 :20 , 49 :5,        17 :25 , 18 :11 , 18:16,     61 :3, 61:6, 61 :8,
58:8, 58 :21 , 62 :23 ,    12:22, 14 :23, 30 :9,        49 :8, 49:13 , 49:17,          18 :20 , 18 :23 , 19:1,      61 :12 , 61:16, 61:19,
75:22, 75:25, 85 :18,      36:3, 75 :7                  49 :23, 50 :2, 50:5,           19 :11 , 19 :14 , 19:16,     62 :2, 62:11, 63 :12,
87:7                        STUDINSKI [300 ] -          50 :13, 50 :17 , 50 :22 ,      20 :2, 20:18, 20:20,         63 :19 , 65:4, 65 :13,
 Sorry [1] - 45:4          5:10 , 5:23, 6:4, 6:5,       50 :25, 51 :3, 51:6,           21 :6, 21:8, 21 :14 ,        65 :16 , 65:19, 65:22,
           Case 2:18-cv-01722-JPS
 sort [5] - 7:24, 18 :15 , 6:8, 6:12, 6:17 , 6:21,
                                                  Filed 07/08/19 Page
                                                        51 :12, 51 :15 , 51 :18 ,
                                                                                    32 21of:1934     Document
                                                                                               , 21 :23 , 22:1,
                                                                                                                   39-1
                                                                                                                    66 :1, 66:6, 66 :11 ,
                                                                                                                                           98


66:18, 66:22, 66 :25,       67:4, 67 :17 , 75:13 ,     22 :15, 24 :22 , 28 :23 ,     43 :11 , 43 :16 , 43:22,      transcribed [2] -
67:2, 67 :5, 67:14,         75:15, 77 :1               29 :13, 33 :12 , 38 :10 ,     44 :1, 44:5, 44 :14 ,        1:13, 88:7
67:20, 68:4, 68 :9,          testifies [1] - 86:24     55 :14, 59 :9, 72:13,         44 :18 , 44 :22 , 45:1,       transcript [1] - 84 :11
68:13, 68:15, 68 :22,        testify [5] - 5:7, 25 :4, 79 :21, 80 :16 , 81 :7        45 :4, 45:11, 45:15,          TRANSCRIPT [1] -
69:8, 69 :13 , 69 :16 ,     38:13, 55 :13, 59 :8        tonight [2] - 85 :18,        45 :18 , 45 :23 , 46:3,      3:1
72:9, 72 :14 , 73 :13 ,      testimony [11 ] -         87 :8                         46 :8, 46:14, 46:17,          Transportation [1] -
73:17, 73:24, 74 :6,        4:21 , 5:20, 22:19,         took [7] - 18:25,            46 :25 , 47 :4, 47:10,       33 :7
74:10, 74:15, 74 :24,       32:20, 44 :10, 56 :23 ,    22 :20, 43 :12 , 43 :17 ,     47 :12 , 47 :19 , 47:23,      treatment [1] - 46 :9
75:2, 75 :6, 75:16,         62:14, 63 :4, 81:7,        77 :7, 77:10 , 78:7           48 :1, 48:4, 48 :7, 48:9,     treatments [2] -
75:21, 75:23, 76 :2,        81:10, 86 :23               top [2] - 28 :2, 50:8        48 :12 , 48 :15 , 48:20,     20 :5, 78:24
76:10, 76:14, 76 :19,        tests [2] - 50:11          Toryfter [3] - 2:5,          49 :5, 49:8, 49 :13 ,         trial [4] - 3:12, 71 :6,
77:4, 77 :10 , 77 :13 ,      that ’d [1] - 26 :15      5:14 , 6:5                    49 :17 , 49 :23 , 50:2,      80 :13 , 82:12
77:16, 77:21, 78 :4,         That ’s [16] - 3:23 ,      TORYFTER [299 ] -            50 :5, 50:13, 50:17,          tried [3] - 12:21,
78:10, 78:16, 78 :19,       5:16 , 22 :5, 23:23,       5:10 , 5:23, 6:4, 6:8,        50 :22 , 50 :25 , 51:3,      12 :22 , 84:5
79:1, 79 :6, 79:11,         40:16, 43 :14, 43 :24 ,    6:12 , 6:17, 6:21 , 7:3,      51 :6, 51:12, 51:15,          true [4] - 16:15 ,
81:2, 81 :21                62:13, 62 :20, 64 :21 ,    7:11 , 7:14, 7:21 , 8:2,      51 :18 , 51 :22 , 52:2,      52 :14 , 53:11, 59:22
  Studinski -Toryfter       65:10, 70 :12, 73 :25 ,    8:8, 8:12, 8:20, 9:1,         52 :5, 52:10, 52:15,          truly [1] - 28:22
[3] - 2:5, 5:14, 6:5        76:14, 80 :14, 86 :2       9:11 , 9:15, 9:20 , 9:24,     52 :21 , 53 :2, 53:6,         truth [3] - 5:20, 5:21
  stuff [2] - 19 :10 ,       that ’s [30 ] - 4:10,     10 :8, 10:15 , 10:19,         53 :12 , 53 :14 , 53:20,      try [6] - 16:3, 16:9,
83:13                       4:18 , 13 :19 , 22:5,      10 :23, 11 :2, 11:9,          53 :23 , 54 :3, 54:10,       19 :17 , 82:6, 87 :2,
  Sub [2] - 69:6, 70:10     24:2, 26 :4, 29:21,        11 :17, 11 :20 , 11 :25 ,     54 :13 , 54 :24 , 55:4,      87 :5
  subheading [1] -          31:7, 35 :8, 43:9,         12 :6, 12:11 , 12:17,         55 :9, 55:15, 55:23,
                                                                                                                   trying [4] - 19 :20 ,
65:20                       51:22, 52 :25, 62 :5,      13 :7, 13:13 , 14:2,          56 :2, 56:6, 56 :9,
                                                                                                                  80 :21 , 84:16, 86:22
  submit [1] - 10:9         69:14, 69 :15, 71 :13 ,    14 :4, 14:7, 14:13,           56 :14 , 56 :17 , 57:2,
                                                                                                                   twice [2] - 70 :15 ,
  submitted [1] - 17:12     72:11, 75 :3, 75:12 ,      14 :19, 15 :2, 15:10,         57 :10 , 57 :19 , 58:1,
                                                                                                                  70 :17
  Subscribed [1] -          78:8, 80 :20 , 80:23 ,     15 :14, 15 :21 , 15 :25 ,     58 :4, 58:8, 58 :11 ,
                                                                                                                   two [11] - 3:25, 11 :3,
53:9                        83:10, 83 :12, 83 :13 ,    16 :8, 16:14 , 16:17,         58 :15 , 58 :18 , 58:22,
                                                                                                                  14 :19 , 33:9, 65 :25,
  suggesting [1] - 83 :4    85:6, 85 :24 , 87:8        16 :23, 17 :10 , 17 :15 ,     59 :2, 59:12, 59:18,
                                                                                                                  66 :3, 72:13, 73 :16,
  superior [2] - 4:9,        theirs [1] - 11 :3        17 :25, 18 :11 , 18 :16 ,     60 :13 , 60 :18 , 60:24,
                                                                                                                  80 :23 , 84:24, 85:17
4:15                         themselves [1] -          18 :20, 18 :23 , 19 :1,       61 :3, 61:6, 61 :8,
                                                                                                                   Two [1] - 52 :10
  supplied [1] - 57 :24     19:21                      19 :11, 19 :14 , 19 :16 ,     61 :12 , 61 :16 , 61:19,
                                                                                                                   type [5] - 8:19, 8:24,
  suppress [1] - 3:16        there ’s [13] - 3:24,     20 :2, 20:18 , 20:20,         62 :2, 62:11, 63:12,
                                                                                                                  16 :11 , 17:12, 79:1
  suspect [2] - 64:9,       3:25 , 13 :18 , 13:20 ,    21 :6, 21:8, 21:14,           63 :19 , 65 :4, 65:13,
                                                                                                                   typical [2] - 8:10,
67:25                       24:9, 24 :16 , 30:24 ,     21 :19, 21 :23 , 22 :1,       65 :16 , 65 :19 , 65:22,
                                                                                                                  11 :7
                            35:8, 35 :15 , 53:4,       22 :3, 22:11 , 22:13,         66 :1, 66:6, 66 :11 ,
  suspicious [1] - 36:1
                            57:5, 67 :6, 83:24         22 :16, 22 :20 , 22 :25 ,     66 :18 , 66 :22 , 66:25,
  swear [3] - 5:19,                                                                                                           U
                             There ’s [5] - 4:2,       23 :2, 23:6, 23:17,           67 :2, 67:5, 67 :14 ,
52:13, 57:22
                            22:4, 24 :16 , 52:5,       23 :21, 23 :25 , 26 :21 ,     67 :20 , 68 :4, 68:9,
  swearing [1] - 53:10
                            56:25                      26 :24, 27 :2, 27:6,          68 :13 , 68 :15 , 68:22,      ultimately [1] - 3:18
  swore [1] - 59:21
                             they ’re [5] - 27:22 ,    30 :2, 30:8, 30:14,           69 :8, 69:13, 69:16,          uncooperative [1] -
  sworn [1] - 53:9
                            34:1, 84 :25 , 85:10 ,     30 :19, 30 :24 , 31 :5,       72 :9, 72:14, 73:13,         15 :3
  system [1] - 31:6
                            85:11                      31 :15, 31 :20 , 32 :1,       73 :17 , 73 :24 , 74:6,       under [23] - 14 :5,
                                                       32 :7, 32:12 , 32:16,         74 :10 , 74 :15 , 74:24,     35 :11 , 50:9, 54 :7,
                             They ’re [3] - 20:19,
              T                                        32 :21, 32 :25 , 33 :4,       75 :2, 75:6, 75 :16 ,
                            22:6, 27 :21                                                                          55 :7, 56:11, 56 :20,
                                                       33 :13, 33 :17 , 33 :22 ,     75 :21 , 75 :23 , 76:2,      57 :6, 59:11, 59 :17,
                             Thiensville [1] - 11:3
  T-O-R-Y-F-T-E-R [1]                                  33 :25, 34 :5, 34:8,          76 :10 , 76 :14 , 76:19,     59 :21 , 59:22, 59:25,
                             thinking [1] - 83:14
- 6:6                                                  35 :4, 35:10 , 35:18,         77 :4, 77:10, 77:13,         62 :7, 63:9, 63 :10 ,
                             third [4] - 37 :13 ,
  talks [1] - 50:10                                    35 :24, 36 :7, 36:11,         77 :16 , 77 :21 , 78:4,      63 :16 , 63:17, 69:9,
                            52:8, 52 :11 , 76:20
  Teenagers [1] - 14:7                                 36 :15, 36 :19 , 36 :22 ,     78 :10 , 78 :16 , 78:19,     70 :8, 88:8
                             three [2] - 52:10,
  tend [1] - 11:12                                     36 :24, 37 :5, 37:8,          79 :1, 79:6, 79 :11 ,         Under [1] - 69 :16
                            85:15
  term [1] - 67 :4                                     37 :11, 37 :15 , 37 :22 ,     81 :2, 81:21                  underage [38] - 3:4,
                             Three [1] - 34:23
  terminology [1] -                                    38 :1, 38:5, 38:11,            total [2] - 74:24, 75 :2    9:19, 10:1, 10 :13 ,
                             throughout [1] -
21:9                                                   38 :15, 38 :18 , 38 :23 ,      totality [1] - 47 :16       12 :1, 14:14, 16 :1,
                            82:24
  terms [6] - 20:21,                                   39 :3, 39:6, 39:12,            touch [1] - 83:17           16 :16 , 18:1, 57 :14,
                             tip [16] - 9:25 , 10:5,
47:8, 47 :13 , 47 :15 ,                                40 :6, 40:11 , 40:15,          toward [1] - 62:6           57 :16 , 57:25, 60:14,
                            10:7, 11 :7, 31:3, 31 :6,
48:25, 57:6                                            40 :19, 40 :24 , 41 :3,        town [2] - 81:3, 85 :4      60 :19 , 60:20, 61:17,
                            31:9, 31 :14 , 31:17 ,
  Test [1] - 7:14                                      41 :9, 41:12 , 41:15,          traffic [1] - 8:14          61 :21 , 61:24, 63:16,
                            31:18, 31 :21, 48 :3,
  testified [12] - 25 :5,                              41 :21, 42 :1, 42:8,           training [8] - 6:25,        64 :10 , 65:6, 65 :10,
                            53:19, 54 :1, 54:11
25:12, 29:17, 30 :17,                                  42 :11, 42 :17 , 42 :20 ,     7:1, 7:4, 7:25, 8:5,         67 :13 , 68:3, 68 :10,
                             tips [2] - 10 :9, 10:12
                                                       42 :25, 43 :4, 43:7,          14 :9, 21:18, 31:8           68 :25 , 71:6, 71 :14,
           Case
37:25, 49:1,   59 :8,2:18-cv-01722-JPS
                             today [13] - 3:13, Filed 07/08/19 Page                33 of 34 Document             39-1
                                                                                                                99


72:10, 72:15, 73 :10,     66:9, 66 :14 , 68:2,          whole [2] - 5:21, 54:9       53 :10 , 57 :7, 58:25,
73:11, 73:21, 74 :15,     74:5                          WI [1] - 35:16               60 :17 , 60 :22 , 62:8,
75:11, 80:13, 80 :22       violations [3] - 8:19,       wide [1] - 46:6              65 :11 , 73 :22 , 74:21,
 undergo [1] - 8:1        74:9, 74 :14                  Williams [1] - 53:5          78 :22 , 86 :2
 undertook [1] -           Visual [1] - 18:7            Williams ’ [1] - 50:1         you ’ve [3] - 24 :6,
16:22                      visually [1] - 18:7          window [21] - 13 :19 ,       29 :20 , 74 :14
 unfortunately [1] -       Vodka [1] - 45:1            20 :5, 30:25 , 38:19,
50:18                      vodka [5] - 45:9,           39 :13, 39 :14 , 44 :16 ,
 Unfortunately [1] -      55:12, 55 :16, 55 :22 ,      45 :13, 45 :17 , 45 :22 ,
15:2                      55:25                        45 :24, 46 :6, 46:9,
 UNIDENTIFIED [5] -        voicemail [2] -             46 :12, 46 :18 , 77 :20 ,
5:19, 39 :24 , 81 :19 ,   12:25, 13 :1                 78 :9, 78:21 , 78:23,
81:25, 82:19               voicemails [1] -            79 :10
 unique [1] - 4:5         14:20                         windows [8] - 13:24,
 unknown [1] - 11:9                                    18 :5, 19:10 , 20:3,
 unlocked [3] - 76:8,                 W                42 :16, 43 :5, 43:10,
76:13, 77:1                                            79 :3
 unredacted [7] -                                       Wisconsin [5] - 1:15,
                           waiting [1] - 13:17         7:20 , 88:6, 88:17,
23:10, 24:21, 26 :14,
27:9, 29 :6, 29:11,        walking [1] - 55:20         88 :21
29:12                      WALWORTH [1] -               WISCONSIN [1] -
 unusual [3] - 19:13,     88:2                         88 :1
19:17, 19:19               warrant [22] - 3:21,         wit [1] - 54:18
 up [20] - 5:9, 5:12,     4:2, 15:11, 16:21,            Witness [1] - 2:5
7:10, 12 :6, 13:20,       17:14, 18 :14, 18 :19 ,
                                                        witness [4] - 5:8,
15:10, 23:24, 26 :18,     19:3, 20 :8, 21:5,
                                                       5:13 , 80:8, 88:15
26:20, 29:17, 29 :18,     46:24, 47 :9, 51:2,
                                                        witnesses [4] - 4:24,
39:7, 41 :24 , 43 :8,     51:16, 51 :19, 52 :3,
                                                       83 :6, 84:24 , 85:14
45:24, 46:10, 54 :19,     53:18, 74 :4, 75:19 ,
                                                        wood [1] - 79:2
54:22, 73:12, 83 :13      75:20, 76 :7, 78:3
                                                        wood -finish [1] -
                           warrants [2] - 74:13,
                                                       79 :2
                          76:1
           V               weigh [1] - 64 :16
                                                        word [5] - 28 :9,
                                                       54 :11, 58 :5, 58:7,
                           weren ’t [6] - 12:23 ,
                                                       78 :23
 vacation [3] - 81:3,     27:20, 59 :18, 60 :11 ,
                                                        words [1] - 16 :5
85:4, 85 :15              61:15, 61 :25
                                                        world ’s [1] - 80:22
 vacations [1] - 85:16     we ’ll [3] - 85:19,
                                                        worth [1] - 80:4
 variation [1] - 72:16    86:23
                                                        wouldn ’t [2] - 64:12,
 varies [1] - 9:2          We ’re [3] - 27 :3,
                                                       76 :10
 various [2] - 12:12,     79:21, 82 :15
                                                        writing [2] - 52:6,
12:13                      we ’re [22] - 3:12 , 5:8,
                                                       88 :8
 vehicle [5] - 12 :21 ,   20:7, 27 :3, 29:14,
                                                        wrote [1] - 22:24
12:22, 14:22, 33 :8,      41:18, 52 :23, 58 :12 ,
36:3                      61:23, 62 :6, 65:1,
 vehicles [14] - 11:22 ,  69:22, 71 :7, 73:9,                      Y
12:2, 12 :4, 18:3,        75:25, 80 :25, 82 :1,
30:15, 30:20, 34 :10,     82:18, 83 :15, 84 :15 ,      year [1] - 8:3
35:14, 36:1, 48 :6,       84:16, 87 :6                 yearly [1] - 8:4
74:21, 74:22, 74 :25,      we ’ve [2] - 83 :13,        years [2] - 6:13 ,
75:3                      84:5                        80 :23
 verbiage [2] - 59:3,      what ’s [11] - 8:4,         yesterday [1] - 82 :3
73:25                     20:16, 20 :22, 21 :12 ,      young [4] - 13:21,
 version [7] - 23:12,     29:23, 34 :21, 35 :11 ,     14 :1, 14:5, 57:10
24:22, 27:9, 28 :14 ,     40:22, 51 :9, 77:24 ,        yourself [1] - 49 :21
28:16, 29:11, 29 :12      81:18                        you ’ll [2] - 63:4, 64 :9
 versus [2] - 3:3, 8:24    What ’s [9] - 21:16,        You ’re [4] - 36 :23 ,
 vicinity [3] - 74:25,    22:2, 52 :15 , 57:2,        61 :14, 73 :15 , 81 :6
75:3, 75 :5               59:12, 62 :11, 68 :15 ,      you ’re [19] - 10:11,
 violation [9] - 21:22,   71:1, 73 :13                31 :9, 33:1, 41:4, 41:5,
22:9, 63 :20               whereof [1] - 88:15
             , 66 :8,2:18-cv-01722-JPS
          Case                                  Filed 41
                                                      07/08/19          Page
                                                         :8, 43:4, 52:13,          34 of 34 Document 39-1
